 

Exhibit 10.17

 

EXECUTION VERSION



 



 

$1,375,000,000

CREDIT AGREEMENT

among

Atlantic aviation fbo holdings llc,
as Holdings,

and

 

ATLANTIC AVIATION FBO INC.,
as Borrower,

The Several Lenders and the Issuing Lenders from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent,

 

CITIZENS BANK, N.A.,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

MIZUHO BANK, LTD.,

RBC CAPITAL MARKETS,

SUNTRUST BANK,

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents,

 

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

COMPASS BANK dba BBVA COMPASS,

REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,

and

WELLS FARGO SECURITIES,

as Joint Bookrunners,



and


JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

COMPASS BANK dba BBVA COMPASS,

REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,

and

WELLS FARGO SECURITIES
as Joint Lead Arrangers

Dated as of December 6, 2018

 

 

 



Table of Contents

 

    Page Section 1. DEFINITIONS 1       1.1 Defined Terms 1 1.2 Other
Definitional Provisions 44 1.3 LCT Election 45 1.4 Fixed and Non-Fixed Baskets;
Available Amount and Contribution Amount Transactions 46 Section 2. AMOUNT AND
TERMS OF COMMITMENTS 46       2.1 Term Commitments 46 2.2 Procedure for Term
Loan Borrowing 47 2.3 Repayment of Term Loans 47 2.4 Revolving Commitments 47
2.5 Procedure for Revolving Loan Borrowing 47 2.6 [Reserved.] 48 2.7 [Reserved.]
48 2.8 Repayment of Loans 48 2.9 Commitment Fees, etc. 49 2.10 Termination or
Reduction of Revolving Commitments 49 2.11 Optional Prepayments 49 2.12
Mandatory Prepayments 50 2.13 Conversion and Continuation Options 52 2.14
Minimum Amounts and Maximum Number of Eurodollar Tranches 52 2.15 Interest Rates
and Payment Dates 53 2.16 Computations of Interest and Fees 53 2.17 Inability to
Determine Interest Rate; Alternate Interest Rate 53 2.18 Pro Rata Treatment and
Payments 55 2.19 Requirements of Law 58 2.20 Taxes 59 2.21 Indemnity 63 2.22
Illegality 63 2.23 Mitigation of Costs; Change of Lending Office 63 2.24
Replacement of Lenders 64 2.25 Incremental Facilities 65 2.26 Incremental
Equivalent Debt 68 2.27 Defaulting Lenders 70 2.28 Cash Collateral 72 2.29
Extensions of Term Loans and Revolving Commitments 73 2.30 Refinancing Debt 75
Section 3. LETTERS OF CREDIT 78       3.1 L/C Commitment 78 3.2 Procedure for
Issuance of Letter of Credit 79 3.3 Fees and Other Charges 79 3.4 L/C
Participations 80 3.5 Reimbursement Obligation of the Borrower 80 3.6
Obligations Absolute 81 3.7 Letter of Credit Payments 81 3.8 Applications 82

 

i

 

 

Table of Contents

(continued)

 

    Page Section 4. REPRESENTATIONS AND WARRANTIES 82       4.1 Financial
Condition 82 4.2 No Change 82 4.3 Existence; Compliance with Law 83 4.4
Organizational Power; Authorization; Enforceable Obligations 83 4.5 No Legal Bar
83 4.6 No Material Litigation 83 4.7 No Default 84 4.8 Ownership of Property;
Liens 84 4.9 Intellectual Property 84 4.10 Taxes 84 4.11 Use of Proceeds;
Federal Regulations 85 4.12 ERISA 85 4.13 Investment Company Act 85 4.14
Subsidiaries 85 4.15 Environmental Matters 86 4.16 Accuracy of Information, etc.
86 4.17 Security Documents 86 4.18 Solvency 87 4.19 Labor Matters 87 4.20
Patriot Act; OFAC; Anti-Corruption Laws 87 4.21 Material Contracts 88 4.22
Senior Indebtedness 88 4.23 Special Flood Hazard Properties 88 4.24 Not an EEA
Financial Institution 88 Section 5. CONDITIONS PRECEDENT 88       5.1 Conditions
to Initial Extension of Credit 88 5.2 Conditions to Each Extension of Credit 90
Section 6. AFFIRMATIVE COVENANTS 91       6.1 Financial Statements 91 6.2
Certificates; Other Information 92 6.3 Payment of Taxes 93 6.4 Conduct of
Business and Maintenance of Existence, etc.; Compliance 93 6.5 Maintenance of
Property; Insurance 93 6.6 Books and Records; Inspection of Property;
Discussions 95 6.7 Notices 95 6.8 Additional Collateral, etc. 96 6.9 Further
Assurances 98 6.10 Use of Proceeds 99 6.11 Environmental 99 6.12 Quarterly
Lenders Conference Call 99 6.13 Conduct of Business 99 6.14 Designation of
Unrestricted Subsidiaries 99 6.15 Post-Closing Matters 99

 

ii

 

 

Table of Contents

(continued)

 

    Page Section 7. NEGATIVE COVENANTS 100       7.1 Financial Covenant 100 7.2
Indebtedness 101 7.3 Liens 104 7.4 Fundamental Changes 107 7.5 Dispositions of
Property 108 7.6 Restricted Payments 111 7.7 Investments 113 7.8 Optional
Payments of Certain Indebtedness; Modifications of Certain Agreements and
Instruments 116 7.9 Transactions with Affiliates 117 7.10 Changes in Fiscal
Periods 117 7.11 Negative Pledge Clauses 118 7.12 Clauses Restricting Subsidiary
Distributions 118 7.13 Sale Leaseback Transactions 119 7.14 Limitation on
Activities of Holdings 119 7.15 Compliance with Sanctions and Money Laundering
Laws 119 7.16 Transfer of Airport Leases to Unrestricted Subsidiaries 120
Section 8. EVENTS OF DEFAULT 120       8.1 Events of Default 120 Section 9. THE
AGENTS 123       9.1 Appointment 123 9.2 Delegation of Duties 124 9.3
Exculpatory Provisions 124 9.4 Reliance by the Agents 125 9.5 Non-Reliance on
Agents and Other Lenders 125 9.6 Indemnification 126 9.7 Agent in Its Individual
Capacity 126 9.8 Successor Agents 127 9.9 Authorization to Release Liens and
Guarantees 127 9.10 Lead Arrangers 127 9.11 Administrative Agent May File Proofs
of Claim 128 9.12 Certain ERISA Matters 128 9.13 Posting of Communications 130
Section 10. MISCELLANEOUS 131       10.1 Amendments and Waivers 131 10.2 Notices
133 10.3 No Waiver; Cumulative Remedies 135 10.4 Survival of Representations and
Warranties 135 10.5 Payment of Expenses; Indemnification; Limitation of
Liability 136 10.6 Successors and Assigns; Participations and Assignments 137
10.7 Adjustments; Set-off 144 10.8 Counterparts 145 10.9 Severability 145 10.10
Integration 145

 

iii

 

 

Table of Contents

(continued)

 

    Page 10.11 GOVERNING LAW 145 10.12 Submission to Jurisdiction; Waivers 146
10.13 Acknowledgments 146 10.14 Confidentiality 147 10.15 Release of Collateral
and Guarantee Obligations; Subordination of Liens 148 10.16 Accounting Changes
149 10.17 WAIVERS OF JURY TRIAL 149 10.18 PATRIOT ACT 149 10.19 No Advisory or
Fiduciary Responsibility 149 10.20 Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 150

 

iv

 

 

APPENDICES:

 

A-1 Revolving Commitments A-2 Term Commitments

 

SCHEDULES:

 

1.1A Closing Date Indebtedness 3.1(a) Existing Letters of Credit 4.4 Consents,
Authorizations, Filings and Notices 4.8A Excepted Property 4.8B Real Property
4.14 Subsidiaries 4.17(a) UCC and Other Filings 4.21 Material Contractual
Obligations 6.15 Post-Closing Matters 7.2(d) Existing Indebtedness 7.3(f)
Existing Liens 7.7(i) Existing Investments 7.9 Existing Transactions with
Affiliates 7.11 Existing Negative Pledge Clauses 7.12 Existing Clauses
Restricting Subsidiary Distributions

 

EXHIBITS:

 

A-1 Form of Notice of Borrowing A-2 Form of Conversion/Continuation Notice B
Form of Guarantee and Collateral Agreement C Form of Compliance Certificate D
Form of Closing Certificate E-1 Form of Assignment and Assumption E-2 Form of
Affiliated Lender Assignment and Assumption F Form of Solvency Certificate G
Form of Prepayment Notice H-1 Form of Promissory Note (Revolving Loans) H-2 Form
of Promissory Note (Term Loans) I-1 Form of Tax Compliance Certificate (for
Foreign Lenders that Are Not Partnerships for U.S. Federal Income Tax Purposes)
I-2 Form of Tax Compliance Certificate (for Foreign Participants that Are Not
Partnerships for U.S. Federal Income Tax Purposes) I-3 Form of Tax Compliance
Certificate (for Foreign Participants that Are Partnerships for U.S. Federal
Income Tax Purposes) I-4 Form of Tax Compliance Certificate (for Foreign Lenders
that Are Partnerships for U.S. Federal Income Tax Purposes)

 

v

 

 

CREDIT AGREEMENT, dated as of December 6, 2018 (this “Agreement”), among
ATLANTIC AVIATION FBO HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), ATLANTIC AVIATION FBO INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”) and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, together with its successors
and permitted assigns, the “Administrative Agent”) and collateral agent (in such
capacity, together with its successors and permitted assigns, the “Collateral
Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrower seeks (a) $1,025,000,000 first lien term loan financing,
the proceeds of which shall be used (i) first, to refinance and terminate in
full the Closing Date Indebtedness of the Borrower and release and discharge in
full all guarantees and collateral provided, in each case, in connection
therewith (collectively, the “Closing Date Refinancing”), (ii) second, to pay a
dividend in an amount not to exceed any amounts remaining after giving effect to
the foregoing clause (i) (x) to redeem in full $350,000,000 aggregate principal
amount of the Sponsor’s outstanding 2.875% Convertible Senior Notes due July 15,
2019 and (y) as a return of equity contributions made by the Sponsor prior to
the date hereof (the proceeds of which were used by the Borrower to repay
revolving loans under the Closing Date Indebtedness) in an amount not to exceed
$300,000,000 (such dividend under this clause (ii), the “Closing Date
Distribution”), (iii) to pay related fees and expenses associated with the
foregoing, and (iv) for general corporate purposes, and (b) $350,000,000 in
revolving credit financing, up to $35,000,000 of which shall be available on the
Closing Date for the making of Revolving Loans to be used in the manner
described in the immediately preceding clauses (a)(i), (ii) and (iii), and for
the issuance of Letters of Credit (other than the Existing Letters of Credit),
and the remainder thereof to fund working capital requirements, Permitted
Acquisitions and general corporate purposes;

 

WHEREAS, the Lenders are willing to make the credit facilities described herein
available to the Borrower upon and subject to the terms and conditions
hereinafter set forth;

 

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a first priority
Lien on substantially all of its assets, including a pledge of the Capital Stock
of each of its Restricted Subsidiaries, in each case, to the extent required by
the Loan Documents; and

 

WHEREAS, the Guarantors have agreed to guarantee the Obligations of the Borrower
and to secure such Obligations by granting to the Collateral Agent, for the
benefit of the Secured Parties, a first priority Lien on substantially all of
their respective assets, including a pledge of the Capital Stock of each of
their respective Restricted Subsidiaries, in each case, to the extent required
by the Loan Documents.

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

Section 1.        DEFINITIONS

 

1.1          Defined Terms. As used in this Agreement (including the preamble
and recitals hereof), the terms listed in this Section shall have the respective
meanings set forth in this Section.

 

1

 

 

“ABR”: for any day, a fluctuating rate per annum equal to the greatest of (x)
the Prime Rate in effect on such day, (y) the NYFRB Rate in effect on such day
plus ½ of 1.00% and (z) the one-month reserve adjusted Eurodollar Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1.00%; provided that for the purpose of this definition, the
Eurodollar Rate for any day shall be based on the LIBO Screen Rate (or if the
LIBO Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the ABR due to a change in the Prime Rate, the NYFRB Rate or the
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the Eurodollar Rate, respectively.
If the ABR is being used as an alternate rate of interest pursuant to Section
2.17 hereof, then the ABR shall be the greater of clause (x) and (y) above and
shall be determined without reference to clause (z) above. For the avoidance of
doubt, if the ABR shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

 

“Accounting Changes”: as defined in Section 10.16.

 

“Acquisition”: any acquisition of a majority controlling interest in the Capital
Stock, or all or substantially all of the assets, of any Person, or of all or
substantially all of the assets constituting a division, product line or
business line of any Person.

 

“Acquired EBITDA”: with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to the Borrower and its
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Acquired Entity or Business and its Restricted Subsidiaries), all as
determined on a consolidated basis for such Acquired Entity or Business.

 

“Acquired Entity or Business”: as defined in the definition of “Consolidated
EBITDA”.

 

“Administrative Agent”: as defined in the preamble hereto.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly to direct or cause the direction of the management and policies of
such Person, in either case whether by contract or otherwise.

 

“Affiliated Lender”: a Lender that is the Sponsor or an Affiliate of the Sponsor
(excluding any Purchasing Borrower Party) or the Sponsor’s manager, Macquarie
Infrastructure Management (USA) Inc., or an Affiliate thereof (excluding any
Purchasing Borrower Party), in each case, including any fund managed or
controlled thereby, or any investment scheme or similar vehicle or separate
managed account related thereto.

 

“Affiliated Lender Assignment and Assumption”: an Affiliated Lender Assignment
and Assumption, substantially in the form of Exhibit E-2 hereto.

 

“Agent-Related Persons”: each Agent, together with its Related Parties.

 

“Agents”: the collective reference to the Collateral Agent and the
Administrative Agent.

 

“Agreed Purposes”: as defined in Section 10.14.

 

“Agreement”: as defined in the preamble hereto.

 

2

 

 

“Anti-Corruption Law”: each of (i) the United States Foreign Corrupt Practices
Act of 1977, (ii) the Corruption of Foreign Public Officials Act and (iii) the
Bribery Act 2010, in each case, as amended from time to time, and (iv) any other
applicable similar laws, rules and regulations relating to bribery or
corruption.

 

“Applicable Indebtedness”: as defined in the definition of “Weighted Average
Life to Maturity”.

 

“Applicable Margin”: for any day, shall mean a percentage per annum equal to,
with respect to (a)(i) Term Loans that are ABR Loans, 3.75% and (ii) Term Loans
that are Eurodollar Loans, 2.75% and (b)(i) Revolving Loans that are ABR Loans,
(ii) Revolving Loans that are Eurodollar Loans and (iii) commitment fees payable
pursuant to Section 2.9, the applicable percentage per annum set forth below
under the caption “ABR Margin”, “Eurodollar Margin” or “Commitment Fee Rate”
opposite the applicable Consolidated Total Leverage Ratio then in effect:

 

Pricing
Level   Consolidated Total Leverage
Ratio   ABR
Margin   Eurodollar
Margin   Commitment Fee
Rate I   ≤ 2.00x   0.50%   1.50%   0.25% II   ≤ 2.75x   0.75%   1.75%   0.30%
III   ≤ 3.50x   1.00%   2.00%   0.30% IV   > 3.50x   1.25%   2.25%   0.35%

 

provided that for purposes of clause (b) of this definition, (i) the initial
Applicable Margin shall be as set forth in Level IV and (ii) any increase or
decrease in the Applicable Margin resulting from a change in the Consolidated
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.2(a) (commencing following the first fiscal quarter ending after the
Closing Date); provided if a Compliance Certificate is not delivered when due in
accordance with such Section 6.2(a), then, upon the request of the Required
Lenders (or if an Event of Default under Section 8.01(f) has occurred and is
then continuing, automatically without the consent of any Lender), Pricing Level
IV shall apply, in each case as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered and in
each case shall remain in effect until the first Business Day following the date
on which such Compliance Certificate is delivered; provided further that the
Applicable Margin for any New Term Loans shall be set forth in the relevant
Incremental Joinder Agreement.

 

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.

 

“Approved Electronic Platform” has the meaning assigned to it in Section
9.13(a).

 

“Approved Fund”: as defined in Section 10.6(b).

 

3

 

 

“Asset Sale”: (a) any Disposition (or series of related Dispositions) of
Property by the Borrower or any of its Restricted Subsidiaries (excluding any
such Disposition permitted by Section 7.5 (other than clauses (e), (f) and (q)
thereof, and provided that in the case of any such Disposition permitted by
clause (t) thereof, only the amount of Net Cash Proceeds received therefrom in
excess of the original amount of the related Investment made with the
Contribution Amount shall be considered Net Cash Proceeds from an Asset Sale)),
in any case which yields Net Cash Proceeds to the Borrower or any of its
Restricted Subsidiaries (valued at the then current principal amount thereof in
the case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
$10,000,000 for such Disposition (or series of related Dispositions) and (b) in
the case of a Restricted Subsidiary, the issuance or sale (or series of related
issuances or sales) of any shares of such Restricted Subsidiary’s Capital Stock
to any Person (other than a Loan Party) yielding Net Cash Proceeds in excess of
$10,000,000.

 

“Assignee”: as defined in Section 10.6(b).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E-1 or any other form (including electronic records generated by
the use of an electronic platform) approved by the Administrative Agent.

 

“Audited Financial Statements”: the Borrower’s audited consolidated balance
sheet as of December 31, 2017 and the related consolidated statements of income
or operations, shareholders’ equity and cash flows, including the notes thereto,
each for the three fiscal years ended December 31, 2015, December 31, 2016 and
December 31, 2017, reported on by and accompanied by an unqualified report by
KPMG LLP.

 

“Available Amount”: at any time (the “Available Amount Reference Time”), an
amount (which shall not be less than zero) equal to the sum (without duplication
in the case of clauses (a)(2) through (a)(9)) of:

 

(a)(1) the greater of (x) $50,000,000 and (y) 20% of Consolidated EBITDA (as
determined for the four fiscal quarters most recently ended of the Borrower and
in respect to which financial statements have been delivered pursuant to
Sections 6.1(a) or (b)); plus

 

(2)       the amount (which amount shall not be less than zero) from the date
that is the first day of the initial fiscal quarter of the Borrower ended after
the Closing Date to the end of Borrower’s most recently ended fiscal quarter
equal to 50% of the cumulative Consolidated Net Income of Borrower and its
Restricted Subsidiaries for the period (this clause (a)(2), the “Earnings
Component”); plus

 

(3)       the amount of any Net Cash Proceeds from any issuance of Qualified
Capital Stock (or issuance of debt securities that have been converted into or
exchanged for Qualified Capital Stock) received by or made to the Borrower (or
by Holdings or any Parent Holding Company and contributed by such parent to the
Borrower) during the period from and including the Business Day immediately
following the Closing Date through to and including the Available Amount
Reference Time, other than (w) the amount of any Cure Amount, (x) to the extent
utilized in connection with any incurrence of Indebtedness permitted pursuant to
Section 7.2(r), (y) to the extent applied to prepay the Term Loans pursuant to
Section 2.12(c), and (z) to the extent utilized to build the Contribution
Amount, and in each case, not otherwise applied, during the period from and
including the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time; plus

 

(4)       the amount of any common cash capital contributions (including mergers
or consolidations that have a similar effect) received by the Borrower during
the period from and including the Business Day immediately following the Closing
Date through to and including the Available Amount Reference Time, other than
(x) the amount of any Cure Amount, (y) to the extent utilized in connection with
any incurrence of Indebtedness permitted pursuant to Section 7.2(r) and (z) to
the extent utilized to build the Contribution Amount, and in each case, not
otherwise applied, during the period from and including the Business Day
immediately following the Closing Date through and including the Available
Amount Reference Time; plus

 

4

 

 

(5)       the cash proceeds of any Indebtedness and Disqualified Capital Stock
of the Borrower and any of its Restricted Subsidiaries issued (other than
Disqualified Stock issued to the Borrower or any of its Restricted Subsidiaries)
during the period from and including the Business Day immediately following the
Closing Date through to and including the Available Amount Reference Time, which
has been converted into or exchanged for Qualified Capital Stock of the
Borrower, the Holdings or any Parent Holding Company, other than (x) the amount
of any Cure Amount and (y) to the extent utilized to build the Contribution
Amount, and in each case, not otherwise applied, during the period from and
including the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time; plus

 

(6)       the Net Cash Proceeds received by the Borrower or any Restricted
Subsidiary from any Disposition of permitted Investments made with the Available
Amount (with respect to each Investment, up to the original amount thereof made
with the Available Amount) and in each case, not otherwise applied, during the
period from and including the Business Day immediately following the Closing
Date through to and including the Available Amount Reference Time; plus

 

(7)       returns, profits, distributions and similar amounts received in cash
or Cash Equivalents by the Borrower and its Restricted Subsidiaries from
permitted Investments made with the Available Amount (with respect to each
Investment, up to the original amount thereof made with the Available Amount)
and in each case, not otherwise applied, during the period from and including
the Business Day immediately following the Closing Date through to and including
the Available Amount Reference Time; plus

 

(8)       the amount of any permitted Investments by the Borrower or any
Restricted Subsidiary in any Unrestricted Subsidiary with the Available Amount
that has been re-designated as a Restricted Subsidiary or has been merged,
consolidated or amalgamated with or into, or is liquidated, would up or
dissolved into, the Borrower or any Restricted Subsidiary in an amount not to
exceed the fair market value (as reasonably determined by the Borrower in good
faith) of the original amount of such Investment made with the Available Amount,
and in each case, not otherwise applied, during the period from and including
the Business Day immediately following the Closing Date through to and including
the Available Amount Reference Time;

 

(9)       the aggregate amount of Retained Declined Proceeds plus prepayment
amounts declined by a lender or holder of Indebtedness for borrowed money of the
Borrower or any of its Restricted Subsidiaries that is secured on a pari passu
basis with the Term Facility (“Pari Passu Indebtedness”) pursuant to a mandatory
prepayment, redemption or offer applicable to such Pari Passu Indebtedness and
retained by the Borrower, and in each case, not otherwise applied, during the
period from the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time; minus

 

(b)       the sum of (x) the aggregate original amount of any Investments made
by the Borrower or any Restricted Subsidiary pursuant to Section 7.7(dd), and
(y) any payments or distributions in respect of any Junior Indebtedness made
pursuant to Section 7.8(a)(iv), in each case during the period commencing on the
Closing Date through to and including the Available Amount Reference Time.

 

5

 

 

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code”: the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §101, et
seq.), as amended and in effect from time to time and the regulations issued
from time to time thereunder.

 

“Basket”: any amount, threshold, exception or value (including by reference to
the Consolidated First Lien Leverage Ratio, the Consolidated Total Leverage
Ratio, Consolidated EBITDA or Consolidated Total Assets) permitted or prescribed
with respect to any Lien, Indebtedness, Asset Sale, Investment, Restricted
Payment, payment of Junior Indebtedness, transaction, action, judgment or amount
under any provision in this Agreement or any other Loan Document.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation which
shall be substantially similar to the form of Certification Regarding Beneficial
Owners of Legal Entity Customers published jointly, in May 2018, by the Loan
Syndications and Trading Association and Securities Industry and Financial
Markets Association or any other form of certification as agreed by the Borrower
and the applicable Lender requesting such Beneficial Ownership Certification.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in Section
3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code to which Section 4975 of the Code applies, and (c) any
Person whose assets include (for purposes of the Plan Asset Regulations or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

 

“Benefited Lender”: as defined in Section 10.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Building”: a structure with at least two walls and a roof.

 

“Business”: the business and any services, activities or businesses incidental
or reasonably related or similar to any business or line of business engaged in
by the Borrower or its Restricted Subsidiaries as of the Closing Date or any
business or business activity that is a reasonable extension, development or
expansion thereof or ancillary thereto or any business conducted by a Qualified
Tax Transaction Subsidiary.

 

6

 

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures”: for any period, the aggregate amount incurred that
would, in accordance with GAAP, be included on the consolidated balance sheet of
the Borrower and its Restricted Subsidiaries as additions to equipment, fixed
assets, real property or improvements or other capital assets (including,
without limitation, Capital Lease Obligations) (other than any such amounts (i)
made to restore, replace, develop, maintain, improve, upgrade or rebuild
property to the condition of such property immediately prior to any damage,
loss, destruction or condemnation of such property, to the extent such
expenditure is made with, or subsequently reimbursed out of, insurance proceeds,
indemnity payments, condemnation awards (or payments in lieu of) or damage
recovery proceeds or other settlements relating to any such damage, loss,
destruction or condemnation, (ii) made by the Borrower or any of its Restricted
Subsidiaries as a tenant in leasehold improvements, to the extent reimbursed by
the landlords, or (iii) made as payment of the consideration for any Permitted
Acquisition permitted by Section 7.7(e) (including any property, plant and
equipment obtained as a part thereof)).

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, to the extent
such obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP;
provided that, notwithstanding the foregoing, in no event will any lease that
would have been categorized as an operating lease as determined in accordance
with GAAP as of the Closing Date, be considered a capital lease for purposes of
this definition as a result of any changes in GAAP subsequent to the Closing
Date.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person (other than a corporation) and
any and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any Issuing
Lender and the Lenders, as collateral for L/C Obligations or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the applicable Issuing Lender
benefiting from such collateral agrees in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) the applicable Issuing
Lender (which documents are hereby consented to by the Lenders).

 

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents”: (a) direct obligations issued by, or unconditionally
guaranteed by, the United States government or issued by any agency thereof and
backed by the full faith and credit of the United States, in each case maturing
within one year from the date of acquisition;

 

7

 

 

(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000;

 

(c) commercial paper of an issuer rated at least A-2 by S&P or P-2 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within one year from the date of
acquisition;

 

(d) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) of this definition, having a term of not more
than 30 days with respect to securities issued or fully guaranteed or insured by
the United States government;

 

(e) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s;

 

(f) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition;

 

(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of any of clauses (a) through (f) of this
definition;

 

(h) marketable short-term money market and similar funds (x) either having
assets in excess of $500,000,000 or (y) having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating agency); or

 

(i) other short-term investments utilized by Foreign Subsidiaries in accordance
with the normal investment practices for cash management in investments of a
type analogous to the foregoing.

 

“Cash Management Counterparty”: any Person that (a) is a party to a Cash
Management Document that was a Lender or Agent at the time any such Cash
Management Document was entered into or an Affiliate of such a Lender or Agent
or (b) with respect to any Cash Management Document in effect as of the Closing
Date, is, as of the Closing Date or within 90 days thereafter, a Lender or Agent
or an Affiliate of such a Lender or Agent, in each case in its capacity as party
to a Cash Management Document.

 

“Cash Management Document”: any certificate, agreement or other document
executed by the Borrower or its Restricted Subsidiaries in respect of the Cash
Management Obligations of the Borrower or any Restricted Subsidiary.

 

“Cash Management Obligation”: with respect to the Borrower and its Restricted
Subsidiaries, any direct or indirect liability, contingent or otherwise, of any
such Person in respect of cash management services (including treasury,
depository, overdraft, credit or debit card, electronic funds transfer and other
cash management arrangements) provided on or after the date hereof (regardless
of whether these or similar services were provided prior to the date hereof by
the Administrative Agent, any Lender or any Affiliate of any of them) by the
Administrative Agent, any Lender or any Affiliate of any of them, including
obligations for the payment of fees, interest, charges, expenses, attorneys’
fees and disbursements in connection therewith.

 

8

 

 

“Certificated Security”: as defined in the Guarantee and Collateral Agreement.

 

“Change of Control”: the occurrence of any of the following:

 

(i)          prior to an IPO, the Sponsor or any of its Affiliates shall fail to
own and control, directly or indirectly, beneficially and of record, shares
representing at least 51% of the aggregate ordinary voting power represented by
the issued and outstanding equity interests of Holdings;

 

(ii)         after an IPO, any “person” or “group” (within the meaning of Rule
13d-5 of the Securities Exchange Act as in effect on the date hereof), other
than the Sponsor or any of its Affiliates (or any “group” (within the meaning of
Rule 13d-5 of the Securities Exchange Act as in effect on the date hereof) of
which the Sponsor or any of its Affiliates is a member, but only if and for so
long as the Sponsor or any of its Affiliates beneficially owns more than 50% of
the relevant voting stock of Holdings owned, directly or indirectly, by such
“group”), shall own, directly or indirectly, beneficially or of record, shares
representing more than 25% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of Holdings, unless the Sponsor or any
of its Affiliates shall own more than such person or group; or

 

(iii)        Holdings shall cease to directly own, beneficially and of record,
100% of the issued and outstanding equity interests of the Borrower.

 

“Chattel Paper”: as defined in the Guarantee and Collateral Agreement.

 

“Claims”: as defined in the definition of “Environmental Claims”.

 

“Closing Date”: the date on which the conditions precedent set forth in Sections
5.1 and 5.2 shall have been satisfied or waived and the initial Loans hereunder
shall have been funded.

 

“Closing Date Distribution”: as defined in the preamble hereto.

 

“Closing Date Indebtedness”: the Indebtedness of the Borrower listed on Schedule
1.1A attached hereto.

 

“Closing Date Refinancing”: as defined in the recitals hereto.

 

“Closing Date Term Loans”: the Term Loans made on the Closing Date.

 

“Co-Documentation Agent”: each of Citizens Bank, N.A., Crédit Agricole Corporate
and Investment Bank, Mizuho Bank, Ltd., RBC Capital Markets, SunTrust Bank and
U.S. Bank National Association, in their respective capacity as a
co-documentation agent.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: as defined in the Guarantee and Collateral Agreement.

 

“Collateral Agent”: as defined in the preamble hereto.

 

9

 

 

“Commitment”: as to any Lender, the Term Commitment, the New Term Commitment (if
any) and/or the Revolving Commitment of such Lender.

 

“Committed Reinvestment Amount”: as defined in the definition of “Reinvestment
Prepayment Amount”.

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Commonly Controlled Entity”: any trade or business, whether or not
incorporated, that together with Borrower or Holdings is under common control or
treated as a single employer within the meaning of Section 414(b), (c), (m), or
(o) of the Code.

 

“Commonly Controlled Plan”: as defined in Section 4.12(c).

 

“Communications”: as defined in Section 9.13(d).

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C.

 

“Confidential Information”: as defined in Section 10.14.

 

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Current Assets”: as at any date of determination, the total assets
of the Borrower and its Restricted Subsidiaries on a consolidated basis at such
date that may properly be classified as current assets in conformity with GAAP,
excluding cash and Cash Equivalents.

 

“Consolidated Current Liabilities”: at any date of determination, all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
the Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Indebtedness of the Borrower and its Restricted
Subsidiaries and (b) without duplication, all Indebtedness consisting of
Revolving Loans, to the extent otherwise included therein. For the avoidance of
doubt, Consolidated Current Liabilities shall not include accrued interest or
accrued taxes, deferred taxes, income taxes payable, fair value of derivative
instruments, accrual of amounts payable pursuant to the Services Agreement that
will only be paid in lieu of Restricted Payments that would have been permitted
to be made at the time of such payment or current portion of Long-Term
Indebtedness of Holdings, the Borrower or any of its Restricted Subsidiaries.

 

10

 

 

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent already deducted (and not added
back) in arriving at such Consolidated Net Income (other than with respect to
clause (j) below), (A) the sum of: (a) income tax expense (and franchise taxes
in the nature of income taxes) and foreign withholding tax expense for such
period and any state single business unitary or similar tax, (b) Consolidated
Interest Expense and, to the extent not reflected in Consolidated Interest
Expense, amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
and any losses on hedging obligations or other derivative instruments entered
into for the purpose of hedging interest rate risk, (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill impairment), (e) Non-Cash Charges, (f) proceeds of business
interruption insurance received during such period (to the extent not reflected
as revenue or income in such period), (g) charges, losses, or expenses incurred
to the extent covered by indemnification or refunding provisions in any
document, including those pertaining to any Acquisition consummated prior to the
Closing Date, or any insurance, in each case, to the extent so reimbursed, (h)
any charges, losses or expenses related to signing, retention, relocation,
recruiting or completion bonuses or recruiting costs, severance costs,
transition costs, curtailments or modifications to pension and post-retirement
employee benefit plans (including any settlement of pension liabilities),
pre-opening, opening, closing and consolidation costs and expenses with respect
to any facilities, facility start-up costs, costs and expenses relating to
implementation of operational and reporting systems and technology initiatives,
costs incurred in connection with product and intellectual property development
and new systems design, project start-up costs, integration and systems
establishment costs, business optimization expenses or costs (including costs
and expenses relating to intellectual property restructurings) and cash
restructuring charges, expenses and reserves, collectively not to exceed 15% of
Consolidated EBITDA for such period as otherwise determined, (i) non-cash
expenses allocated to the Borrower or any of its Restricted Subsidiaries by the
Sponsor pursuant to the Services Agreement and any cash expenses paid during
such period in accordance with the terms of the Services Agreement that are paid
in lieu of Restricted Payments that would have been permitted to be made at the
time of such payment and (j) the amount of “run rate” cost savings, operating
expense reductions and synergies in connection with any Permitted Acquisition or
any restructurings, cost savings initiatives and other initiatives after the
Closing Date and projected by the Borrower in good faith to result from actions
taken, committed to be taken or expected to be taken no later than eighteen (18)
months after the end of such period (which “run rate” cost savings, operating
expense reductions and synergies shall be calculated on a pro forma basis as
though such “run rate” cost savings, operating expense reductions and synergies
had been realized on the first day of the period for which Consolidated EBITDA
is being determined and realized during the entirety of such period and each
subsequent period through the period ending on the last day of the third fiscal
quarter commencing after the end of the fiscal quarter in which such pro forma
adjustment was originally made, and without duplication of any pro forma
adjustment for any such subsequent period that would otherwise be permitted
under this clause (j) with respect to the same cost savings, operating expense
reductions and synergies), net of the amount of actual benefits realized during
such period from such actions; provided that such “run rate” cost savings,
operating expense reductions and synergies are reasonably identifiable and
factually supportable (in the good faith determination of the Borrower) (it
being understood that pro forma adjustments need not be prepared in compliance
with Regulation S-X); provided further that (1) any such add-backs under this
clause (j) that are not in compliance with Regulation S-X shall not exceed 15%
of Consolidated EBITDA for the applicable four-quarter period (calculated prior
to giving effect to any such add-backs); (2) no cost-saving synergies may be
added pursuant to this clause (j) to the extent duplicative of any expenses or
charges relating thereto that are either excluded in computing Consolidated Net
Income or included (i.e., added back) in computing Consolidated EBITDA for such
period; and (3) such adjustments may be incremental to (but not duplicative of)
any Pro Forma Adjustments and provided, further, that, in the case of any
non-cash charge referred to in this definition of Consolidated EBITDA (or
Non-Cash Charges) that relates to an accrual or reserve for a future cash
payment, such future cash payment shall be deducted from Consolidated EBITDA in
the period when such cash is so disbursed or, without duplication, if such
accrual or reverse is reduced such reduction shall be deducted from Consolidated
EBITDA in the period when such reduction occurs; minus, without duplication and
to the extent included in the statement of such Consolidated Net Income for such
period, (B) the sum of (I) any unusual or non-recurring income or gains, (II)
income tax credits (to the extent not netted from income tax expense), (III) any
other non-cash income or gain and (IV) any interest income and gains on hedging
or other derivative instruments entered into for the purpose of hedging interest
rate risk, provided that Consolidated EBITDA shall be calculated without giving
effect to (x) any gains or losses from Asset Sales and (y) any gain or loss
recognized in determining Consolidated Net Income for such period in respect of
post-retirement benefits as a result of the application of Financial Accounting
Standards Board Statement No. 106; and provided, further, that in the case of
any non-cash item referred to in clause (B) of this definition of Consolidated
EBITDA (or Non-Cash Charges) that relates to a future cash payment to the
Borrower or a subsidiary, such future cash payment shall be added to
Consolidated EBITDA in the period when such payment is so received by the
Borrower or such subsidiary. In addition, (i) there shall be included in
determining Consolidated EBITDA for any period, without duplication, Acquired
EBITDA of any Person acquired pursuant to a Permitted Acquisition by the
Borrower or any of its Restricted Subsidiaries during such period (but not the
Acquired EBITDA of any related Person or business to the extent not so
acquired), to the extent not subsequently sold, transferred or otherwise
disposed of by the Borrower or such Restricted Subsidiary during such period
(each such Person or business acquired and not subsequently so disposed of, an
“Acquired Entity or Business”), based on the actual Acquired EBITDA of such
Acquired Entity or Business for such period (including the portion thereof
occurring prior to such Acquisition) and the Pro Forma Adjustments, if any,
applicable thereto; and (ii) there shall be excluded in determining Consolidated
EBITDA for any period the Disposed EBITDA of any Person, property, business
transferred or otherwise disposed of, closed or classified as discontinued
operations by the Borrower or any of its Restricted Subsidiaries during such
period (each such Person, property, business so sold or disposed of, a “Sold
Entity or Business”), based on the actual Disposed EBITDA of such Sold Entity or
Business for such period (including the portion thereof occurring prior to such
sale, transfer or Disposition).

 

11

 

 

“Consolidated First Lien Debt”: as of any date of determination, Consolidated
Total Debt outstanding on such date that is secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary but excluding any such
Indebtedness in which the applicable Liens are subordinated to the Liens
securing the Obligations.

 

“Consolidated First Lien Leverage Ratio”: as at the last day of any fiscal
quarter of the Borrower, the ratio of (a) Consolidated First Lien Debt of the
Borrower and its Restricted Subsidiaries on such day to (b) Consolidated EBITDA
of the Borrower and its Restricted Subsidiaries for the four fiscal quarter
period ending on such date.

 

“Consolidated Interest Expense”: for any period, total interest expense
(including that attributable to Capital Lease Obligations), net of interest
income, of the Borrower and its Restricted Subsidiaries for such period with
respect to all outstanding Indebtedness of the Borrower and its Restricted
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under swap agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP).

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP excluding, without duplication, (a) extraordinary,
unusual or non-recurring items for such period, (b) the cumulative effect of a
change in accounting principles during such period, to the extent included in
such net income (loss), (c) cash costs in connection with the Transactions, (d)
any non-recurring fees and expenses incurred during such period, or any
amortization thereof for such period, in connection with any actual or proposed
Acquisition, investment, asset disposition, sale of any Restricted Subsidiary of
the Borrower, issuance or repayment of Indebtedness, issuance of equity
interests (including in connection with any registration of securities or
exchange offer), refinancing transaction or amendment or modification of any
debt instrument and any charges or non-recurring merger costs incurred during
such period as a result of any such actual or proposed transaction, (e) any
earnouts, purchase price adjustments or similar obligations in connection with
any Acquisition, investment, asset disposition or sale of any Restricted
Subsidiary of the Borrower or any business or assets of the Borrower or any of
its Restricted Subsidiaries, (f) the after-tax effect of any income (or loss)
for such period attributable to the early extinguishment of Indebtedness (or any
cancellation of Indebtedness), (g) the income (or deficit) of any Person accrued
prior to the date it becomes a Restricted Subsidiary or is merged into or
consolidated with the Borrower or any of its Restricted Subsidiaries, (h) the
income (or deficit) of any Unrestricted Subsidiary or any other Person (other
than a Restricted Subsidiary) in which the Borrower or any of its Restricted
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Restricted Subsidiary in the
form of dividends or similar distributions during such period, (i) any amounts
distributed to Holdings pursuant to Section 7.6(c), and (j) the undistributed
earnings of any Restricted Subsidiary (other than a Guarantor) of the Borrower
to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Requirement of Law applicable to such Restricted Subsidiary.

 

12

 

 

“Consolidated Total Assets”: at any date, all amounts that would, in conformity
with GAAP, be set forth opposite the caption “total assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date.

 

“Consolidated Total Debt”: as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and its Restricted Subsidiaries
on a consolidated basis outstanding on such date of the types described in
clauses (a), (c), (e), (g) and (h) of the definition of Indebtedness (but in the
case of clause (h), only as it relates to Indebtedness of the type referred to
in clauses (a), (c), (e) and (g) of such definition); minus unrestricted cash
and Cash Equivalents as shown on the balance sheet on a consolidated basis of
the Borrower and its Restricted Subsidiaries of up to $100,000,000.

 

“Consolidated Total Leverage Ratio”: as at the last day of any fiscal quarter of
the Borrower, the ratio of (a) Consolidated Total Debt as of such day to (b)
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the four
fiscal quarter period ending on such date.

 

“Consolidated Working Capital”: as of any date of determination, with respect to
the Borrower and its Restricted Subsidiaries on a consolidated basis,
Consolidated Current Assets at such date of determination minus Consolidated
Current Liabilities at such date of determination; provided that, increases or
decreases in Consolidated Working Capital shall be calculated without regard to
any changes in Consolidated Current Assets or Consolidated Current Liabilities
as a result of (i) any reclassification in accordance with GAAP of assets or
liabilities, as applicable, between current and non-current or (ii) the effects
of purchase accounting.

 

“Contract Consideration”: as defined in the definition of “Excess Cash Flow”.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

 

“Contribution Amount”: at any time (the “Contribution Amount Reference Time”),
an amount (which shall not be less than zero) equal to the sum (without
duplication in the case of clauses (a)(1) through (a)(3)) of:

 

(a)(1) the amount of any Net Cash Proceeds from any issuance of Qualified
Capital Stock (or issuance of debt securities that have been converted into or
exchanged for Qualified Capital Stock) received by or made to the Borrower (or
by Holdings or any Parent Holding Company and contributed by such parent to the
Borrower), other than (w) the amount of any Cure Amount, (x) to the extent
utilized in connection with any incurrence of Indebtedness permitted pursuant to
Section 7.2(r), (y) to the extent applied to prepay the Term Loans pursuant to
Section 2.12(c), and (z) to the extent utilized to build the Available Amount,
in each case during the period from and including the Business Day immediately
following the Closing Date through and including the Contribution Amount
Reference Time; plus

 

13

 

 

(2)       the amount of any common cash capital contributions (including mergers
or consolidations that have a similar effect) received by or made to the
Borrower, other than (x) the amount of any Cure Amount, (y) to the extent
utilized in connection with any incurrence of Indebtedness permitted pursuant to
Section 7.2(r) and (z) to the extent utilized to build the Available Amount, in
each case during the period from and including the Business Day immediately
following the Closing Date through and including the Contribution Amount
Reference Time; plus

 

(3)       the cash proceeds of any Indebtedness (other than Subordinated Sponsor
Indebtedness) and Disqualified Capital Stock of the Borrower and any of its
Restricted Subsidiaries issued after the Closing Date (other than Disqualified
Stock issued to the Borrower or any of its Restricted Subsidiaries), which has
been converted into or exchanged for Qualified Capital Stock of the Borrower,
any Restricted Subsidiary, Holdings or any Parent Holding Company, other than
(x) the amount of any Cure Amount and (y) to the extent utilized to build the
Available Amount, during the period from and including the Business Day
immediately following the Closing Date through and including the Contribution
Amount Reference Time; minus

 

(b)       the aggregate amount of Dispositions made pursuant to Section 7.5(t),
Restricted Payments made pursuant to Section 7.6(k), original amount of any
Investments made pursuant to Section 7.7(cc) (net of any return of capital in
respect of any such Investments or deemed reduction in the amount of such
Investment, including, without limitation, upon the redesignation of any
Unrestricted Subsidiary as a Restricted Subsidiary or the sale, transfer, lease
or other disposition of any such Investments), and any payments or distributions
in respect of any Junior Indebtedness made pursuant to Section 7.8(a)(iii)
during the period commencing on the Closing Date through and including the
Contribution Amount Reference Time.

 

“CRD IV”: (a) Regulation (EU) No. 575/2013 of the European Parliament and of the
Council of 26 June 2013 on prudential requirements for credit institutions and
investment firms and amending Regulation (EU) No. 648/2012 and (b) Directive
2013/36/EU of the European Parliament and of the Council of 26 June 2013 on
access to the activity of credit institutions and the prudential supervision of
credit institutions and investment firms, amending Directive 2002/87/EC and
repealing directives 2006/48/EC and 2006/49/EC.

 

“Curable Period”: as defined in Section 7.1(b).

 

“Cure Amount”: as defined in Section 7.1(b).

 

“Cure Right”: as defined in Section 7.1(b).

 

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Declined Proceeds”: as defined in Section 2.12(f).

 

“Declining Lender”: as defined in Section 2.29(c).

 

14

 

 

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”: subject to Section 2.27(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Issuing Lender, or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified the Borrower, the Administrative Agent or any Issuing
Lender in writing that it does not intend to comply with such Lender’s funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lenders’ obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) after the date hereof, has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other Federal or state regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in such Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any of immediately preceding
clauses (a) through to and including clause (d) above shall be conclusive absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.27(b)) upon delivery of written notice of such
determination to the Borrower, each Issuing Lender and each Lender.

 

“Designated Jurisdiction”: any country, territory or region to the extent that
such country, territory or region itself, or such country’s, territory’s or
region’s government, is the subject of any Sanctions, currently (as of the
Closing Date), Crimea, Cuba, Iran, North Korea, Sudan and Syria.

 

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by Borrower) of non-cash consideration received by Borrower or any
Restricted Subsidiary in connection with a Disposition that is so designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer of Borrower, setting forth the basis of such valuation, less the amount
of cash or Cash Equivalents received in connection with a subsequent Disposition
of (or otherwise received in respect of) such Designated Non-Cash Consideration.

 

“Disposed EBITDA”: with respect to any Sold Entity or Business for any period,
the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Borrower and its Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business and its Subsidiaries), all as determined on a
consolidated basis for such Sold Entity or Business.

 

15

 

 

“Disposition”: with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other effectively complete disposition
thereof (whether effected pursuant to a Division or otherwise). The terms
“Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Capital Stock”: Capital Stock that (a) requires the payment of any
dividends (other than dividends payable solely in shares of Qualified Capital
Stock) prior to the date that is 91 days after the Latest Term Maturity Date,
(b) matures or is mandatorily redeemable or subject to mandatory repurchase or
redemption or repurchase at the option of the holders thereof, in each case in
whole or in part and whether upon the occurrence of any event, pursuant to a
sinking fund obligation on a fixed date or otherwise (including as the result of
a failure to maintain or achieve any financial performance standards), prior to
the date that is 91 days after the Latest Term Maturity Date (other than (i)
upon payment in full of the Obligations as defined therein (other than
indemnification and other contingent obligations not yet due and owing) or (ii)
upon a “change of control”; provided that any payment required pursuant to this
clause (ii) is contractually subordinated in right of payment to the Obligations
pursuant to documentation reasonably satisfactory to the Administrative Agent)
or (c) are convertible or exchangeable, automatically or at the option of any
holder thereof, into any Indebtedness, Capital Stock or other assets other than
Qualified Capital Stock; provided that if such Capital Stock is issued to any
plan for the benefit of employees of Holdings, the Borrower or its Restricted
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Capital Stock solely because it may be required to be
repurchased by Holdings, the Borrower or its Restricted Subsidiaries in order to
satisfy applicable statutory or regulatory obligations; provided, further, that
any Capital Stock held by any present or former officers, consultants, directors
or employees (and their spouses, former spouses, heirs, estates and assigns) of
Holdings, the Borrower or any of its Restricted Subsidiaries upon the death,
disability, engaging in competitive activity or termination of employment of
such officer, director, consultant or employee or pursuant to any equity
subscription, shareholder, employment or other agreement shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by Holdings, the Borrower or any of its Restricted Subsidiaries.

 

“Disqualified Institution”: on any date, (x) any financial institutions or other
Persons designated by the Borrower as a “Disqualified Institution” in writing to
the Administrative Agent on or prior to November 20, 2018, (y) any competitor of
a Subsidiary of the Borrower that is in the same or a similar line of business
as the Borrower or any of its Subsidiaries, in each case that is designated in
writing by the Borrower to the Administrative Agent from time to time by an
email sent to the email address specified in Section 10.2 and disclosed to the
applicable assigning or participating Lender not less than three (3) Business
Days prior to such date or (z) any Affiliate (other than bona fide fixed income
investors or debt funds, unless identified by the Borrower to the Administrative
Agent in writing as specified in preceding clauses (x) or (y)) of any entity
described in preceding clauses (x) or (y) that is either (i) identified by the
Borrower in writing to the Administrative Agent as specified in such clauses (x)
or (y) and disclosed to the applicable assigning or participating Lender not
less than three (3) Business Days prior to such date or (ii) is clearly
identifiable solely on the basis of the similarity of its name.

 

“Dividing Person”: the meaning assigned to such term in the definition of
“Division”.

 

“Division”: the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

16

 

 

“Division Successor”: any Person that, upon the consummation of a Division of a
Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any direct or indirect Subsidiary organized under the
Laws of any jurisdiction within the United States other than any such Subsidiary
directly or indirectly owned by a Foreign Subsidiary.

 

“DQ List”: as defined in Section 10.6(b)(iv).

 

“ECF Required Percentage”: with respect to any Excess Cash Flow Period, 25.0%;
provided that (a) if the Consolidated Total Leverage Ratio as of the end of the
applicable Excess Cash Flow Period is greater than 5.00:1.00, such percentage
shall be 50% and (b) if the Consolidated Total Leverage Ratio as of the end of
the applicable Excess Cash Flow Period is greater than 5.50:1.00, such
percentage shall be 75%.

 

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield”: as to any Indebtedness, means the effective yield on such
Indebtedness in the reasonable determination of the Administrative Agent in
consultation with the Borrower and consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate floors (the effect of which floors shall be determined in a manner
set forth in the proviso below), or similar devices and all fees, including
upfront or similar fees or original issue discount (amortized over the shorter
of (i) the remaining weighted average life to maturity of such Indebtedness and
(ii) the four years following the date of incurrence thereof) payable generally
to Lenders or other institutions providing such Indebtedness in connection with
the initial primary syndication thereof, but excluding any arrangement,
structuring, ticking, or other similar fees payable in connection therewith that
are not generally shared with the relevant Lenders and, if applicable, consent
fees for an amendment paid generally to consenting Lenders; provided that with
respect to any Indebtedness that includes a “LIBOR floor” or “ABR floor,” (a) to
the extent that the Eurodollar Rate (with an Interest Period of three months) or
ABR (without giving effect to any floors in such definitions), as applicable, on
the date that the Effective Yield is being calculated is less than such floor,
the amount of such difference shall be deemed added to the interest rate margin
for such Indebtedness for the purpose of calculating the Effective Yield and
(b) to the extent that the Eurodollar Rate (with an Interest Period of
three months) or ABR (without giving effect to any floors in such definitions),
as applicable, on the date that the Effective Yield is being calculated is
greater than such floor, then the floor shall be disregarded in calculating the
Effective Yield.

 

17

 

 

“Environmental Claims”: any and all actions, suits, orders, decrees, demands,
demand letters, claims, liens, notices of noncompliance, violation or potential
responsibility or investigation (other than internal reports prepared by
Holdings, the Borrower or its Restricted Subsidiaries (a) in the ordinary course
of such Person’s business or (b) as required in connection with a financing
transaction or an acquisition or Disposition of real estate) or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law (hereinafter, “Claims”),
including, without limitation, (i) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, (ii) any
and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief relating to
the presence, Release or threatened Release of Hazardous Materials or arising
from alleged injury or threat of injury to health or safety (to the extent
relating to human exposure to Hazardous Materials) or the environment including,
without limitation, ambient air, surface water, groundwater, land surface and
subsurface strata and natural resources such as wetlands, and (iii) any and all
Claims by any third party regarding environmental liabilities or obligations
assumed or assigned by contract or operation of law.

 

“Environmental Laws”: Laws relating to pollution, the protection of the
environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources, or human
health or safety (to the extent relating to human exposure to Hazardous
Materials), or Hazardous Materials.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Event” as defined in Section 4.12(a).

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

 

“Eurocurrency Reserve Requirements”: with respect to any Interest Period and for
any Eurodollar Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect two Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “eurocurrency liabilities” in
Regulation D of the Board) maintained by a member bank of the United States
Federal Reserve System.

 

“Eurodollar Loan”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

  LIBO Rate     1.00 - Eurocurrency Reserve Requirements  

 

18

 

 

“Event of Default”: any of the events specified in Section 8.1; provided that,
in respect to each of the clauses (a) through to and including clause (k) of
Section 8.1, to the extent such applicable clause includes any requirement for
the giving of notice, the lapse of time, or both, then such requirement for the
giving of notice, the lapse of time, or both, has been satisfied.

 

“Excess Cash Flow”: for any period, an amount (if positive) equal to:

 

(1)        the Consolidated Net Income of the Borrower and its Restricted
Subsidiaries for such period determined on a consolidated basis, increased, in
each case, without duplication, by:

 

(a)       an amount equal to the amount of all non-cash charges and expenses
(including depreciation and amortization) to the extent deducted in arriving at
such Consolidated Net Income, but excluding (i) any such non-cash charges and
expenses representing an accrual or reserve for potential cash items in any
future period and (ii) amortization of a prepaid cash item that was paid in a
prior period;

 

(b)       decreases in Consolidated Working Capital for such period;

 

(c)       cash receipts of the Borrower and its Restricted Subsidiaries in
respect of Hedge Agreements during such fiscal year to the extent not otherwise
included in such Consolidated Net Income;

 

(d)       the aggregate amount of any non-cash loss of the Borrower and its
Restricted Subsidiaries recognized as a result of any Asset Sale or Casualty
Event (other than any Asset Sale in the ordinary course of business) that
resulted in a decrease to Consolidated Net Income (up to the amount of such
decrease);

 

reduced by (without duplication):

 

(2)         the sum, in each case, without duplication, of:

 

(a)       an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (excluding any non-cash credit to the
extent representing the reversal of an accrual or reserve described in
clause (1)(a) above) and cash charges excluded by virtue of clauses (a) through
(j) of the definition of Consolidated Net Income;

 

(b)       without duplication of amounts deducted pursuant to clause (g) below
in prior fiscal years, the amount of Capital Expenditures, Permitted
Acquisitions, Specified Investments and permitted acquisitions of Intellectual
Property made in cash during such period, except to the extent financed with
(w) the Net Cash Proceeds of Indebtedness (excluding any drawings under the
Revolving Commitments), (x) the Available Amount, (y) the Contribution Amount or
(z) Net Cash Proceeds reinvested pursuant to Section 2.12;

 

(c)       the aggregate amount of all optional principal payments of
Indebtedness (including the principal component of payments in respect of
Capital Lease Obligations) of Borrower and its Restricted Subsidiaries
(excluding (A) all prepayments in respect of any revolving credit facility
(including in respect of the Revolving Commitments), except to the extent there
is an equivalent permanent reduction in commitments thereunder, and
(B) prepayments of the Term Loans) made in cash during such period, in each case
to the extent financed with Internally Generated Cash of the Borrower and its
Restricted Subsidiaries;

 

19

 

 

 

(d)       increases in Consolidated Working Capital for such period;

 

(e)       without duplication of amounts deducted pursuant to clause (b) above
or clause (g) below in prior fiscal years, the aggregate amount of cash
consideration paid by the Borrower and its Restricted Subsidiaries in connection
with Investments constituting Permitted Acquisitions pursuant to Section 7.7(e)
to the extent financed with Internally Generated Cash of the Borrower and its
Restricted Subsidiaries;

 

(f)       the amount of Restricted Payments made by the Borrower in cash
pursuant to clauses (c), (d), (e), and (h) of Section 7.6 paid during such
period in each case to the extent such Restricted Payments were financed with
Internally Generated Cash of the Borrower and its Restricted Subsidiaries;

 

(g)       without duplication of amounts deducted from Excess Cash Flow in prior
periods, (x) the aggregate consideration required to be paid in cash by the
Borrower or any of its Restricted Subsidiaries pursuant to binding contracts,
commitments, letters of intent or purchase orders (the “Contract Consideration”)
entered into during such period and (y) any planned and budgeted cash
expenditures by the Borrower or any of the Restricted Subsidiaries (the “Planned
Expenditures”), in the case of each of clauses (x) and (y), relating to
Permitted Acquisitions (or Investments similar to those made for Permitted
Acquisitions), Capital Expenditures or permitted acquisitions of Intellectual
Property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period, in each case, to the
extent financed with Internally Generated Cash of the Borrower and its
Restricted Subsidiaries; provided that to the extent that the aggregate amount
of cash actually utilized to finance such Permitted Acquisitions (or Investments
similar to those made for Permitted Acquisitions), Capital Expenditures, or
acquisitions of Intellectual Property during such following period of four
consecutive fiscal quarters is less than the Contract Consideration and Planned
Expenditures, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow, at the end of such period of four consecutive fiscal quarters;

 

(i)       the amount of (x) cash taxes (including penalties and interest) paid
by the Borrower or any of its Restricted Subsidiaries and (y) tax reserves of
the Borrower set aside in cash for taxes of the Borrower or any of its
Restricted Subsidiaries planned and budgeted to be paid during the period of
four consecutive fiscal quarters of the Borrower following the end of such
period (the “Tax Reserves”), in each case, in such period to the extent they
exceed the amount of tax expense deducted in determining Consolidated Net Income
for such period; provided that to the extent that the aggregate amount of cash
actually utilized by the Borrower to pay such planned and budgeted taxes during
such following period of four consecutive fiscal quarters is less than the Tax
Reserves, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow, at the end of such period of four consecutive fiscal quarters;

 

(j)       cash expenditures by the Borrower or any of its Restricted
Subsidiaries in respect of Hedge Agreements during such fiscal year to the
extent not deducted in arriving at such Consolidated Net Income;

 

(k)       the aggregate amount of any non-cash gain of the Borrower or any of
its Restricted Subsidiaries recognized as a result of any Asset Sale or Casualty
Event (other than any Asset Sale in the ordinary course of business) that
resulted in an increase to Consolidated Net Income (up to the amount of such
increase); and

 

20

 

 

(m)       the aggregate amount of cash fees, costs and expenses paid by the
Borrower or any of its Restricted Subsidiaries in connection with any, and any
payments of, Transaction expenses, to the extent not deducted in calculating
Consolidated Net Income.

 

“Excess Cash Flow Calculation Date”: as defined in Section 2.12(d).

 

“Excess Cash Flow Period”: each fiscal year of the Borrower, commencing with the
fiscal year of Borrower ending on December 31, 2019.

 

“Excluded Amounts”: as defined in Section 2.12(g).

 

“Excluded Domestic Subsidiary”: any Domestic Subsidiary which is (a) a FSHCO,
(b) an Immaterial Subsidiary, (c) a not-for-profit Subsidiary, (d) a captive
insurance Subsidiary, (e) a Subsidiary which is prohibited by any applicable
Requirement of Law or Contractual Obligation existing on the Closing Date or in
the case of Subsidiaries acquired after the Closing Date, existing on the date
of acquisition (except to the extent such Contractual Obligation is entered into
in contemplation of the Closing Date or such Subsidiary becoming a Subsidiary)
in each case, from guaranteeing the Obligations or which would require the
consent, approval, license or authorization of a Governmental Authority to
provide a guarantee of the Obligations unless such consent, approval, license or
authorization has been received or (f) a Subsidiary for which the guarantee
would result in a material adverse tax consequence to the Borrower or one of its
Restricted Subsidiaries.

 

“Excluded Hedge Obligation”: with respect to any Guarantor, any Hedge Guarantee
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Hedge Guarantee Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Guarantor or the grant of such security interest becomes effective with
respect to such Hedge Guarantee Obligation. If a Hedge Guarantee Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Hedge Guarantee Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Sections 2.23 or 2.24)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.20,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.20(f), and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Existing Letters of Credit”: as defined in in Section 3.1(a).

 

21

 

 

“Extended L/C Commitments”: as defined in Section 2.29(d).

 

“Extended Lender Obligations”: as defined in Section 2.29(d).

 

“Extended Revolving Commitments”: as defined in Section 2.29(d).

 

“Extended Revolving Loans”: as defined in Section 2.29(d).

 

“Extended Term Loans”: as defined in Section 2.29(d).

 

“Extending Lender”: as defined in Section 2.29(c).

 

“Extension Amendment”: as defined in Section 2.29(e).

 

“Extension Date”: as defined in Section 2.29(f).

 

“Extension Election”: as defined in Section 2.29(c).

 

“Extension Request”: as defined in Section 2.29(a).

 

“Facilities”: collectively, the Term Facility and the Revolving Facility.

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of such Sections of the Code.

 

“FBO”: fixed based operation.

 

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

 

“Fee Payment Date”: (a) the last Business Day of each March, June, September and
December and (b) the last day of the Revolving Commitment Period.

 

“FEMA”: the Federal Emergency Management Agency.

 

“Financial Condition Covenant”: as defined in Section 7.1(b)(i).

 

“Financial Covenant Cross-Default”: as defined in Section 8.1(c).

 

“Financial Covenant Event of Default”: as defined in Section 8.1(c).

 

“Fixed Basket”: as defined in Section 1.4.

 

22

 

 

“Flood Compliance Event”: the occurrence of any of the following: (a) a Flood
Redesignation with respect to any Mortgaged Property, (b) any extension of the
Maturity Date pursuant to Section 2.29, (c) any increase to the Commitments
pursuant to Section 2.25, and (d) the addition of any Special Flood Hazard
Property as Collateral pursuant to Section 6.8(b).

 

“Flood Hazard Determination”: a “Life-of-Loan” FEMA Standard Flood Hazard
Determination obtained by the Collateral Agent.

 

“Flood Insurance”: (a) federally-backed flood insurance available under the
National Flood Insurance Program to owners of real property improvements located
in Special Flood Hazard Areas in a community participating in the National Flood
Insurance Program or (b) to the extent permitted by the Flood Laws, a private
flood insurance policy from a financially sound and reputable insurance company
that is not an Affiliate of the Borrower.

 

“Flood Insurance Requirements”: as defined in Section 6.8(b)(3).

 

“Flood Laws”: the National Flood Insurance Act of 1968 and the Flood Disaster
Protection Act of 1973, as revised by the National Flood Insurance Reform Act of
1994, the Flood Insurance Reform Act of 2004, the Biggert-Waters Flood Insurance
Reform Act of 2012 and as the same may be further amended, modified or
supplemented, and including the regulations issued thereunder.

 

“Flood Redesignation”: the designation of any Mortgaged Property as a Special
Flood Hazard Property where such property was not a Special Flood Hazard
Property previous to such designation.

 

“Foreign Lender”: (a) each Lender (or the Administrative Agent) that is a
foreign person as defined in Treasury Regulations Section 1.1441-1(c)(2) or (b)
each Lender (or the Administrative Agent) that is a wholly-owned domestic entity
that is disregarded for United States federal tax purposes under Treasury
Regulations Section 301.7701-2(c)(2) as an entity separate from its owner and
whose single owner is a foreign person within the meaning of Treasury
Regulations Section 1.1441-1(c)(2).

 

“Foreign Subsidiary”: any direct or indirect Subsidiary that is not a Domestic
Subsidiary.

 

“Fronting Exposure”: at any time there is a Defaulting Lender, with respect to
any Issuing Lender, such Defaulting Lender’s outstanding L/C Obligations with
respect to Letters of Credit issued by such Issuing Lender other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof.

 

“FSHCO”: any Domestic Subsidiary substantially all of the assets of which
constitute the Capital Stock of and/or Indebtedness owing by Foreign
Subsidiaries and any other assets incidental thereto.

 

“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, subject to Section 10.16.

 

23

 

 

“Governmental Authority”: any nation or government, any state, province or other
political subdivision thereof and any governmental entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and, as to any Lender, any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of the Closing Date, to be executed and delivered by Holdings, the
Borrower and each Subsidiary Guarantor, substantially in the form of Exhibit B,
as the same may be amended, supplemented or otherwise modified from time to
time.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of the guaranteeing person guaranteeing or by which such Person
becomes contingently liable for any Indebtedness, net worth, working capital
earnings, leases, dividends or other distributions upon the stock or equity
interests (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or Disposition of assets or any
Investment permitted under this Agreement. The amount of any Guarantee
Obligation of any guaranteeing Person shall be deemed to be such guaranteeing
Person’s maximum reasonably anticipated liability in respect thereof as
determined by the Borrower in good faith.

 

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

 

“Hazardous Materials”: (a) any petroleum or petroleum products, radioactive
materials, asbestos and polychlorinated biphenyls; (b) any chemicals, wastes,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, waste, material or
substance which is prohibited, restricted or regulated by or with respect to
which liability is imposed under any Environmental Law.

 

“Hedge Agreements”: all agreements with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions, in each case, entered into by the Borrower or any of its
Restricted Subsidiaries.

 

“Hedge Counterparty”: any Person that (a) is a party to a Hedge Agreement that
was a Lender or Agent at the time any such Hedge Agreement was entered into or
an Affiliate of such a Lender or Agent or (b) with respect to any Hedge
Agreement in effect as of the Closing Date, is, as of the Closing Date or within
90 days thereafter, a Lender or Agent or an affiliate of such a Lender or Agent,
in each case in its capacity as party to a Hedge Agreement.

 

24

 

 

“Hedge Guarantee Obligation”: with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Holdings”: as defined in the preamble hereto.

 

“Immaterial Subsidiary”: any Restricted Subsidiary of the Borrower that, as of
the last day of the most recently ended four fiscal quarter period ending on or
prior to the date of determination, does not have (a) assets in excess of 5% of
Consolidated Total Assets, individually, or, when combined with the assets of
all other Immaterial Subsidiaries as of such date of determination, 10% of
Consolidated Total Assets and (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters ending on such date in excess of 5% of the
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for such
period, individually or, when combined with the Consolidated EBITDA of all other
Immaterial Subsidiaries as of such date of determination, 10% of the
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for such
period.

 

“Increased Amount Date”: as defined in Section 2.25(a).

 

“Incremental Amount”: (w) the greater of (i) $260,000,000 and (ii) 100% of
Consolidated EBITDA for the four fiscal quarter period most recently ended for
which financial statements have been delivered pursuant to Section 6.1 (which
amount, in either case, shall not be reduced by any amount incurred pursuant to
the immediately succeeding clauses (x) through (z)) plus (x) in the case of an
Incremental Facility that effectively replaces any Commitments or Loans under
the Facilities terminated pursuant to Section 2.24(b)(y) (including with respect
to any Incremental Facility), an amount equal to the portion of the relevant
terminated Commitments or Loans plus (y) an amount equal to all voluntary
prepayments of Term Loans or Incremental Equivalent Debt (as defined below)
secured on a pari passu basis with the Term Facility and voluntary prepayments
of Revolving Loans to the extent such prepayments result in the permanent
termination of commitments thereof (in each case, to the extent not financed
with proceeds from the incurrence of Long-Term Indebtedness) plus (z) an
unlimited amount, so long as, after giving effect to such incurrence or issuance
(and after giving pro forma effect to the incurrence of the entire committed
amount of such additional amount and any acquisition consummated concurrently
therewith (including any Pro Forma Adjustments) and any other pro forma
adjustment events permitted hereunder) as if such incurrence or issuance had
occurred on the first day of such fiscal quarter and without netting of any cash
constituting proceeds of such incurrence or issuance, (i) if such Incremental
Facility ranks pari passu in right of security to the Facilities, the
Consolidated First Lien Leverage Ratio as of the most recently ended fiscal
quarter prior to the incurrence of any Incremental Commitment or issuance of
Incremental Equivalent Debt, calculated on a pro forma basis, is equal to or
less than the greater of (1) 4.00:1.00 and (2) if incurred in connection with a
Permitted Acquisition, the Consolidated First Lien Leverage Ratio as in effect
immediately prior to incurrence of such Incremental Commitment or Incremental
Equivalent Debt and (ii) if such Incremental Facility ranks junior in right of
security to the Facilities or is unsecured, the Consolidated Total Leverage
Ratio as of the most recently ended fiscal quarter prior to the incurrence of
any Incremental Commitment or issuance of Incremental Equivalent Debt,
calculated on a pro forma basis, is equal to or less than the greater of (1)
4.50:1.00 and (2) if incurred in connection with a Permitted Acquisition, the
Consolidated Total Leverage Ratio as in effect immediately prior to incurrence
of such Incremental Commitment or Incremental Equivalent Debt; provided, that
the Borrower may elect to use this clause (z) prior to clauses (w), (x) and/or
(y) and, if no such election is made, to the extent then available shall be
deemed to have relied on this clause (z); provided, further, that in the case of
any single transaction that provides for the incurrence and/or increase of Loans
and/or Commitments under this clause (z) and one or more of clauses (w), (x)
and/or (y), compliance with the above Consolidated First Lien Leverage Ratio or
Consolidated Total Leverage Ratio, as applicable, shall be determined for
purposes of this clause (z) by giving the single transaction pro forma effect
but excluding in such determination the aggregate of indebtedness (and deemed
indebtedness) from any such incurrence and increase utilizing clauses (w), (x)
or (y).

 

25

 

 

“Incremental Commitments”: as defined in Section 2.25(a).

 

“Incremental Equivalent Debt”: as defined in Section 2.26(a).

 

“Incremental Equivalent Debt Effective Date”: as defined in Section 2.26(b)(i).

 

“Incremental Equivalent Debt MFN Provision”: as defined in Section 2.26(b)(vii).

 

“Incremental Joinder Agreement”: as defined in Section 2.25(a).

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than (i)
trade payables, accrued expenses, current accounts and similar obligations
incurred in the ordinary course of such Person’s business and (ii) earn-outs and
other contingent payments in respect of acquisitions except as and to the extent
that the liability on account of any such earn-out or contingent payment appears
in the liabilities section of the balance sheet of such Person), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property, in which case only the lesser of the amount of such
obligation and the fair market value of such Property shall constitute
Indebtedness), (e) all Capital Lease Obligations of such Person, (f) all
obligations of such Person, contingent or otherwise, as an account party or
applicant under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person in respect of Disqualified Capital Stock and (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above.

 

“Indemnified Liabilities”: as defined in Section 10.5(a).

 

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (b) to the extent not otherwise described in
immediately preceding clause (a), Other Taxes.

 

“Indemnitee”: as defined in Section 10.5(a).

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvency Proceeding”: (a) any case, action or proceeding before any court or
other Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or (b)
any general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of its creditors
generally or any substantial portion of its creditors; in each case in respect
of immediately preceding clauses (a) and (b), undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Instrument”: as defined in the Guarantee and Collateral Agreement.

 

26

 

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether registered or
unregistered, and whether arising under United States, multinational or foreign
Laws or otherwise, including, without limitation, copyrights and copyright
applications, domain names, patents and patent applications, trademarks and
trademark applications, trade names, all goodwill associated with such
trademarks and trade names, technology, trade secrets, know-how and processes,
and all other intellectual property rights, including the right to receive all
proceeds and damages therefrom.

 

“Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
of March, June, September and December to occur while such Loan is outstanding
and the final maturity date of such Loan, (b) as to any Eurodollar Loan having
an Interest Period of three months or less, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each date occurring at three month intervals and the last day of
such Interest Period and (d) as to any Loan (other than any Revolving Loan that
is an ABR Loan), the date of any repayment or prepayment made in respect
thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, or
(with the consent of each affected Lender under the relevant Facility) twelve
months thereafter, as selected by the Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six or (with the consent of each affected Lender under the relevant Facility)
twelve months thereafter; provided that all of the foregoing provisions relating
to Interest Periods are subject to the following:

 

(i)         if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)        any Interest Period that would otherwise extend beyond the scheduled
Revolving Termination Date or beyond the date final payment is due on the Term
Loans shall end on the Revolving Termination Date or such due date, as
applicable; and

 

(iii)       any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Internally Generated Cash”: with respect to any period, any net cash of the
Borrower or any Restricted Subsidiary generated from operations of the Borrower
or any of its Restricted Subsidiaries during such period, excluding Net Cash
Proceeds and any cash that is generated from an incurrence of Indebtedness, an
issuance or sale of any Capital Stock or any capital contribution.

 

27

 

 

“Investments”: as defined in Section 7.7.

 

“IPO”: the initial offering by the Borrower, Holdings (or any Parent Holding
Company) of its Capital Stock to the public by means of an offering registered
with the SEC or any comparable foreign Governmental Authority.

 

“IRS”: the United States Internal Revenue Service.

 

“Issuing Lenders”: (a) the Administrative Agent or any of its Affiliates, (b)
Bank of America, N.A. or any of its Affiliates, (c) Compass Bank dba BBVA
Compass, (d) Regions Bank or any of its Affiliates (including with respect to
the Existing Letters of Credit issued by it), (e) Wells Fargo Bank, N.A. or any
of its Affiliates (including with respect to the Existing Letters of Credit
issued by it), and (f) any other Revolving Lender from time to time selected by
the Joint Bookrunners as an Issuing Lender and reasonably acceptable to the
Borrower and the Administrative Agent, provided, that no such Revolving Lender
shall be an Issuing Lender without its prior written consent. In the event that
there is more than one Issuing Lender at any time, references herein and in the
other Loan Documents to the Issuing Lender shall be deemed to refer to the
Issuing Lender in respect of the applicable Letter of Credit or to all Issuing
Lenders, as the context requires.

 

“Joint Bookrunners”: JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner
and Smith Incorporated, Compass Bank dba BBVA Compass, Regions Capital Markets,
a division of Regions Bank, and Wells Fargo Securities, LLC, in their capacities
as joint bookrunners.

 

“Latest Revolving Termination Date”: at any date of determination, the latest
termination date applicable to any tranche of Revolving Loans hereunder at such
time, in each case as extended in accordance with this Agreement from time to
time.

 

“Latest Term Maturity Date”: at any date of determination, the latest maturity
date applicable to any tranche of Term Loans hereunder at such time, in each
case as extended in accordance with this Agreement from time to time.

 

“Laws”: collectively, federal, state, local or foreign law, statute or
ordinance, common law, or any rule, regulation, judgment, order, writ,
injunction, decree, arbitration award, agency requirement, license or permit of
any Governmental Authority.

 

“L/C Commitment”: $50,000,000.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed.

 

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the applicable Issuing Lender.

 

“LCT Election”: as defined in Section 1.3(a).

 

“LCT Test Date”: as defined in Section 1.3(a).

 

“Lead Arrangers”: JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner and
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), Compass Bank dba BBVA Compass, Regions Capital Markets, a division
of Regions Bank, and Wells Fargo Securities, LLC, in their capacities as joint
lead arrangers.

 

28

 

 

“Lenders”: as defined in the preamble hereto, and each of their respective
successors and assigns as permitted hereunder.

 

“Letters of Credit”: as defined in Section 3.1(a).

 

“LIBO Rate”: with respect to any Interest Period for any Eurodollar Loan or any
ABR Loan based upon the ABR determined pursuant to clause (z) of the definition
thereof, the LIBO Screen Rate at approximately 11:00 A.M., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

 

“LIBO Screen Rate”: for any day and time, with respect to any Interest Period
for any Eurodollar Loan or any ABR Loan based upon the ABR determined pursuant
to clause (z) of the definition thereof, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion),
provided that if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to zero for the purposes of this Agreement.

 

“Lien”: any mortgage, pledge, hypothecation, collateral assignment, encumbrance,
lien (statutory or other), charge or other security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any capital lease having substantially the same economic effect as
any of the foregoing).

 

“Limited Condition Transaction”: any Disposition for which a definitive
agreement has been entered into, any Permitted Acquisition or similar Investment
where consummation is not conditioned on the availability of, or on obtaining,
third party financing, or a repayment or repurchase or redemption of
Indebtedness for which irrevocable notice has been given.

 

“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: the collective reference to this Agreement, the Security
Documents, the Applications, the Notes (if any), any Incremental Joinder
Agreements and any amendment, restatement, amendment and restatement, waiver,
supplement and/or other modification to any of the foregoing.

 

“Loan Parties”: Holdings, the Borrower and each Subsidiary Guarantor.

 

“Long-Term Indebtedness”: with respect to any Person, any Indebtedness of such
Person that, in accordance with GAAP, all or a portion of it constitutes (or,
when incurred constituted) a long-term liability and current maturities of such
long-term liabilities.

 

29

 

 

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments under such Facility, the holders of more than 50% of
the Revolving Commitments under such Facility).

 

“Market Capitalization”: an amount equal to (i) the total number of issued and
outstanding shares of common (or common equivalent) Capital Stock of the
Borrower or Holdings (or any Parent Holding Company), as applicable, on the date
of the declaration of the relevant Restricted Payment multiplied by (ii) the
arithmetic mean of the closing prices per share of the common (or common
equivalent) Capital Stock for the 30 consecutive trading days immediately
preceding the date of declaration of such Restricted Payment.

 

“Material Adverse Effect”: a material adverse effect on and/or material adverse
developments with respect to (i) the business, assets, liabilities (actual or
contingent), operations, financial condition or operating results of Holdings,
the Borrower and its Restricted Subsidiaries, taken as a whole, (ii) the ability
of any Loan Party to fully and timely perform its Obligations, (iii) the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party or (iv) the rights, remedies and
benefits available to, or conferred upon, any Agent, any Lender or any Secured
Party under any Loan Document.

 

“MFN Provision”: as defined in Section 2.25(e)(iv).

 

“Minimum Collateral Amount”: at any time, as to Cash Collateral consisting of
cash or deposit account balances, an amount equal to 103% of the Fronting
Exposure of all Issuing Lenders with respect to Letters of Credit issued and
outstanding at such time.

 

“Moody’s”: Moody’s Investors Service, Inc. or any successor to the rating agency
business thereof.

 

“Mortgage”: any mortgage, deed of trust, hypothec or other similar document made
by any Loan Party in favor of, or for the benefit of, the Collateral Agent for
the benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower (taking into account
the law of the jurisdiction in which such mortgage, deed of trust, hypothec or
similar document is to be recorded), as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Mortgaged Property”: as defined in the applicable Mortgage.

 

“Multiemployer Plan”: a Plan that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, as to which Holdings, the Borrower or any Commonly
Controlled Entity has any obligation or liability, contingent or otherwise.

 

“National Flood Insurance Program”: the program created pursuant to the Flood
Laws.

 

30

 

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event
received by the Borrower or any Restricted Subsidiary, net of broker’s fees and
commissions, attorneys’ fees, accountants’ fees, investment banking fees,
consulting fees, amounts (including premiums or penalties, if any) required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset which is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document), amounts
required to be applied to the repayment of customer deposits, other reasonable
fees and expenses (including legal fees and expenses) actually incurred by the
Borrower or any Restricted Subsidiary in connection therewith, taxes paid or
reasonably estimated to be payable by the Borrower or such Restricted Subsidiary
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and any escrow or reserve for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of the
applicable Asset Sale undertaken by the Borrower or any Restricted Subsidiaries
or other liabilities in connection with such Asset Sale (provided that upon
release of any such escrow or reserve, the amount released shall be considered
Net Cash Proceeds) and (b) in connection with any (i) Qualified Equity Issuance
or issuance of Capital Stock in connection with an IPO or (ii) issuance or sale
of debt securities or instruments or the incurrence of Indebtedness, in each
case, the cash proceeds received from such issuance or incurrence, net of
transaction costs, attorneys’ fees, investment banking fees, accountants’ fees,
consulting fees, underwriting discounts and commissions, placement fees and
other reasonable fees and expenses (including legal fees and expenses) actually
incurred in connection therewith.

 

“New Extending Lender”: as defined in Section 2.29(c).

 

“New Revolving Lender”: as defined in Section 2.25(a).

 

“New Term Commitments”: as defined in Section 2.25(a).

 

“New Term Lender”: as defined in Section 2.25(a).

 

“New Term Loans”: as defined in Section 2.25(c).

 

“Non-Cash Charges”: (a) any impairment charge or asset write-off related to
intangible assets, long-lived assets, and investments in debt and equity
securities pursuant to GAAP, (b) all non-cash losses from investments recorded
using the equity method, (c) stock-based compensation expense, (d) other
non-cash charges (provided that if any non-cash charges referred to in this
clause (d) represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period), (e)
without duplication, any non-cash impairment charges or asset write-off or
write-down resulting from the application of Accounting Standards Codification
350, Intangibles – Goodwill and Other, Accounting Standards Codification 360,
Property, Plant and Equipment, and Accounting Standards Codification 805,
Business Combinations, in each case excluding any non-cash charge in respect of
an item that was included in Consolidated Net Income in a prior period, and (f)
non-cash costs and expenses incurred as a result of the application of purchase
accounting in respect of any Permitted Acquisition.

 

“Non-Defaulting Lender”: as to any Facility, a Lender thereunder that is not a
Defaulting Lender.

 

“Non-Extended L/C Commitments”: as defined in Section 2.29(b).

 

“Non-Extended Lender Obligations”: as defined in Section 2.29(b).

 

“Non-Extended Revolving Commitments”: as defined in Section 2.29(b).

 

31

 

 

“Non-Extended Revolving Loans”: as defined in Section 2.29(b).

 

“Non-Extended Term Loans”: as defined in Section 2.29(b).

 

“Non-Fixed Basket”: as defined in Section 1.4.

 

“Non-Guarantor Subsidiary”: any Restricted Subsidiary of the Borrower which is
not a Subsidiary Guarantor.

 

“Nonrenewal Notice Date”: as defined in Section 3.1(a).

 

“Note”: any promissory note evidencing any Loan.

 

“Notice of Intent to Cure”: as defined in Section 7.1(b).

 

“NYFRB”: the Federal Reserve Bank of New York.

 

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 A.M. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans, and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent, the Collateral Agent, any Issuing Lender
or any Lender (or, in the case of Specified Hedge Agreements and Cash Management
Documents of the Borrower or any of its Restricted Subsidiaries to the
Administrative Agent, the Collateral Agent, any Lender, any Hedge Counterparty,
any Cash Management Counterparty or any of their Affiliates), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Hedge
Agreement, any Cash Management Document, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees, charges and disbursements of counsel
to the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided that (a) obligations of the Borrower or any of its
Restricted Subsidiaries under any Specified Hedge Agreement or Cash Management
Document shall be secured and guaranteed pursuant to the Security Documents only
to the extent that, and for so long as, the other Obligations are so secured and
guaranteed and (b) any release of Collateral or Guarantors effected in the
manner permitted by this Agreement shall not require the consent of holders of
obligations under any Specified Hedge Agreements or Cash Management Documents.
Notwithstanding the foregoing, Excluded Hedge Obligations shall not constitute
Obligations.

 

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.

 

32

 

 

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes”: any and all present or future stamp, court, documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Sections 2.23 or 2.24).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Parent Holding Company”: any direct or indirect parent of Holdings who does not
hold Capital Stock in any other Person (except for any other Parent Holding
Company or Holdings).

 

“Participant”: as defined in Section 10.6(h).

 

“Participant Register”: as defined in Section 10.6(h).

 

“PATRIOT Act”: the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisition”: any Acquisition, if such Acquisition complies with the
following criteria:

 

(a)       no Default or Event of Default shall be in effect immediately after
giving effect to such Acquisition;

 

(b)       immediately after giving pro forma effect to any such Permitted
Acquisition (including any Pro Forma Adjustments), the Borrower shall be in pro
forma compliance with the Financial Condition Covenant;

 

(c)       any Indebtedness or Liens assumed or incurred in connection with such
Acquisition shall comply with the provisions of Sections 7.2 and 7.3, as
applicable;

 

(d)       any acquired Person shall be engaged in a Business except in the case
of Qualified Tax Transaction Subsidiary and shall become a Guarantor to the
extent required by and otherwise comply with the provisions of Section 6.8, in
each case, within the time periods specified therein; and

 

33

 

 

(e)       prior to the consummation of such Acquisition, the Borrower shall have
delivered to the Administrative Agent such financial statements (including any
pro forma financial statements) with respect to the business or Person to be
acquired which are available to the Borrower.

 

“Permitted Investors”: the collective reference to the Sponsor and its
Affiliates (but excluding, any portfolio companies of any of the foregoing).

 

“Permitted Refinancing Debt”: Indebtedness incurred in connection with any
refinancing, extension, renewal, or replacement of Indebtedness permitted by
Section 7.2(h)(ii).

 

“Permitted Refinancing Requirements”: the following requirements with respect to
any Permitted Refinancing Debt:

 

(a)       the principal amount of such Permitted Refinancing Debt does not
exceed the principal amount (or accreted value, if applicable), and any existing
commitments unutilized thereunder, of the Refinanced Debt except by an amount
equal to the unpaid accrued interest and premium (including call and tender
premiums) thereon, defeasance costs and other reasonable amounts paid and fees
and expenses incurred (including original issuance discount, upfront fees and
similar items) in connection with the Permitted Refinancing Debt;

 

(b)       no Person shall be an obligor or guarantor of such Permitted
Refinancing Debt except to the extent that such Person was such an obligor or
guarantor in respect of the Refinanced Debt at the times of the incurrence of
the Permitted Refinancing Debt;

 

(c)       such Permitted Refinancing Debt (1) shall have a Weighted Average Life
to Maturity at least equal to or later than the Weighted Average Life to
Maturity of the Refinanced Debt and (2) shall have a final maturity date equal
to or later than the final maturity date of the Refinanced Debt;

 

(d)       if the Refinanced Debt is (1) secured, (A) the Permitted Refinancing
Debt shall only be secured on the same basis (including relative priority,
unless such Permitted Refinancing Debt is secured on a junior basis to such
Refinanced Debt) as the Refinanced Debt, and subject to customary intercreditor
arrangements on terms reasonably acceptable to the Administrative Agent and (B)
no Lien relating thereto shall be expanded to cover any additional Property of
the Borrower or any Restricted Subsidiary or (2) subordinated in right of
payment to the Obligations, the Permitted Refinancing Debt shall be subordinated
in right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Refinanced Debt;
and

 

(e)       the Net Cash Proceeds of such Permitted Refinancing Debt shall be
applied, substantially concurrently with the incurrence thereof, to repayment of
the Refinanced Debt.

 

“Permitted Sale Leaseback Transaction”: any Sale Leaseback Transaction in
respect of property consisting of equipment or capital assets so sold pursuant
to such Sale Leaseback Transaction solely for cash consideration in an amount
not less than the fair market value thereof so long as the Borrower and its
Restricted Subsidiaries shall comply with Section 2.12(b).

 

34

 

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a relevant time, any employee pension benefit plan (other than a
Multiemployer Plan) as defined in Section 3(2) of ERISA and in respect of which
Holdings, the Borrower or any of their respective Subsidiaries has any
obligation or liability, contingent or otherwise.

 

“Plan Asset Regulations”: 29 CFR § 2510.3-101 et seq., as modified by Section
3(42) of ERISA, as amended from time to time.

 

“Planned Expenditures”: as defined in the definition of “Excess Cash Flow”.

 

“Pledged Securities”: as defined in the Guarantee and Collateral Agreement.

 

“Prime Rate”: the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

“Pro Forma Adjustments”: for any period, any reduction in costs (including “run
rate” cost savings and operating expense reductions), any synergies or related
adjustments determined by the Borrower in good faith that were or are
attributable to any Acquisition that occurred during the four quarter period or
after the end of the four quarter period and on or prior to the applicable
calculation date or are projected by the Borrower in good faith to be realized
as a result of actions taken or expected to be taken during such period or
within the succeeding eighteen (18) months (calculated on a pro forma basis as
though such cost savings, synergies or adjustments had been realized on the
first day of such period); provided that (1) such cost savings, synergies and
adjustments are reasonably identifiable and factually supportable (in the good
faith determination of the Borrower) and expected to have a continuing impact
and (2) such cost savings, synergies and adjustments are commenced within
eighteen (18) months of the date thereof in connection with such actions.

 

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock and Intellectual Property.

 

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

 

“Purchasing Borrower Party”: Holdings, the Borrower or any of its Restricted
Subsidiaries that becomes an Assignee pursuant to Section 10.6(b).

 

“Qualified Capital Stock”: any Capital Stock that is not Disqualified Capital
Stock.

 

“Qualified Equity Issuance”: any issuance by Holdings or any direct or indirect
parent of Holdings of its Capital Stock (other than Disqualified Capital Stock)
in a public or private offering which has been contributed directly or
indirectly in cash as common equity to Holdings and from Holdings to the
Borrower.

 

35

 

 

“Qualified Tax Transaction”: any Acquisition or Investment designated by the
Borrower as a Qualified Tax Transaction at the time such Acquisition or
Investment is consummated and made by the Borrower or any Restricted Subsidiary
in a Person that is a Restricted Subsidiary (a “Qualified Tax Transaction
Subsidiary”) for tax planning and reorganization purposes that the Borrower
reasonably expects in good faith to result in tax benefits to itself and its
Restricted Subsidiaries; provided that as of the last day of the most recently
ended four fiscal quarter period ending on or prior to the date of
determination, such Qualified Tax Transaction Subsidiary does not have (a)
assets in excess of 5.0% of Consolidated Total Assets, individually, or, when
combined with the assets of all other Qualified Tax Transaction Subsidiaries as
of such date of determination, 10.0% of Consolidated Total Assets and (b)
Consolidated EBITDA for the period of four consecutive fiscal quarters ending on
such date in excess of 5.0% of the Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for such period, individually or, when combined with the
Consolidated EBITDA of all other Qualified Tax Transaction Subsidiaries as of
such date of determination, 10.0% of the Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries for such period.

 

“Qualified Tax Transaction Subsidiary”: as defined in the definition of
“Qualified Tax Transaction”.

 

“Recipient”: (a) the Administrative Agent and (b) any Lender, as applicable.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any Restricted Subsidiary, in an amount for each such event
exceeding $5,000,000.

 

“Refinanced Debt”: with respect to any Permitted Refinancing Debt, the
applicable Indebtedness refinanced, extended, renewed or replaced or by such
Permitted Refinancing Debt.

 

“Refinancing Amendment”: an amendment to this Agreement, in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, among the
Borrower, the Administrative Agent and the lenders providing Refinancing Debt,
effecting the incurrence of such Refinancing Debt in accordance with Section
2.30.

 

“Refinancing Debt”: as defined in Section 2.30.

 

“Refinancing Incremental Equivalent Debt”: one or more series of senior
unsecured notes or loans, or senior secured notes or loans (which Indebtedness,
if secured, may either have the same Lien priority as the Obligations or may be
secured by a Lien ranking junior to the Lien securing the Obligations), in each
case issued or incurred in respect of a refinancing of outstanding Indebtedness
of the Borrower under any one or more tranches of Term Loans or all or any
portion of the Incremental Equivalent Debt with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld, delayed
or conditioned); provided that:

 

(a)       such Refinancing Incremental Equivalent Debt shall not have a
principal or commitment amount (or accreted value) greater than the Term Loans
or Incremental Equivalent Debt, as applicable, being refinanced (excluding
accrued interest, fees, discounts, premiums or expenses (including original
issuance discount, upfront fees and similar items));

 

(b)       such Refinancing Incremental Equivalent Debt shall have a maturity
date that is no earlier than the Latest Term Maturity Date in effect at the time
of such refinancing, and have a Weighted Average Life to Maturity that is not
shorter than the then remaining Weighted Average Life to Maturity of the then
longest outstanding tranche of Term Loans in effect at the time of such
refinancing;

 

36

 

 

(c)       such Refinancing Incremental Equivalent Debt shall not be subject to
any mandatory prepayment or redemption provisions or rights (other than
customary asset sale or change of control provisions);

 

(d)       such Refinancing Incremental Equivalent Debt shall have material terms
and conditions (other than terms with respect to interest rate and optional
prepayment or redemption) that are not more favorable, taken as a whole (as
determined by the Borrower in good faith), to the lenders or noteholders, as
applicable, providing such Refinancing Incremental Equivalent Debt than the
terms and conditions of this Agreement, except for covenants or other provisions
applicable only during periods after the later of the Latest Revolving
Termination Date and the Latest Term Maturity Date in effect at the time of such
refinancing or are applied to the relevant Term Facility or Revolving Facility
existing at the time of the incurrence of such Incremental Facility (so that the
existing Lenders also receive the benefit of such provisions); and

 

(e)       such Refinancing Incremental Equivalent Debt shall not be guaranteed
by any Person that is not a Guarantor;

 

(f)       if secured, such Refinancing Incremental Equivalent Debt shall be
subject to customary intercreditor arrangements reasonably acceptable to the
Administrative Agent; and

 

(g)       the Net Cash Proceeds of such Refinancing Incremental Equivalent Debt
shall be applied, substantially concurrently with the incurrence thereof, to the
pro rata prepayment of outstanding Term Loans or Incremental Equivalent Debt
being so refinanced.

 

“Refinancing Revolving Facility”: as defined in Section 2.30.

 

“Refinancing Term Facility”: as defined in Section 2.30.

 

“Register”: as defined in Section 10.6(b)(iv).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse an
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any Restricted
Subsidiary for its own account in connection therewith that are not paid to the
Administrative Agent pursuant to Section 2.12(b) as a result of the delivery of
a Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which a
Loan Party has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice signed on behalf of the Borrower or any
Restricted Subsidiary by a Responsible Officer stating that the Borrower or such
Restricted Subsidiary (directly or indirectly through a Restricted Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale (other than an Asset Sale described in clause (b) of the
definition thereof) or Recovery Event to acquire or repair assets useful in its
(or such Restricted Subsidiary’s) Business.

 

37

 

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount contractually
committed to be expended prior to the relevant Reinvestment Prepayment Date (a
“Committed Reinvestment Amount”), or actually expended prior to such date, in
each case to acquire or repair assets useful in the Business.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (i) the date occurring 365 days after such Reinvestment Event and
(ii) with respect to any portion of a Reinvestment Deferred Amount, the date on
which the Borrower or any Restricted Subsidiary shall have determined not to
acquire or repair assets useful in its or such Restricted Subsidiary’s business
or in connection with a Permitted Acquisition with such portion of such
Reinvestment Deferred Amount.

 

“Related Parties”: as to any Person, such Person’s Affiliates and the partners,
directors, officers, employees, agents, attorneys-in-fact, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release”: any release, spill, emission, leaking, pumping, pouring, injection,
deposit, dumping, emptying, disposal, discharge, dispersal, leaching or
migration into the indoor or outdoor environment, or into or out of any
property.

 

“Removal Effective Date”: as defined in Section 9.8.

 

“Repatriation Limitation”: as defined in Section 2.12(g).

 

“Reportable Event”: with respect to any Single Employer Plan, any of the events
set forth in Section 4043(c) of ERISA, other than those events as to which the
thirty day notice period has been waived by the PBGC in accordance with the
regulations thereunder.

 

“Representatives”: as defined in Section 10.14.

 

“Repricing Event”: (a) any prepayment or repayment of Term Loans with the
proceeds of, or any conversion of Term Loans into, any new or replacement
tranche of secured term loans that are broadly syndicated to banks and other
institutional investors in financings similar to the Term Loans the primary
purpose of which is to reduce the Effective Yield to an amount that is less than
the Effective Yield applicable to the Closing Date Term Loans and (b) any
amendment to the Term Facility the primary purpose of which is to reduce the
Effective Yield applicable to the Closing Date Term Loans (it being understood
that any prepayment premium with respect to a Repricing Event shall apply to any
required assignment by a non-consenting Lender in connection with any such
amendment pursuant to Section 2.24(b)(y)), other than, in the case of each of
clauses (a) and (b), in connection with an IPO, a Change of Control or a
Transformative Acquisition.

 

“Required Lenders”: at any time, the holders of more than 50% of the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Revolving Extensions of Credit then outstanding;
provided that for purposes of determining the Required Lenders at any time,
there shall be excluded from such calculation that portion of the aggregate
unpaid principal amount of the Term Loans then outstanding that are held by
Affiliated Lenders. Such portion of the Commitments, the sum of the aggregate
unpaid principal amount of the Term Loans then outstanding and the Revolving
Commitments or, the Revolving Extensions of Credit then outstanding, as
applicable, held or deemed held by a Defaulting Lender shall be excluded for
purposes of determining the Required Lenders at any time.

 

38

 

 

“Required Revolving Credit Lenders”: at any time, the holders of more than 50%
of the Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Revolving Extensions of Credit then outstanding;
provided that for purposes of determining the Required Revolving Credit Lenders
at any time, such portion of the Revolving Commitments or the Revolving
Extensions of Credit then outstanding, as applicable, held or deemed held by a
Defaulting Lender shall be excluded for purposes of determining the Required
Revolving Credit Lenders at any time.

 

“Required Term Loan Lenders”: at any time, the holders of more than 50% of the
sum of the aggregate unpaid principal amount of the Term Loans then outstanding;
provided that for purposes of determining the Required Term Loan Lenders at any
time, there shall be excluded from such calculation that portion of the
aggregate unpaid principal amount of the Term Loans then outstanding that are
held by Affiliated Lenders. Such portion of the aggregate unpaid principal
amount of the Term Loans then outstanding held or deemed held by a Defaulting
Lender shall be excluded for purposes of determining the Required Term Loan
Lenders at any time.

 

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”: the chief executive officer, president, chief financial
officer (or similar title), chief operating officer, controller or treasurer (or
similar title) of Holdings or the Borrower, as applicable, or (with respect to
Section 6.7) any Restricted Subsidiary and, with respect to financial matters,
the chief financial officer (or similar title) or treasurer (or similar title)
of Holdings or the Borrower, as applicable.

 

“Restricted Payments”: as defined in Section 7.6.

 

“Restricted Subsidiary”: any Subsidiary of the Borrower other than an
Unrestricted Subsidiary, and, solely for purposes of Section 7.16, Atlantic
Aviation Oklahoma City, Inc., a Delaware corporation, and each of its
Subsidiaries as of the Closing Date.

 

“Retained Declined Proceeds”: as defined in Section 2.12(f).

 

“Revolving Commitment Period”: the period commencing on the Closing Date to but
excluding the Revolving Termination Date.

 

“Revolving Commitments”: as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Letters of Credit in an
aggregate principal and/or face amount not to exceed the amount set forth
opposite such Lender’s name on Appendix A-1, or, in the Assignment and
Assumption (or Incremental Joinder Agreement, as the case may be) pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The aggregate amount of the Revolving
Commitments on the Closing Date is $350,000,000.

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.

 

39

 

 

“Revolving Facility”: the Revolving Commitments and the Revolving Loans made
thereunder.

 

“Revolving Facility Increase”: as defined in Section 2.25(a).

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”: as defined in Section 2.4, and for the avoidance of doubt, to
include any Revolving Loans made in connection with a Revolving Facility
Increase. Unless the context shall otherwise require, “Revolving Loans” shall
include any Extended Revolving Loans and any loans under the Refinancing
Revolving Facility.

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the aggregate
Revolving Commitments of all Lenders or, at any time after the Revolving
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s Revolving Loans then outstanding constitutes
of the aggregate principal amount of the Revolving Loans then outstanding,
provided that in the event that the Revolving Loans are paid in full prior to
the reduction to zero of the Revolving Extensions of Credit, the Revolving
Percentage of any Revolving Lender shall be determined by dividing (x) such
Lender’s Revolving Percentage of the L/C Obligations then outstanding by (y) all
of the L/C Obligations then outstanding.

 

“Revolving Termination Date”: December 6, 2023.

 

“Sale Leaseback Transaction”: any arrangement with any Person providing for the
leasing by the Borrower or any Restricted Subsidiary of real or personal
property which has been or is to be sold or transferred by the Borrower or such
Restricted Subsidiary to such Person or to any other Person to whom funds have
been or are to be advanced by such Person on the security of such property or
rental obligations of the Borrower or such Restricted Subsidiary.

 

“Sanction(s)”: any economic or financial sanctions or trade embargoes
administered or enforced by OFAC, the United States Department of Commerce, the
United States Department of State, the United Nations Security Council, the
European Union, Her Majesty’s Treasury or other relevant sanctions authority.

 

“S&P”: Standard & Poor’s Ratings Group, Inc., or any successor to the rating
agency business thereof.

 

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Secured Parties”: collectively, the Lenders, the Administrative Agent, the
Collateral Agent, any Issuing Lender, any Hedge Counterparty, any Cash
Management Counterparty, any other holder from time to time of any of the
Obligations (in their capacities as holders thereof) and, in each case, their
respective successors and permitted assigns.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent purporting to grant a Lien on any Property of any Loan
Party to secure the Obligations.

 

40

 

 

“Services Agreement”: that certain Services Agreement dated as of January 1,
2015 between Macquarie Infrastructure Company LLC and Macquarie Infrastructure
Company Inc. and certain of their subsidiaries as amended or replaced on
substantially similar terms that are not materially adverse to the interests of
the Lenders.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA (other
than a Multiemployer Plan), as to which Holdings, the Borrower or any Commonly
Controlled Entity has any obligation or liability, contingent or otherwise.

 

“Sold Entity or Business”: as set forth in the definition of the term
“Consolidated EBITDA”.

 

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the property and assets of such
Person will, as of such date, exceed the amount of all “liabilities of such
Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state Laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the property and assets of such Person will, as of such date, be greater than
the amount that will be required to pay the liabilities of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) except as otherwise provided by applicable law, the
amount of “contingent liabilities” at any time shall be the amount thereof
which, in light of all the facts and circumstances existing at such time, can
reasonably be expected to become actual or matured liabilities.

 

“Special Flood Hazard Area”: an area that FEMA has designated as an area subject
to special flood or mud slide hazards.

 

“Special Flood Hazard Property”: any Mortgaged Property that on the relevant
date of determination includes a Building (or a Building in the course of
construction) and, as shown on a Flood Hazard Determination, such Building (or
Building in the course of construction) is located in a Special Flood Hazard
Area.

 

“Specified Acquisition Agreement Representations”: such of the representations
and warranties made with respect to the target in the merger agreement, asset
purchase agreement, stock purchase agreement, or other agreement (each, an
“Acquisition Agreement”) in respect of a Permitted Acquisition or a similar
Investment constituting a Limited Condition Transaction permitted under Section
7.7 as are material to the interests of the Lenders providing an Incremental
Facility (in their capacities as such), but only to the extent that Holdings or
the Borrower (or their applicable Affiliates) has the right (taking into account
any applicable cure provisions) to terminate their (or such Affiliates’)
obligations under the Acquisition Agreement, or decline to consummate the
acquisition or Investment (in each case, in accordance with the terms thereof),
as a result of a breach of such representations and warranties.

 

“Specified Event of Default”: any Event of Default under Sections 8.1(a) or (f).

 

41

 

 

“Specified Hedge Agreement”: any Hedge Agreement entered into by (i) the
Borrower or any Restricted Subsidiary and (ii) any Hedge Counterparty at the
time such Hedge Agreement was entered into, as counterparty. The status of any
Hedge Agreement as a Specified Hedge Agreement shall not create in favor of the
Lender or Affiliate thereof that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Guarantor under the Guarantee and Collateral Agreement.

 

“Specified Investment” means an Investment permitted by Section 7.7(f), (g),
(p), (x), (bb), (cc) or (dd), in each case in the nature of an acquisition or an
investment in a joint venture; provided that for purposes of calculating Excess
Cash Flow with respect to (x) Section 7.7(x), to the extent such Restricted
Payments are subtracted pursuant to clause (2)(h) of the definition of Excess
Cash Flow, such amounts shall not also be subtracted pursuant to clause (2)(b)
of the definition of Excess Cash Flow.

 

“Specified Representations”: each of the representations and warranties made by
any Loan Party in or pursuant to Sections 4.3(a)(i), 4.4(a) and (c), 4.5(a),
4.11, 4.13, 4.17 (to the extent of filing an “all assets” UCC-1 and delivering
certificated securities (if applicable)), 4.18 and 4.20.

 

“Sponsor”: Macquarie Infrastructure Corporation.

 

“Standby Letter of Credit”: as defined in Section 3.1.

 

“Subordinated Sponsor Indebtedness”: unsecured Indebtedness incurred by the
Borrower from the Sponsor or a Parent Holding Company; provided that such
Indebtedness (a) is subordinated in right of payment to the Obligations and is
subject to a subordination agreement in form and substance reasonably
satisfactory to the Administrative Agent (a “Subordination Agreement”); (b)
provides for no scheduled amortization payments prior to, matures no earlier
than, and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligation (other than pursuant to customary offers to repurchase
upon a change of control (so long as any rights of the holders thereof upon the
occurrence of a change of control shall be subject to the prior repayment in
full in cash of the Loans and all other obligations under the Loan Documents and
the termination of the Commitments) or customary acceleration rights after an
event of default, subject to the Subordination Agreement) prior to, the date
that is one year after the later of the Latest Revolving Termination Date and
the Latest Term Maturity Date, (c) is not guaranteed by any Subsidiary of the
Borrower and does not otherwise provide that any Subsidiary of the Borrower is
obligated as to the payment thereof, (d) contains terms that do not provide for
any financial maintenance covenants or any cross default to the Indebtedness
hereunder, and (e) is governed by documentation containing representations,
warranties, covenants and events of default no more burdensome or restrictive
than those contained in the Loan Documents; provided further that no interest or
voluntary principal prepayments on such Indebtedness shall be permitted, except
to the extent permitted as a Restricted Payment under Sections 7.6(f), 7.6(g) or
7.6(k).

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, directly or indirectly
through one or more intermediaries, or both, by such Person.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of the
Borrower; provided that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a director’s “qualifying share” of the former Person shall be deemed to be
outstanding.

 

42

 

 

“Subsidiary Guarantors”: each Restricted Subsidiary that is also a wholly-owned
Domestic Subsidiary (other than an Excluded Domestic Subsidiary).

 

“Taxes”: any and all present or future taxes, levies, imposts, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tax Sharing Agreement”: that certain 2nd Amended and Restated Macquarie
Infrastructure Company LLC Income Tax Sharing Agreement, dated as of December
24, 2009, by and among Macquarie Infrastructure Company LLC, a Delaware limited
liability company, and its Subsidiaries signatory thereto, as in effect on the
Closing Date, and as amended or replaced on substantially similar terms that are
not materially adverse to the interests of the Lenders.

 

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in a principal amount not to exceed the amount
set forth opposite such Lender’s name on Appendix A-2, or in the Incremental
Joinder Agreement pursuant to which such Lender became a party hereto. The
original aggregate amount of the Term Commitments on the Closing Date is
$1,025,000,000.

 

“Term Facility”: the Term Commitments and the Term Loans made thereunder.

 

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

 

“Term Loan”: as defined in Section 2.1. Unless the context shall otherwise
require, “Term Loan” shall include any New Term Loans, Extended Term Loan and
any loans under the Refinancing Term Facility.

 

“Term Loan Increase”: as defined in Section 2.25.

 

“Term Maturity Date”: December 6, 2025.

 

“Term Percentage”: as to any Term Lender at any time, the percentage which the
sum of such Lender’s Term Commitments then constitutes of the aggregate Term
Commitments (or, at any time after the Closing Date, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding).

 

“Trade Date”: as defined in Section 10.6(b)(i).

 

“Transactions”: collectively, (a) the consummation of the Closing Date
Refinancing; (b) the execution and delivery of the Loan Documents and the
incurrence of the obligations thereunder, and (c) the payment of all fees and
expenses to be paid on or prior to the Closing Date and owing in connection with
the foregoing.

 

“Transformative Acquisition”: any acquisition by Holdings, the Borrower or any
other Restricted Subsidiary that (i) is not permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition or
(ii) would result in an upsizing of the Facilities.

 

“Trigger Date”: as defined in Section 2.12(b).

 

“Type”: as to any Loan, its classification as an ABR Loan or a Eurodollar Loan.

 

43

 

 

“UCC”: the Uniform Commercial Code of the State of New York, as in effect on the
date hereof.

 

“United States”: the United States of America.

 

“Unrestricted Subsidiary”: any Subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary pursuant to Section 6.14.

 

“U.S. Person”: any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate”: as defined in Section 2.20(f)(b)(ii)(D).

 

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness being refinanced or any Indebtedness that
is being modified, refinanced, refunded, renewed, replaced or extended (the
“Applicable Indebtedness”), the effects of any amortization or prepayments made
on such Applicable Indebtedness prior to the date of the applicable
modification, refinancing, refunding, renewal, replacement or extension shall be
disregarded.

 

“Withholding Agent”: the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2         Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

 

(b)       As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto: (i) accounting
terms relating to Holdings, the Borrower and their respective Subsidiaries not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP; (ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”; and (iii) references to agreements
or other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to in Section 7 shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Loan Party or any Subsidiary of any Loan Party at
“fair value.”

 

44

 

 

(c)       Unless otherwise specified herein, any calculation of the Consolidated
Total Leverage Ratio and Consolidated First Lien Leverage Ratio shall be
determined based on the most recently ended fiscal quarter for which financial
statements are required to be delivered pursuant to Section 6.1(a) or (b), as
applicable, prior to the applicable date of determination and subject to pro
forma adjustments to the extent specified in any applicable provision.

 

(d)       The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Annex, Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

 

(e)       The term “license” shall include sub-license.

 

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

 

1.3         LCT Election.

 

(a)       In connection with any action being taken solely in connection with a
Limited Condition Transaction, for purposes of:

 

(i)       determining compliance with any provision of this Agreement which
requires the calculation of the Consolidated First Lien Leverage Ratio or
Consolidated Total Leverage Ratio;

 

(ii)       determining the accuracy of representations and warranties in
Section 4 and/or whether a Default or Event of Default shall have occurred and
be continuing under Section 8; or

 

(iii)       testing availability under baskets set forth in this Agreement
(including baskets measured as a percentage of Consolidated EBITDA or
Consolidated Total Assets);

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into, the date of public announcement
of the intention to consummate such Limited Condition Transaction, or the date
of the declaration or making of the applicable irrevocable notice of repayment,
repurchase or redemption, as applicable (the “LCT Test Date”), and if, after
giving pro forma effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent four fiscal quarter period ending
prior to the LCT Test Date, the Borrower could have taken such action on the
relevant LCT Test Date in compliance with such ratio, representation, warranty,
absence of default or event of default or basket, such ratio, representation,
warranty, absence of default or event of default or basket shall be deemed to
have been complied with.

 

45

 

 

(b)       For the avoidance of doubt, if the Borrower has made an LCT Election
and any of the ratios or baskets for which compliance was determined or tested
as of the LCT Test Date are exceeded as a result of fluctuations in any such
ratio or basket due to fluctuations in Consolidated EBITDA of the Borrower or
the Person subject to such Limited Condition Transaction at or prior to the
consummation of the relevant transaction or action, such ratios or baskets will
not be deemed to have been exceeded as a result of such fluctuations. If the
Borrower has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio or basket availability
with respect to the incurrence of Indebtedness or Liens, or the making of
Restricted Payments, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Borrower, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary on or following the relevant LCT Test Date and
prior to the earlier of (i) the date on which such Limited Condition Transaction
is consummated or (ii) the date that the definitive agreement for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, any such ratio or basket shall be calculated on a
pro forma basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated.

 

1.4         Fixed and Non-Fixed Baskets; Available Amount and Contribution
Amount Transactions.

 

(a)       Notwithstanding anything in this Agreement or any Loan Document to the
contrary, in calculating any Non-Fixed Basket: any amounts incurred, or
transactions entered into or consummated, in reliance on a Fixed Basket
(including clause (w) of the Incremental Amount) in a concurrent transaction, a
single transaction or a series of related contemporaneous transactions with the
amount incurred, or transaction entered into or consummated, under an applicable
Non-Fixed Basket shall be disregarded in the calculation of such Non-Fixed
Basket; provided that full pro forma effect shall be given to all applicable and
related transactions (including the use of proceeds of all applicable
Indebtedness incurred and any repayments, repurchases and redemptions of
Indebtedness) and all other adjustments as to which pro forma effect may be
given under this Agreement.

 

(b)       If more than one action occurs on any given date the permissibility of
the taking of which is determined hereunder by reference to the Available Amount
or the Contribution Amount, as the case may be, immediately prior to the taking
of such action, the permissibility of the taking of each such action shall be
determined independently and in no event may any two or more such actions be
treated as occurring simultaneously, e.g., each transaction must constitute a
permitted use of the Available Amount or the Contribution Amount, as the case
may be.

 

Section 2.       AMOUNT AND TERMS OF COMMITMENTS

 

2.1         Term Commitments. Subject to the terms and conditions hereof, each
Term Lender severally agrees to make a term loan (a “Term Loan”) in Dollars to
the Borrower on the Closing Date in an amount not to exceed the amount of the
Term Commitment of such Lender. The Term Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.13.

 

46

 

 

2.2         Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice, substantially in the form of Exhibit
A-1 hereto (which notice must be received by the Administrative Agent not later
than 1:00 P.M., New York City time (x) in the case of ABR Loans, one Business
Day prior to the anticipated Closing Date or (y) in the case of Eurodollar
Loans, three Business Days prior to the anticipated Closing Date), requesting
that the Term Lenders make the Term Loans on the Closing Date and specifying (i)
the aggregate principal amount to be borrowed, (ii) the requested Borrowing Date
and (iii) whether such Term Loans being incurred are to be made as ABR Loans or,
to the extent permitted hereunder, Eurodollar Loans and, if Eurodollar Loans,
the initial Interest Period applicable thereto. Upon receipt of such borrowing
notice the Administrative Agent shall promptly notify each Term Lender thereof.
Not later than 3:00 P.M., New York City time, on the Closing Date each Term
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the Term Loan or Term Loans to be
made by such Lender.

 

2.3         Repayment of Term Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the Term Lenders (A) on the last
Business Day of each March, June, September and December commencing with the
last Business Day of the first full fiscal quarter after the Closing Date, an
aggregate amount equal to $2,562,500 (which payments shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.18, as applicable) and (B) on the Term Maturity
Date for the Term Loans, the aggregate principal amount of all Term Loans
outstanding on such date; provided that the amount of any such payment set forth
above shall be adjusted to account for the addition of any Extended Term Loan or
New Term Loans to contemplate (A) the reduction in the aggregate principal
amount of any Term Loans that were converted in connection with the incurrence
of such Extended Term Loans, and (B) any increase to payments to the extent and
as required pursuant to the terms of any applicable Incremental Joinder
Agreement involving a Term Loan Increase to the Term Loans, a Refinancing
Amendment to the amount of Term Loans or an Extension Amendment increasing the
amount of Term Loans.

 

2.4         Revolving Commitments. Subject to the terms and conditions hereof,
each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) in Dollars to the Borrower from time to time during the
Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s Revolving Percentage of the sum
of the L/C Obligations then outstanding, after giving effect to the making of
such Revolving Loans, does not exceed the amount of such Lender’s Revolving
Commitment. During the Revolving Commitment Period the Borrower may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, in
each case, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.5 and 2.13.

 

2.5         Procedure for Revolving Loan Borrowing. (a) The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day; provided that the Borrower shall give the Administrative Agent
irrevocable notice in writing, substantially in the form of Exhibit A-1 hereto,
which notice must be received by the Administrative Agent (i) in the case of
Eurodollar Loans, prior to 11:00 A.M., New York City time, three Business Days
prior to the requested Borrowing Date or (ii) in the case of ABR Loans, prior to
11:00 A.M., New York City time, one Business Day prior to the requested
Borrowing Date (provided, however, that up to a principal amount of $50,000,000
of ABR Loans may be borrowed on a same day basis if the relevant notice is
received by the Administrative Agent prior to 11:00 A.M. New York City Time, on
the request Borrowing Date), specifying (A) the aggregate principal amount and
Type of Revolving Loans to be borrowed (provided, that the aggregate principal
amount of Revolving Loans made to the Borrower on the Closing Date, together
with the aggregate face amount of Letters of Credit issued on the Closing Date
(other than Existing Letters of Credit), shall not exceed $35,000,000), (B) the
requested Borrowing Date and (C) in the case of Eurodollar Loans, the respective
amounts of each such Type of Loan and the respective lengths of the initial
Interest Period therefor. Each borrowing by the Borrower under the Revolving
Commitments shall be in an amount equal to $1,000,000 or a whole multiple of
$100,000 in excess thereof (or, if the then aggregate Available Revolving
Commitments are less than $1,000,000, such lesser amount). Upon receipt of any
such notice from the Borrower, the Administrative Agent shall promptly notify
each Revolving Lender thereof. Each Revolving Lender will make the amount of its
pro rata share of each borrowing available to the Administrative Agent for the
account of the Borrower at the Funding Office prior to 1:00 P.M., New York City
time, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent. Such borrowing will thereupon promptly be
made available to the Borrower by the Administrative Agent crediting the account
of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the Revolving Lenders and in like
funds as received by the Administrative Agent.

 

47

 

 

(b)       If no election as to the Type of a Revolving Loan is specified, then
the requested Loan shall be an ABR Loan. If no Interest Period is specified with
respect to any requested Eurodollar Loan, the Interest Period with respect to
such requested Loan shall be for one month from the Borrowing Date.

 

2.6         [Reserved.]

 

2.7         [Reserved.]

 

2.8          Repayment of Loans. (a) The Borrower hereby unconditionally
promises to pay (i) to the Administrative Agent for the account of the
appropriate Revolving Lender the then unpaid principal amount of each Revolving
Loan of such Revolving Lender made to the Borrower outstanding on the Revolving
Termination Date (or on such earlier date on which the Loans become due and
payable pursuant to Section 8.1), and (ii) to the Administrative Agent for the
account of the appropriate Term Lender the principal amount of each outstanding
Term Loan of such Term Lender made to the Borrower in installments according to
the amortization schedule set forth in Section 2.3 (or on such earlier date on
which the Loans become due and payable pursuant to Section 8.1). The Borrower
hereby further agrees to pay interest on the unpaid principal amount of the
Loans made to the Borrower from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 2.15.

 

(b)       Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

(c)       (i) The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 10.6(b)(iv), and a subaccount therein
for each Term Lender, in which shall be recorded (A) the amount of each Term
Loan made hereunder and any Note evidencing such Term Loan, the Type of such
Term Loan and each Interest Period applicable thereto, (B) the amount of any
principal, interest and fees, as applicable, due and payable or to become due
and payable from the Borrower to each Term Lender hereunder and (C) the amount
of any sum received by the Administrative Agent hereunder from the Borrower and
each Term Lender’s share thereof; and (ii) the Administrative Agent, on behalf
of the Borrower, shall maintain the Register pursuant to Section 10.6(b)(iv),
and a subaccount therein for each Revolving Lender, in which shall be recorded
(A) the amount of each Revolving Loan made hereunder and any Note evidencing
such Revolving Loan, the Type of such Revolving Loan and each Interest Period
applicable thereto, (B) the amount of any principal, interest and fees, as
applicable, due and payable or to become due and payable from the Borrower to
each Revolving Lender hereunder and (C) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Revolving Lender’s
share thereof.

 

48

 

 

(d)       The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded (absent manifest error); provided,
however, that the failure of the Administrative Agent or any Lender to maintain
the Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made to the Borrower by such Lender or the other obligations of the
Borrower to such Lender in accordance with the terms of this Agreement.

 

(e)       Any Lender may request that the Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender and its registered
assigns and in the form attached hereto as Exhibit H. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.6) be represented by one or
more promissory notes in such form payable to such payee and its registered
assigns).

 

2.9         Commitment Fees, etc.. (a) During the period from and including the
Closing Date to but excluding the last day of the Revolving Commitment Period,
the Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Lender a commitment fee which shall accrue at a rate per annum equal
to the Applicable Margin on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on each Fee Payment Date, commencing with the Fee Payment
Date of the first full fiscal quarter ending after the Closing Date.

 

(b)       The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements.

 

2.10        Termination or Reduction of Revolving Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of such Revolving Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Loans made
on the effective date thereof, the total Revolving Extensions of Credit would
exceed the total Revolving Commitments. Any such partial reduction shall be in
an amount equal to $500,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Commitments then in effect.

 

2.11        Optional Prepayments. (a) The Borrower may at any time and from time
to time prepay the Revolving Loans or the Term Loans, in whole or in part
without premium or penalty (except as set forth in, and subject to, clause (c)
below), upon irrevocable notice in substantially the form of Exhibit G hereto
delivered by the Borrower to the Administrative Agent no later than 11:00 A.M.,
New York City time, three Business Days prior thereto, in the case of Eurodollar
Loans, and no later than 11:00 A.M., New York City time, one Business Day prior
thereto, in the case of ABR Loans, which notice shall specify (i) the date and
amount of prepayment, (ii) whether the prepayment is of Revolving Loans or Term
Loans and (iii) whether the prepayment is of Eurodollar Loans or ABR Loans;
provided that if a Eurodollar Loan is prepaid on any day other than the last day
of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 2.21. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein (provided that such notice may be
conditioned on receiving the proceeds of any refinancing or Disposition of
Property), together with accrued interest to such date on the amount prepaid.
Partial prepayments of Term Loans and Revolving Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof, and shall be subject to the provisions of Section 2.18.

 

49

 

 

(b)       Amounts to be applied in connection with prepayments pursuant to this
Section 2.11 shall be applied to the Obligations in accordance with Section
2.18. Each prepayment of Loans under this Section shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.

 

(c)       Notwithstanding the foregoing, in the event that, on or prior to the
date which is twelve (12) months after the Closing Date, a Repricing Event
occurs with respect to all or any portion of the Term Facility, the Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Term Lenders, (I) in the case of clause (x) of the definition of
Repricing Event, a prepayment premium of 1.00% of the aggregate principal amount
of the Closing Date Term Loans so repaid, prepaid, refinanced, substituted or
replaced and (II) in the case of clause (y) of the definition of Repricing
Event, a fee equal to 1.00% of the aggregate principal amount of the applicable
Closing Date Term Loans outstanding immediately prior to such amendment that are
subject to an effective pricing reduction pursuant to such Repricing Event. Such
amounts shall be due and payable on the date of effectiveness of such Repricing
Event; provided that, for the avoidance of doubt, the Borrower shall not be
subject to the requirements of this Section 2.11 with respect to any Repricing
Event occurring after the six (6) month anniversary of the Closing Date.

 

2.12        Mandatory Prepayments. (a) If any Indebtedness (other than any
Indebtedness permitted to be incurred in accordance with Section 7.2 or Section
7.14, but excluding any Refinancing Debt and any Refinancing Incremental
Equivalent Debt (in each case, to the extent the proceeds thereof are applied in
accordance with the respective definitions)) shall be incurred by Holdings, the
Borrower or any Restricted Subsidiary, the Borrower shall pay an amount equal to
100% of the Net Cash Proceeds of such Indebtedness within one Business Day of
the date of receipt thereof to the Administrative Agent to be applied to the
Obligations in accordance with Section 2.18.

 

(b)       If any of the Borrower or any Restricted Subsidiary shall for its own
account receive Net Cash Proceeds from any Asset Sale or Recovery Event then,
unless a Reinvestment Notice shall be delivered in respect thereof (within three
Business Days of such receipt), the Borrower shall pay an amount equal to 100%
of such Net Cash Proceeds within three Business Days of the date of receipt
thereof to the Administrative Agent to be applied to the Obligations in
accordance with Section 2.18; provided that notwithstanding the foregoing, (i)
on each Reinvestment Prepayment Date, an amount equal to the Reinvestment
Prepayment Amount with respect to the relevant Reinvestment Event shall be paid
to the Administrative Agent to be applied to the Obligations in accordance with
Section 2.18 and (ii) on the date (the “Trigger Date”) that is 180 days after
any such Reinvestment Prepayment Date, an amount equal to the portion of any
Committed Reinvestment Amount with respect to the relevant Reinvestment Event
not actually expended by such Trigger Date shall be paid to the Administrative
Agent to be applied to the Obligations in accordance with Section 2.18; provided
further, that no prepayment pursuant to this Section 2.12(b) shall be required
to the extent that the Net Cash Proceeds received by the Borrower and the
Restricted Subsidiaries, taken as a whole, from any Asset Sales or Recovery
Events (or series of related Asset Sales or Recovery Events) are less than (A)
$5,000,000 per Asset Sale or Recovery Event (or series of related Asset Sales or
Recovery Events) or (B) $10,000,000 in the aggregate in any twelve month period.

 

50

 

 

(c)       Upon the consummation of an IPO, the Borrower shall prepay an
aggregate principal amount of Term Loans equal to 50% of all Net Cash Proceeds
received therefrom within one Business Day of the date of receipt thereof by the
Borrower, Holdings or the applicable Parent Holding Company, to the
Administrative Agent to be applied to the Obligations in accordance with Section
2.18.

 

(d)       Commencing with respect to the fiscal year ending December 31, 2019,
not later than thirty (30) days after the date on which the Borrower is required
to deliver financial statements with respect to the end of such Excess Cash Flow
Period under Section 6.1(a), if the Consolidated Total Leverage Ratio (as
determined of the last day of such Excess Cash Flow Period) is greater than
4.50:1.00, the Borrower shall calculate Excess Cash Flow for the relevant Excess
Cash Flow Period (the “Excess Cash Flow Calculation Date”) and the Borrower
shall prepay the Term Loans, without premium or penalty (but subject to Section
2.21), in an amount equal to (i) the ECF Required Percentage times the amount of
such Excess Cash Flow, minus (ii) in each case to the extent not financed with
the proceeds of the incurrence of Indebtedness having a maturity more than
twelve months from the date of incurrence thereof and not previously deducted
pursuant to this clause (ii) in any prior period, the amount of any voluntary
prepayments during such Excess Cash Flow Period and, at the option of the
Borrower, made after the end of such Excess Cash Flow Period and on or prior to
the Excess Cash Flow Calculation Date, of (1) Term Loans (provided, that with
respect to any prepayment of Term Loans below the par value thereof, the
aggregate amount of such prepayment for purposes of this clause shall be the
amount of the Borrower’s cash payment in respect of such prepayment),
(2) Revolving Loans or Incremental Revolving Loans (in each case, to the extent
commitments in respect thereof are permanently reduced by the amount of such
prepayments), (3) Refinancing Loans, Incremental Loans, Incremental Equivalent
Debt and any other Indebtedness permitted under Section 7.1 that in each case is
secured by the Collateral on a pari passu basis with the Obligations and (4) any
Refinancing Indebtedness in respect of any of the foregoing that is secured by
the same collateral, and with the same priority, as the Indebtedness being
refinanced, in each case, permitted hereunder; provided, however, that no
prepayment pursuant to this Section 2.12(d) shall be required with respect to
any Excess Cash Flow Period for which (y) the Consolidated Total Leverage Ratio
(as determined of the last day of such Excess Cash Flow Period) is less than or
equal to 4.50:1.00 or (z) such prepayment would be less than $5,000,000.

 

(e)       Amounts to be applied in connection with prepayments pursuant to
Section 2.12 shall be applied to the Obligations in accordance with Section
2.18.

 

(f)        Notwithstanding anything in this Section 2.12 to the contrary, any
Lender may elect, by notice to the Administrative Agent by telephone (confirmed
by hand delivery, facsimile transmission or PDF attachment to an e-mail) at
least one Business Day prior to the required prepayment date, to decline all or
any portion of any mandatory prepayment of its Loans pursuant to this Section
2.12 (other than Section 2.12(a)) (such declined amounts, the “Declined
Proceeds”), in which case the aggregate amount of the prepayment that would have
been applied to prepay Loans but was so declined may be retained by Borrower and
used for any general corporate purpose not prohibited by this Agreement
(“Retained Declined Proceeds”).

 

(g)        Notwithstanding the foregoing, to the extent that any Net Cash
Proceeds in respect of any Asset Sale or Casualty Event or any Excess Cash Flow
attributable to a Foreign Subsidiary that is required to be applied to prepay
the Term Loans pursuant to Sections 2.12(b) or (d), (i) would be prohibited or
restricted under applicable local Law (including, without limitation, as a
result of Laws relating to financial assistance, corporate benefit, restrictions
on upstreaming of cash intragroup and fiduciary and statutory duties of
directors of relevant subsidiaries) or the organizational documents (including,
without limitation, as a result of minority ownership of such Foreign
Subsidiary), or (ii) would result in material adverse tax consequences as
determined by the Borrower in its good faith judgment (including, without
limitation, as a result of any withholding of cash or the upstreaming of cash),
then in each case, the Borrower shall not be required to prepay such amounts
(the “Excluded Amounts”) as required under Sections 2.12(b) or (d) (any such
limitation, a “Repatriation Limitation”). The non-application of the Excluded
Amounts pursuant to Sections 2.12(b) or (d) as a consequence of any Repatriation
Limitation will not constitute a Default or an Event of Default hereunder.
Excluded Amounts shall be allocated among Restricted Subsidiaries in various
jurisdictions determined by the Borrower and the Excluded Amounts shall be
available for working capital or other purposes of the Borrower, the Foreign
Subsidiary or any Restricted Subsidiary. Excluded Amounts shall not be deemed to
be Net Cash Proceeds or Excess Cash Flow, as the case may be, regardless of
whether the Repatriation Limitation ceases to apply after such initial
determination.

 

51

 

 

2.13        Conversion and Continuation Options. (a) The Borrower may elect from
time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice substantially in the form of
Exhibit A-2 hereto of such election no later than 11:00 A.M., New York City
time, on the third Business Day preceding the proposed conversion date; provided
that if any Eurodollar Loan is so converted on any day other than the last day
of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 2.21. The Borrower may elect from time to time
to convert ABR Loans to Eurodollar Loans by giving the Administrative Agent
prior irrevocable notice substantially in the form of Exhibit A-2 hereto of such
election no later than 11:00 A.M., New York City time, on the third Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor); provided that no ABR Loan under a
particular Facility may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

(b)       Any Eurodollar Loan may be continued as such by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1 no
later than 11:00 A.M., New York City time, on the third Business Day preceding
the proposed continuation date, of the length of the next Interest Period to be
applicable to such Loans; provided that if any Eurodollar Loan is so continued
on any day other than the last day of the Interest Period applicable thereto,
the Borrower shall also pay any amounts owing pursuant to Section 2.21 and;
provided, further, that no Eurodollar Loan under a particular Facility may be
continued as such when any Event of Default has occurred and is continuing and
the Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
continuations and; provided, further, that if the Borrower shall fail to give
any required notice as described above in this clause (b) or if such
continuation is not permitted pursuant to the preceding proviso, such Loans
shall be automatically converted to ABR Loans on the last day of such then
expiring Interest Period. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

 

2.14        Minimum Amounts and Maximum Number of Eurodollar Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that (a) after giving effect thereto, the aggregate principal
amount of Eurodollar Loans comprising each tranche of Eurodollar Loans shall be
equal to a minimum of $1,000,000 or a whole multiple of $100,000 in excess
thereof and (b) no more than 10 tranches of Eurodollar Loans shall be
outstanding at any one time.

 

52

 

 

2.15        Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b)       Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.

 

(c)       If (i) all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise) such overdue amount shall bear interest
at a rate per annum equal to (A) in the case of the Loans, the rate applicable
thereto pursuant to the foregoing provisions of this Section plus 2% or (B) in
the case of Reimbursement Obligations, the rate applicable to ABR Loans under
the Revolving Facility plus 2%, and (ii) all or a portion of any interest
payable on any Loan or Reimbursement Obligation or any commitment fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate that would otherwise be applicable to ABR
Loans under the relevant Facility plus 2% (or, in the case of any such other
amounts that do not relate to a particular Facility, the rate then applicable to
ABR Loans under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).

 

(d)       Interest shall be payable by the Borrower in arrears on each Interest
Payment Date; provided that interest accruing pursuant to clause (c) of this
Section shall be payable from time to time on demand.

 

2.16        Computations of Interest and Fees. (a) All computations of interest
and of fees shall be made by the applicable Agent on the basis of a year of 360
days and, in the case of ABR Loans 365/366 days, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest and fees are payable. Each determination of
an interest rate or the amount of a fee hereunder shall be made by the
Administrative Agent (including determinations of a Eurodollar Rate or ABR in
accordance with the definitions of “Eurodollar Rate” and “ABR”, respectively)
and shall be conclusive, binding and final for all purposes, absent manifest
error.

 

(b)       The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of each determination of a Eurodollar Rate.
Any change in the interest rate on a Loan resulting from a change in the ABR or
the Eurocurrency Reserve Requirements shall become effective as of the opening
of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate. The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate or fee pursuant to Section
2.15(a) and Section 2.15(b).

 

2.17        Inability to Determine Interest Rate; Alternate Interest Rate.

 

(a)       If prior to the commencement of any Interest Period for any Eurodollar
Loan:

 

(i)       the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis) for such Interest Period, or

 

53

 

 

(ii)       the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate or the LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (or Lender) of making
or maintaining their Loans (or its Loan) included in such borrowing of
Eurodollar Loans for such Interest Period,

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (A)
any requests by the Borrower to convert the Loans of any Facility to, or
continue the Loans of any Facility as, a Eurodollar Loan shall be ineffective
and (B ) if any borrowing notice made pursuant to Section 2.5(a) requests a
Eurodollar Loan, such Loan shall be made as an ABR Loan.

 

(b)       If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but either (w) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 10.1, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required
Revolving Credit Lenders or Required Term Loan Lenders, as applicable, stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii)(w), clause (ii)(x) or clause
(ii)(y) of the first sentence of this Section 2.17(b), only to the extent the
LIBO Screen Rate for such Interest Period is not available or published at such
time on a current basis), (x) any requests by the Borrower to convert the Loans
of any Facility to, or continue the Loans of any Facility as, a Eurodollar Loan
shall be ineffective and (y) if any borrowing notice made pursuant to Section
2.5(a) requests a Eurodollar Loan, such Loan shall be made as an ABR Loan.

 

54

 

 

 

2.18         Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower
from the Lenders hereunder, each payment by the Borrower on account of any
commitment fee and any reduction of the Revolving Commitments of the Lenders
shall be made pro rata according to the respective Term Percentages or Revolving
Percentages, as the case may be, of the relevant Lenders. Subject to
Sections 2.25(e)(iv), 2.29(b)(2) and 2.30(a) and other than with respect to the
incurrence of any Refinancing Incremental Equivalent Debt, each payment
(including prepayments) in respect of principal, interest or fees in respect of
Term Loans shall be applied among tranches of Term Loans as directed by the
Borrower. Subject to Section 10.6(c), each payment (including prepayments) in
respect of principal or interest in respect of any tranche of the Term Loans and
each payment in respect of fees payable hereunder shall be applied to the
amounts of such obligations owing to the Term Lenders with respect to such
tranche, pro rata according to the respective amounts then due and owing to such
Term Lenders. 

 

(b)          Each payment (including prepayments) by the Borrower on account of
principal of and interest on any tranche of Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders with respect to such tranches. Each
payment in respect of Reimbursement Obligations in respect of any Letter of
Credit shall be made to the Issuing Lender that issued such Letter of Credit.

 

(c)          Payments. The Borrower shall make each payment under any Loan
Document not later than 11:00 A.M., New York City time, on the day when due to
the Administrative Agent by wire transfer to the following account (or at such
other account or by such other means to such other address as Administrative
Agent shall have notified the Borrower in writing within a reasonable time prior
to such payment) in immediately available Dollars and without setoff or
counterclaim:

 

In the case of the Administrative Agent:

 

Bank Name: JPMorgan Chase Bank, N.A. ABA #: 021000021 Account #: 900811338c6584
Account Name: LS2 Incoming Account Ref: Atlantic Aviation Attention: Nanette
Wilson

 

(d)          Payment Dates. If any payment hereunder (other than payments on
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

 

55

 

 

(e)          Advancing Payments. (i) Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a borrowing that such Lender
will not make the amount that would constitute its share of such borrowing
available to the Administrative Agent, the Administrative Agent may assume that
such Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent on demand, such amount with
interest thereon, at a rate equal to the greater of (A) the Federal Funds
Effective Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this clause (e)(i) shall be presumptively
correct in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall give notice of such fact to the Borrower and the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans under the relevant Facility, on demand, from
the Borrower. Nothing herein shall be deemed to limit the rights of the
Administrative Agent or the Borrower against any Defaulting Lender. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing.

 

(ii)         Unless the Administrative Agent shall have been notified in writing
by the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the relevant Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each relevant Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate. Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower.

 

(f)          Application of Voluntary Prepayments. Unless otherwise provided in
this Section 2.18 or elsewhere in any Loan Document, all payments and any other
amounts received by the Administrative Agent from or for the benefit of the
Borrower shall be applied to repay the Obligations as the Borrower designates
(or, in the absence of such designation, in the direct order of maturity
thereof). Amounts repaid or prepaid pursuant to this clause (f) or clause (g)
below on account of the Term Loans may not be reborrowed.

 

(g)          Application of Mandatory Prepayments. Subject to the provisions of
clause (h) below with respect to the application of payments during the
continuance of an Event of Default and Section 2.30 with respect to the
application of payments from the proceeds of Refinancing Debt, any payment made
by the Borrower to an Agent pursuant to Section 2.12 or any other prepayment of
the Obligations required to be applied in accordance with this clause (g) shall
be applied: first, to the remaining scheduled amortization payments in direct
order of maturity and the payment at final maturity of the Term Loans until paid
in full, second, to repay the outstanding principal balance of the Revolving
Loans (without reducing the Revolving Commitments), third, to Cash Collateralize
the L/C Obligations to the extent the Available Revolving Commitment would be
less than zero, and then, excess (if any) shall be retained by the Borrower.

 

56

 

 

(h)          Application of Payments During an Event of Default. Notwithstanding
anything herein to the contrary, following the occurrence and during the
continuance of an Event of Default, and, other than in the case of an Event of
Default under Section 8.1(f), notice thereof to the Administrative Agent by the
Borrower or the Required Lenders, all payments received on account of the
Obligations shall, subject to Sections 2.27 and 2.28, be applied by the
Administrative Agent as follows:

 

first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent in
its capacity as such;

 

second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, reimbursement obligations
in respect of drawings under Letters of Credit, interest and Letters of Credit
fees) payable to the Lenders (including fees and disbursements and other charges
of counsel) arising under the Loan Documents, ratably among them in proportion
to the respective amounts described in this clause second payable to them;

 

third, to payment of that portion of the Obligations constituting accrued and
unpaid Letters of Credit fees and interest on the Loans, ratably among the
Lenders and the Issuing Lenders in proportion to the respective amounts
described in this clause third payable to them;

 

fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, unreimbursed borrowings under Letters of Credit and
amounts owing with respect to Specified Hedge Agreements and Cash Management
Documents ratably among the Lenders, the Issuing Lenders, the Hedge
Counterparties and the Cash Management Counterparties in proportion to the
respective amounts described in this clause fourth payable to them;

 

fifth, to Cash Collateralize that portion of L/C Obligations comprising the
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Section 2.28; provided that (i) any
such amounts applied pursuant to this clause fifth shall be paid to the
Administrative Agent for the ratable account of the applicable Issuing Lenders
to Cash Collateralize such L/C Obligations, (ii) subject to Section 3.5 or 2.28,
amounts used to Cash Collateralize the aggregate amount of Letters of Credit
pursuant to this clause fifth shall be used to satisfy drawings under such
Letters of Credit as they occur and (iii) upon the expiration of any Letter of
Credit, the pro rata share of Cash Collateral shall be distributed in accordance
with this clause fifth;

 

sixth, to the payment in full of all other Obligations, in each case ratably
among the applicable Secured Parties based upon the respective aggregate amounts
of all such Obligations owing to them in accordance with the respective amounts
thereof then due and payable; and

 

57

 

 

finally, the balance, if any, after all Obligations have been paid in full, to
the Borrower or as otherwise required by Law.

 

If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

(i)          Application of Payments Generally. All payments that would
otherwise be allocated to the Revolving Lenders pursuant to this Section 2.18
shall instead be allocated first, to repay interest on any portion of the
Revolving Loans that the Administrative Agent may have advanced on behalf of any
Lender and on any Reimbursement Obligation, in each case for which the
Administrative Agent or, as the case may be, the Issuing Lender has not then
been reimbursed by such Lender or the Borrower, and second, to pay the
outstanding principal amount of the foregoing obligations. All repayments of any
Revolving Loans or Term Loans shall be applied first, to repay such Loans
outstanding as ABR Loans or Loans subject to a fixed rate of interest and then,
to repay such Loans outstanding as Eurodollar Loans, with those Eurodollar Loans
having earlier expiring Interest Periods being repaid prior to those having
later expiring Interest Periods. If sufficient amounts are not available to pay
in cash all outstanding Obligations described in any priority level set forth in
this Section 2.18, the available amounts shall be applied, unless otherwise
expressly specified herein, to such Obligations ratably based on the proportion
of the Secured Parties’ interest in such Obligations. Any priority level set
forth in this Section 2.18 that includes interest shall include all such
interest, whether or not accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding. While an Event of Default is continuing, any payments or
prepayments received by Administrative Agent shall be applied under Section
2.18(h).

 

2.19         Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority first made, in each
case, subsequent to the date hereof:  

 

(i)          shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder;

 

(ii)         shall subject any Lender to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)        shall impose on such Lender any other condition not otherwise
contemplated hereunder (other than with respect to any Taxes);

 

58

 

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, Issuing Lender or other
Recipient, the Borrower will pay to such Lender, Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered. If any Lender becomes
entitled to claim any additional amounts pursuant to this Section, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

 

(b)          If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or liquidity or in
the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made, in each case, subsequent to the date hereof shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital or liquidity as a consequence of its obligations hereunder
or under or in respect of any Letter of Credit to a level below that which such
Lender or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy or liquidity) by an amount deemed in
good faith by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a reasonably detailed written request therefor (consistent with the
detail provided by such Lender to similarly situated borrowers), the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction.

 

(c)          A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) with reasonable detail demonstrating how such amounts were
derived shall be presumptively correct in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the
Obligations.

 

(d)          Notwithstanding anything herein to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case, pursuant to Basel
III and (iii) the CRD IV and any law, rule, regulation or guideline, in each
case that implements CRD IV in any jurisdiction, shall in each case be deemed to
be a change in a Requirement of Law, regardless of the date enacted, adopted,
issued or implemented.

 

2.20         Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower under any Loan Document shall be made
free and clear of and without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made. 

 

59

 

 

(b)          Payments of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant Governmental Authority, in accordance with applicable Law,
or at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(c)          Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability with reasonable supporting detail with respect
thereto delivered to the Borrower by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

 

(d)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6, (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this clause (d).

 

(e)          Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.20,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)          Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.20(f)(b)(i), (b)(ii) and (b)(iv) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

60

 

 

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

 

(1)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(2)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(A)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(B)         executed copies of IRS Form W-8ECI;

 

(C)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that (I) such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (II)
the interest payments in question are not effectively connected with a U.S.
trade or business conducted by such Foreign Lender or are effectively connection
but are not includible in the Foreign Lender’s gross income for U.S. federal tax
withholding purposes under an income tax treaty and (y) executed copies of IRS
Form W-8BEN-E; or

 

61

 

 

(D)         to the extent a Foreign Lender is not the beneficial owner, where
the Foreign Lender is a partnership or participating Lender granting a typical
participation, executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership (and not a participating
Lender) and one or more direct or indirect partners of such Foreign Lender are
claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

 

(3)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(4)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

(5)         Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(g)          Treatment of Certain Refunds. If a Recipient determines, in its
sole discretion (exercised in good faith), that it has received a refund or
credit of any Indemnified Taxes as to which additional amounts have been paid or
as to which it has been indemnified pursuant to this Section 2.20, it shall pay
over such refund or credit to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid), net of expenses of such Recipient;
provided, however, that the Borrower, upon the request of the Recipient, shall
repay to such Recipient the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) that is required to be repaid after receipt of written notice setting
forth in reasonable detail a calculation of such amount and certifying that the
Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this clause (g), in no event will
the indemnified Recipient be required to pay any amount to the Borrower pursuant
to this clause (g) the payment of which would place such Recipient in a less
favorable after-tax position than such party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This clause (g) shall not be construed to require any Recipient
to make available its Tax Returns (or any other information relating to its
Taxes which it deems confidential) to the Borrower or any other Person or to
require any Recipient to apply for a refund of Taxes.

 

62

 

 

(h)          Survival. Each party’s obligations under this Section 2.20 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

2.21        Indemnity. The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense (other than lost profits,
including the Applicable Margin) that such Lender may actually sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment, conversion or continuation of Eurodollar Loans on a day that is not
the last day of an Interest Period with respect thereto. A reasonably detailed
certificate as to (showing in reasonable detail the calculation of) any amounts
payable pursuant to this Section submitted to the Borrower by any Lender shall
be presumptively correct in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Obligations. 

 

2.22        Illegality. (a) Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof, in each case, made after the date hereof, shall make it
unlawful for any Lender or its applicable lending office to make, maintain, fund
or continue any Eurodollar Loan, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, dollars in the London interbank market, such Lender shall
promptly give notice thereof to the Administrative Agent and the Borrower, and
(i) the commitment of such Lender hereunder to make, maintain or fund Eurodollar
Loans, continue Eurodollar Loans as such and convert ABR Loans to Eurodollar
Loans shall be suspended during the period of such illegality and (ii) such
Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to ABR Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law. 

 

(b)          If any such conversion of a Eurodollar Loan occurs on a day which
is not the last day of the then current Interest Period with respect thereto,
the Borrower shall pay to such Lender such amounts, if any, as may be required
pursuant to Section 2.21.

 

2.23        Mitigation of Costs; Change of Lending Office. Each Lender agrees
that, upon the occurrence of any event giving rise to the operation of Section
2.19, 2.20(a), 2.21 or 2.22 with respect to such Lender, it will, if requested
by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided that such designation is made on terms that, in the sole
reasonable judgment of such Lender, cause such Lender and its lending office(s)
to suffer no material economic, legal or regulatory disadvantage and; provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section
2.19, 2.20(a) or 2.22. 

 

63

 

 

2.24         Replacement of Lenders. The Borrower shall be permitted to replace
with a financial institution any Lender that (a) requests reimbursement for
amounts owing pursuant to Section 2.19, 2.20 or 2.21 (to the extent a request
made by a Lender pursuant to the operation of Section 2.21 is materially greater
than requests made by other Lenders) or gives a notice of illegality pursuant to
Section 2.22, (b) defaults in its obligation to make Loans hereunder, or (c)
that (x) is a Defaulting Lender or (y) has refused to consent to any waiver or
amendment with respect to any Loan Document that requires the consent of each
Lender directly affected thereby or of each Lender and has been consented to by
the Required Lenders; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (iii) the Borrower shall be liable to such
replaced Lender under Section 2.21 (as though Section 2.21 were applicable) if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (iv) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent to the extent that an assignment to such replacement
financial institution of the rights and obligations being acquired by it would
otherwise require the consent of the Administrative Agent pursuant to Section
10.6(c), (v) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6, (vi) the Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.19 or 2.20, as the
case may be, in respect of any period prior to the date on which such
replacement shall be consummated, (vii) if applicable, the replacement financial
institution shall consent to such amendment or waiver and (viii) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Each party hereto agrees that (i) an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee (or, to the extent applicable, an agreement incorporating an Assignment
and Assumption by reference pursuant to an Approved Electronic Platform as to
which the Administrative Agent and such parties are participants), and (ii) the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective and shall be deemed to have consented to an be
bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender; provided that any such documents shall be
without recourse to or warranty by the parties thereto.

 

64

 

 

2.25         Incremental Facilities. (a) At any time or from time to time after
the Closing Date, the Borrower may by written notice to the Administrative Agent
elect to request (i) prior to the Revolving Termination Date, one or more
increases in the amount of Revolving Commitments (each, a “Revolving Facility
Increase”) or (ii) prior to the Term Maturity Date, the establishment of one or
more new term loan commitments which may be of the same tranche as such existing
Term Loans (each, a “Term Loan Increase”) or a separate tranche of new term
loans (collectively with any Term Loan Increase, the “New Term Commitments” and
the New Term Commitments, collectively with any Revolving Facility Increase, the
“Incremental Commitments”). Each Incremental Commitment shall be in an aggregate
principal amount that is not less than $5,000,000 individually and in integral
multiples of $1,000,000 in excess of that amount. Notwithstanding anything to
the contrary herein, the amount of Incremental Commitments and Incremental
Equivalent Debt issued pursuant to Section 2.26 shall not, individually or in
the aggregate, exceed the Incremental Amount. Each such notice shall specify (A)
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
such Incremental Commitments shall be effective, which shall be a date after the
date on which such notice is delivered to the Administrative Agent and (B) the
identity of each existing Lender or other Person that is an Assignee (each, a
“New Revolving Lender” or “New Term Lender,” as applicable) to whom the Borrower
proposes any portion of such Incremental Commitments, be allocated and the
amounts of such allocations; provided that (w) any Lender approached to provide
all or a portion of the Incremental Commitments may elect in writing or decline,
in its sole discretion, to provide an Incremental Commitment (it being
understood that there is no obligation to approach any existing Lenders to
provide any Incremental Commitment), (x) each of the Borrower, the
Administrative Agent and the Issuing Lender, as the case may be, shall have
consented to such Person’s providing such Incremental Commitments if such
consent of the Borrower, the Administrative Agent or the Issuing Lender,
respectively, would be required under Section 10.6 for an assignment of Loans or
Commitments to such Person (in each case, such consent not to be unreasonably
withheld, except to the extent that the Borrower may grant such consent in its
sole discretion in the instances specifically described in Section 10.6), (y)
with respect to New Term Commitments, any Affiliated Lender providing a New Term
Commitment shall be subject to the same restrictions set forth in Section
10.6(c) as it would otherwise be subject to with respect to any purchase by or
assignment to such Affiliated Lender of Term Loans and (z) Affiliated Lenders
may not provide any Revolving Facility Increase. Such Incremental Commitments
shall become effective, as of such Increased Amount Date; provided that (1) no
Default or Event of Default shall exist on or prior to such Increased Amount
Date after giving effect to such Incremental Commitments, as applicable
(provided that, if the primary purpose of such Incremental Commitments is to
finance a Permitted Acquisition or a similar Investment constituting a Limited
Condition Transaction permitted under Section 7.7, then the foregoing shall mean
(x) no Default or Event of Default shall exist on or prior to the date the
applicable acquisition agreement is executed and (y) no Specified Event of
Default as of the Increased Amount Date); (2) the Incremental Commitments
(x) shall not be guaranteed by any Person that is not a Guarantor and (y) shall
be unsecured or secured only by Property constituting the Collateral (and if
secured on a junior basis shall be subject to customary intercreditor
arrangements reasonably acceptable to the Administrative Agent and the
Borrower); (3) the Incremental Commitments, as applicable, shall be effected
pursuant to one or more Joinder Agreements (each, an “Incremental Joinder
Agreement”) executed and delivered by the Borrower, the New Revolving Lender or
New Term Lender, as applicable, and to the extent applicable, the Administrative
Agent and the Issuing Lender, or another form of incremental amendment, each of
which shall be recorded in the Register; (4) the Borrower shall pay, or cause to
be paid, all fees and expenses owing in respect of such Incremental Commitments
to the Administrative Agent, the Collateral Agent and the Lenders (other than
any Defaulting Lender); (5) the representations and warranties of Holdings, the
Borrower and its Restricted Subsidiaries set forth in this Agreement and the
other Loan Documents shall be true and correct in all material respects (or, in
the case of any such representation or warranty already qualified as to
materiality or Material Adverse Effect, it shall be true in all respects) on and
as of such Increased Amount Date except to the extent that such representations
and warranties specifically relate to an earlier date, in which case they shall
be true and correct as of such earlier date; provided that, if the primary
purpose of such Incremental Commitments is to finance a Permitted Acquisition or
a similar Investment constituting a Limited Condition Transaction permitted
under Section 7.7, the Specified Representations (other than Section 4.17 with
respect to the target in such Permitted Acquisition or investment and its
subsidiaries) and the Specified Acquisition Agreement Representations shall be
true and correct in all material respects (or, in the case of any such
representation or warranty already qualified as to materiality or Material
Adverse Effect, it shall be true in all respects) on and as of the Increased
Amount Date; and (6) the Administrative Agent shall have received such legal
opinions and other documents reasonably requested by the Administrative Agent in
connection therewith. 

65

 

 

(b)          On any Increased Amount Date on which a Revolving Facility Increase
is effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each Revolving Facility Increase shall be deemed for all purposes a
Revolving Commitment and each Loan made thereunder shall be deemed, for all
purposes, a Revolving Loan and (b) each New Revolving Lender shall become a
Lender with respect to the Revolving Facility Increase and all matters relating
thereto.

 

(c)          Any New Term Loans effected through the establishment of one or
more New Term Loans made on an Increased Amount Date shall be designated a
separate tranche of New Term Loans for all purposes of this Agreement. On any
Increased Amount Date on which any New Term Commitments of any tranche are
effected (including through any Term Loan Increase), subject to the satisfaction
of the foregoing terms and conditions, (i) each New Term Lender of such tranche
shall make a Loan to the Borrower (a “New Term Loan”) in an amount equal to its
New Term Commitment of such tranche, and (ii) each New Term Lender of such
tranche shall become a Lender hereunder with respect to the New Term Commitment
of such tranche and the New Term Loans of such tranche made pursuant thereto. On
any Increased Amount Date on which any Revolving Facility Increase is effected,
subject to the satisfaction of the foregoing terms and conditions, (i) each New
Revolving Lender of such Revolving Facility Increase shall make its Commitment
available to the Borrower in an amount equal to its Revolving Commitment of such
Revolving Facility Increase, and (ii) each New Revolving Lender of such
Revolving Facility Increase shall become a Lender hereunder with respect to the
Revolving Facility Increase and the Revolving Loans made pursuant thereto.
Notwithstanding the foregoing, New Term Loans may have identical terms to the
Term Loans and be treated as the same tranche as the Term Loans.

 

(d)          The Administrative Agent shall notify Lenders promptly upon receipt
of the Borrower’s notice of each Increased Amount Date and in respect thereof
(x) the Revolving Facility Increase and the New Revolving Lenders of such
Revolving Facility Increase or the tranche of New Term Commitments and the New
Term Lenders of such tranche, as applicable, and (y) in the case of each notice
to any Revolving Lender with respect to an increase in the applicable Revolving
Commitments, the respective interests in such Revolving Lender’s Revolving
Commitments, in each case subject to the assignments contemplated by clause (b)
of this Section 2.25.

 

(e)          The terms, provisions and documentation of the New Term Loans and
New Term Commitments of any tranche shall be as agreed between the Borrower and
the New Term Lenders providing such New Term Loans and New Term Commitments, and
except as otherwise set forth herein, to the extent not identical to the Term
Loans, shall be reasonably satisfactory to Administrative Agent. In any event:

 

(i)          except with respect to customary “bridge” or other interim credit
facilities intended to be refinanced or replaced with Long-Term Indebtedness
which does not satisfy the requirements of this clause (i), so long as, subject
to customary conditions, as determined in good faith by the Borrower, such
“bridge” or other interim Indebtedness will either be automatically converted
into or required to be exchanged for permanent financing which satisfies the
requirements of this clause (i), the Weighted Average Life to Maturity of all
New Term Loans of any tranche shall be no shorter than the Weighted Average Life
to Maturity of the then outstanding Term Loans on the date of incurrence of such
New Term Loans;

 

(ii)         except with respect to customary “bridge” or other interim credit
facilities intended to be refinanced or replaced with Long-Term Indebtedness
which does not satisfy the requirements of this clause (ii), so long as, subject
to customary conditions, as determined in good faith by the Borrower, such
“bridge” or other interim Indebtedness will either be automatically converted
into or required to be exchanged for permanent financing which satisfies the
requirements of this clause (ii), the final maturity date of any tranche of the
New Term Loans shall be no earlier than the original Term Maturity Date;

 

66

 

 

(iii)        the New Term Loans may participate on a pro rata basis or less than
pro rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments of Term Loans hereunder, as specified in the applicable
Incremental Joinder Agreement;

 

(iv)        the pricing, interest rate margins, discounts, premiums, rate
floors, fees, and amortization schedule applicable to any New Term Loans shall
be determined by the Borrower and the Lenders thereunder; provided that with
respect to any broadly syndicated New Term Loan denominated in U.S. Dollars
incurred after the Closing Date and secured on a pari passu basis with the
Closing Date Term Loans, if the Effective Yield for Eurodollar Loans or ABR
Loans in respect of such New Term Loans exceeds the Effective Yield for
Eurodollar Loans or ABR Loans in respect of the then existing Closing Date Term
Loans by more than 0.50%, the Applicable Margin for Eurodollar Loans or ABR
Loans in respect of the then existing Closing Date Term Loans shall be adjusted
so that the Effective Yield in respect of the then existing Closing Date Term
Loans is equal to the Effective Yield for Eurodollar Loans or ABR Loans in
respect of the New Term Loans minus 0.50% (it being agreed that (x) in
determining the applicable interest rate, any amendment to the interest rate
margins on the Closing Date Term Loans that became effective subsequent to the
Closing Date but prior to the time of the addition of such New Term Loans shall
be included and (y) any increase in yield to any existing facility required due
to the application of a LIBOR or ABR floor on any New Term Loans shall be
effected solely through an increase in (or implementation of, as applicable) any
LIBOR or ABR floor applicable to such existing facility) (the “MFN Provision”);

 

(v)         the New Term Loans will rank pari passu or junior in right of
payment with existing Term Loans;

 

(vi)        except as otherwise provided in this Section 2.25, any New Term
Loans shall be on terms and pursuant to documentation as may be otherwise agreed
between the Lenders providing such New Term Commitments or New Term Loans;
provided, that to the extent such terms and documentation are not consistent
with the applicable Term Facility, they shall, at the option of the Borrower (A)
reflect market terms and conditions (taken as a whole) at the time of incurrence
or issuance (as determined by the Borrower), (B) not be materially more
restrictive to the Borrower (as determined by the Borrower), when taken as a
whole, than the terms of the initial Term Facility (except for covenants or
other provisions applicable only to the periods after the Latest Term Maturity
Date existing at the time such Incremental Term Facility is incurred) (it being
understood to the extent that any financial maintenance covenant is added for
the benefit of any New Term Loans, no consent shall be required from the
Administrative Agent or any Lender to the extent that such financial maintenance
covenant is also added for the benefit of the Term Facility) or (C) be
reasonably satisfactory to the Administrative Agent (such determination not to
be unreasonably withheld or delayed).

 

67

 

 

(f)          The terms, provisions and documentation of the Revolving
Commitments and any Revolving Loans under the Revolving Facility Increase shall
be identical to the Revolving Loans and the Revolving Commitments and
notwithstanding anything to the contrary in this Section 2.25 or otherwise.

 

(g)          Each Incremental Joinder Agreement may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower (and in the case of any Revolving Facility
Increase, the Issuing Lenders) to effect the provisions of this Section 2.25
including, to include the Lenders holding such facilities in any determination
of Required Lenders and Majority Facility Lenders and to permit the extensions
of credit outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents, and for the avoidance of doubt, this Section 2.25 shall supersede any
provisions in Section 10.1 or 10.7 to the contrary.

 

(h)          The Loans and Commitments extended or established pursuant to this
Section 2.25 and obligations of the Loan Parties in connection therewith shall
constitute Loans and Commitments and part of the Obligations under, and shall be
entitled to all the benefits afforded by, this Agreement and, except as
expressly provided in the applicable Incremental Joinder Agreement, the other
Loan Documents, and shall, without limiting the foregoing, unless otherwise
specified in the applicable Incremental Joinder Agreement, benefit equally and
ratably from the Guarantee Obligations and security interests created by the
Security Documents. The Loan Parties shall take any actions reasonably required
by the Administrative Agent to ensure and/or demonstrate that the Lien granted
by the Collateral Documents continue to be perfected under the UCC or otherwise
after giving effect to the extension or establishment of any such Loans or any
such Commitments.

 

2.26         Incremental Equivalent Debt.  

 

(a)          The Borrower may from time to time, upon written notice to the
Administrative Agent, specifying in reasonable detail the proposed terms
thereof, incur one or more credit or debt facilities (secured or unsecured), the
issuance of senior secured notes, subordinated notes or senior unsecured notes,
in each case issued in a public offering, Rule 144A or other private placement
or bridge facility in lieu of the foregoing, or secured or unsecured “mezzanine”
Indebtedness (any of which Indebtedness, if secured, may either have the same
Lien priority as the Obligations or may be secured by a Lien ranking junior to
the Lien securing the Obligations) (such Indebtedness, collectively,
“Incremental Equivalent Debt”) in an aggregate amount, together with the
aggregate amount of any Incremental Commitments, not to exceed the Incremental
Amount (at the time of incurrence).

 

(b)          As conditions precedent to the issuance of any Incremental
Equivalent Debt pursuant to this Section:

 

(i)          the Borrower shall deliver to the Administrative Agent a
certificate dated as of the date of issuance of such Incremental Equivalent Debt
(each, an “Incremental Equivalent Debt Effective Date”) signed by a Responsible
Officer of the Borrower, certifying and attaching the resolutions adopted by the
Borrower (to the extent the Borrower is an issuer of such Incremental Equivalent
Debt) approving or consenting to the issuance of such Incremental Equivalent
Debt, and certifying that the conditions precedent set forth in the following
clauses (ii) through (vii) have been satisfied;

 

68

 

 

(ii)         such Incremental Equivalent Debt shall not be guaranteed by any
Person that is not a Guarantor;

 

(iii)        such Incremental Equivalent Debt will be unsecured or secured only
by Property constituting the Collateral and subject to customary intercreditor
arrangements reasonably acceptable to the Administrative Agent and the Borrower;

 

(iv)        except with respect to customary “bridge” or other interim credit
facilities intended to be refinanced or replaced with Long-Term Indebtedness
which does not satisfy the requirements of this clause (iv), so long as, subject
to customary conditions, as determined in good faith by the Borrower, such
“bridge” or other interim Indebtedness will either be automatically converted
into or required to be exchanged for permanent financing which satisfies the
requirements of this clause (iv), such Incremental Equivalent Debt shall have a
final maturity no earlier than the Latest Term Maturity Date then outstanding;

 

(v)         except with respect to customary “bridge” or other interim credit
facilities intended to be refinanced or replaced with Long-Term Indebtedness
which does not satisfy the requirements of this clause (v), so long as, subject
to customary conditions, as determined in good faith by the Borrower, such
“bridge” or other interim Indebtedness will either be automatically converted
into or required to be exchanged for permanent financing which satisfies the
requirements of this clause (v), the Weighted Average Life to Maturity of such
Incremental Equivalent Debt shall not be shorter than the then remaining
Weighted Average Life to Maturity of the then longest outstanding tranche of
Term Loans;

 

(vi)        the covenants, terms and conditions and events of default applicable
to such Incremental Equivalent Debt shall not be more restrictive (other than
with respect to pricing, optional prepayment or redemption terms), when taken as
a whole, than the covenants, terms and conditions and Events of Default under
the Loan Documents, as determined by the Borrower in good faith (except for
provisions applicable only to periods following the later of the Latest
Revolving Termination Date and the Latest Term Maturity Date then in effect)
unless the Borrower shall make such covenants, terms and conditions applicable
to the Loans pursuant to reasonably acceptable documentation to that effect;

 

(vii)       the pricing, interest rate margins, discounts, premiums, rate
floors, fees, and amortization schedule and optional prepayment and redemption
terms applicable to any Incremental Equivalent Debt shall be determined by the
Borrower and the Lenders thereunder; provided that to the extent (A) such
Incremental Equivalent Debt is (x) in the form of broadly syndicated term “B”
loans denominated in U.S. Dollars and (y) secured on a pari passu basis with the
Closing Date Term Loans, and (B) the Effective Yield for such Incremental
Equivalent Debt exceeds the Effective Yield for Eurodollar Loans or ABR Loans in
respect of the then existing Closing Date Term Loans by more than 0.50%, the
Applicable Margin for Eurodollar Loans or ABR Loans in respect of the then
existing Closing Date Term Loans shall be adjusted so that the Effective Yield
in respect of the then existing Closing Date Term Loans is equal to the
Effective Yield for such Incremental Equivalent Debt minus 0.50% (it being
agreed that (x) in determining the applicable interest rate, any amendment to
the interest rate margins on the Closing Date Term Loans that became effective
subsequent to the Closing Date but prior to the time of the addition of such New
Term Loans shall be included and (y) any increase in yield to any existing
facility required due to the application of a LIBOR or ABR floor on any
Incremental Equivalent Debt shall be effected solely through an increase in (or
implementation of, as applicable) any LIBOR or ABR floor applicable to such
existing facility) (the “Incremental Equivalent Debt MFN Provision”);

 

69

 

 

(viii)      such Incremental Equivalent Debt shall not be subject to any
mandatory redemption or prepayment provisions or rights, except to the extent
any such mandatory redemption or prepayment is required to be applied first pro
rata to the Term Loans and other Indebtedness that is secured on a pari passu
basis with the Obligations.

 

(c)          The issuance of any Incremental Equivalent Debt shall also be
subject, to the extent reasonably requested by the Administrative Agent, to
receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements, including any
supplements or amendments to the Security Documents providing for such
Incremental Equivalent Debt to be secured thereby. The Lenders hereby authorize
the Administrative Agent to enter into amendments to this Agreement and the
other Loan Documents with the Borrower as may be necessary (in the reasonable
opinion of the Administrative Agent) in order to secure any Incremental
Equivalent Debt with the Collateral and/or to give effect to the Incremental
Equivalent Debt MFN Provision and/or to make such technical amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the issuance of such Incremental Equivalent Debt, in each case on terms
consistent with this Section 2.26.

 

2.27        Defaulting Lenders. (a) Notwithstanding anything herein to the
contrary, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in Section 10.1 unless otherwise agreed by the Borrower and the
Administrative Agent;

 

70

 

 

(ii)         any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 8 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the applicable Issuing Lender(s) hereunder; third, to Cash Collateralize the
Issuing Lenders’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.28; fourth, as the Borrower may request (so long as no
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(B) Cash Collateralize the Issuing Lenders’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.28; sixth, to the
payment of any amounts owing to the Lenders, the applicable Issuing Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the applicable Issuing Lenders against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement; and,
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (A) such payment is a payment of the
principal amount of any Loans or amounts outstanding under any Letter of Credit
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (B) such Loans or Letter of Credit draws were made at a time when the
conditions set forth in Section 5.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and the amounts outstanding under any
Letters of Credit owed to, all the Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or amounts outstanding
under any Letters of Credit owed to, such Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this clause (ii) shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto;

 

(iii)        (A) no Defaulting Lender shall be entitled to receive any
commitment fees payable under Section 2.9 for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (B) each Defaulting Lender shall be limited in its right
to receive fees in connection with Letters of Credit as provided in Section
3.3(c); and

 

(iv)        all or any part of such Defaulting Lender’s participation in L/C
Obligations shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Revolving Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (A) the conditions
set forth in Section 5.2 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (B) such reallocation does not
cause the Revolving Extensions of Credit of any Non-Defaulting Lender at such
time to exceed such Lender’s Revolving Commitment. Subject to Section 10.20, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from such Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

71

 

 

(b)          If the Borrower, the Administrative Agent and each Issuing Lender
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.27(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

 

(c)          So long as any Revolving Lender is a Defaulting Lender, no Issuing
Lender shall be required to issue, extend or amend any Letter of Credit unless
it is satisfied that it will have no Fronting Exposure after giving effect
thereto.

 

2.28        Cash Collateral. (a) Upon the request of the Administrative Agent or
the applicable Issuing Lender if, three Business Days prior to the Revolving
Termination Date, any L/C Obligation for any reason remains outstanding, or as
otherwise required pursuant to Section 8.1, the Borrower shall, in each case,
immediately Cash Collateralize the then outstanding amount of all L/C
Obligations in an amount not less than the Minimum Collateral Amount. At any
time that there shall exist a Defaulting Lender, immediately upon the written
request of the Administrative Agent or any applicable Issuing Lender (in each
case, with a copy to the Administrative Agent), the Borrower shall repay the L/C
Obligations, in the amount of all Fronting Exposure of such Issuing Lender with
respect to such Defaulting Lender or Cash Collateralize such Fronting Exposure
in an amount not less than the Minimum Collateral Amount (in each case,
determined after giving effect to Section 2.27(a)(iv) and any Cash Collateral
provided by such Defaulting Lender).  

 

(b)          All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in blocked, interest bearing
deposit accounts at the Administrative Agent. The Borrower and, to the extent
provided by any Lender, such Lender, hereby grants to (and subject to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the applicable Issuing Lenders and the applicable Lenders, and agrees to
maintain, a first priority security interest in all such Cash Collateral,
deposit accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and all proceeds of the foregoing, as security for
the obligations to which such Cash Collateral may be applied pursuant to
clause (c) of this Section. If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

 

(c)          Notwithstanding anything herein to the contrary, Cash Collateral
provided under this Section, Section 2.27 or 8.1 or otherwise in respect of
Letters of Credit shall be applied to the satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligations) and other obligations for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

72

 

 

(d)          Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto, including by the termination of the Defaulting
Lender status of the applicable Lender (or, as appropriate, its Assignee
following compliance with Section 10.6), or (ii) the determination by the
Administrative Agent that there exists excess Cash Collateral; provided that
(A) Cash Collateral furnished by or on behalf of the Borrower shall not be
released during the continuance of a Default under Section 8.1(a) or (f) or an
Event of Default (and following application as provided in this Section may be
otherwise applied in accordance with Section 8.1) and (B) the Person providing
Cash Collateral and the applicable Issuing Lender(s) may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations hereunder.

 

2.29         Extensions of Term Loans and Revolving Commitments. (a)
Notwithstanding anything to the contrary in this Agreement, the Borrower may (i)
request that the Revolving Lenders extend the maturity of their Revolving
Commitments and Revolving Loans (and the related participations in Letters of
Credit) and that the Issuing Lenders extend the maturity of their respective L/C
Commitments, and/or (ii) request that the Term Lenders extend the maturity and
amortization schedule of their Term Loans. In order to exercise such right, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Revolving Lenders or Term Lenders, as
applicable) (the “Extension Request”). 

 

(b)          The Extension Request shall set forth the proposed terms of any
Extended Lender Obligations to be established, which terms shall be identical to
those applicable to the tranche from which they are to be extended (such
non-extended Revolving Commitments, the “Non-Extended Revolving Commitments”,
such non-extended Revolving Loans, the “Non-Extended Revolving Loans”, such
non-extended L/C Commitments, the “Non-Extended L/C Commitments”, and such
non-extended Term Loans, the “Non-Extended Term Loans”, and collectively, the
“Non-Extended Lender Obligations”) except (i) (x) the maturity date of any
Extended Lender Obligation shall be at least one year later than the Revolving
Termination Date or the Term Maturity Date, as applicable, and (y) the
amortization schedule of the Term Loans may be extended, (ii) additional fees
and different interest rates may be payable to the Lenders providing any
Extended Lender Obligations and (iii) Extended Lender Obligations may be subject
to covenants or other provisions applicable only to periods after the Revolving
Termination Date or the Term Maturity Date, as applicable; provided that,
notwithstanding anything to the contrary in this Section 2.29 or otherwise in
this Agreement, (A) no Extended Lender Obligations shall be secured by or
receive the benefit of any collateral, credit support or security that does not
secure or support the applicable Non-Extended Lender Obligations; (B) the
repayment (other than in connection with a permanent repayment and, if
applicable, termination of commitments), the mandatory prepayment and the
commitment reduction of any Loans, Commitments or L/C Commitments applicable to
any Extended Lender Obligation of any tranche shall be made on a pro rata basis
with all other outstanding Loans, Commitments or L/C Commitments (including all
Extended Lender Obligations) of such tranche (provided that Extended Lender
Obligations may, if the Extending Lenders making or committing to any such
Extended Lender Obligations so agree, participate on a less than pro rata basis
in any voluntary or mandatory repayment or prepayment or commitment reduction
hereunder); (C) no Extended Term Loans or Extended Revolving Loans may be
optionally prepaid prior to the date on which the related Non-Extended Term
Loans or Non-Extended Revolving Loans, as applicable, are repaid unless such
optional prepayment is accompanied by a pro rata optional prepayment of the
related Non-Extended Term Loans or Non-Extended Revolving Loans, as applicable;
(D) each Lender holding Loans and/or Commitments of any tranche shall be
permitted to participate in the related tranche of Extended Lender Obligations
in accordance with its pro rata share of the Loans and/or Commitments of such
tranche; (E) no Default or Event of Default shall exist on the Extension Date
before or after giving effect to any Extended Lender Obligations; (F) Extended
Term Loans shall be treated as a separate tranche from Non-Extended Term Loans
(provided that Extended Revolving Commitments, Extended Revolving Loans,
Non-Extended Revolving Commitments and Non-Extended Revolving Loans shall be
treated as a single tranche); and (G) the Flood Insurance Requirements shall be
satisfied with respect to each Mortgaged Property (if any). No Lender shall have
any obligation to convert any Non-Extended Lender Obligations held by it into
Extended Lender Obligations pursuant to the Extension Request.

 

73

 

 

(c)          The Borrower shall provide the Extension Request at least 10
Business Days prior to the date on which Lenders under the applicable tranche of
Loans are requested to respond. Any Lender or Issuing Lender (an “Extending
Lender”) wishing to have all or a portion of its Term Loans and/or Revolving
Commitments and/or L/C Commitments converted into Extended Lender Obligations
pursuant thereto shall notify the Administrative Agent (an “Extension Election”)
on or prior to the date specified in such Extension Request of the amount of its
applicable Term Loans and/or Revolving Commitments and/or L/C Commitments that
it has elected to convert into Extended Lender Obligations. In the event that
the aggregate amount of Term Loans and/or Revolving Commitments and/or L/C
Commitments subject to Extension Elections exceeds the amount of Extended Lender
Obligations requested pursuant to the Extension Request, Term Loans and/or
Revolving Commitments and/or L/C Commitments shall be converted to Extended
Lender Obligations on a pro rata basis. The Borrower shall have the right to
seek and accept Extended Lender Obligations from (i) Lenders and/or (ii) third
party financial institutions that are not then Lenders (each a “New Extending
Lender”), in each case in an amount equal to the amount of the Term Loans and/or
Revolving Commitments and/or L/C Commitments of any Lender or Issuing Lender
that declines to become an Extending Lender (a “Declining Lender”); provided
that each Lender shall have the right to increase its Term Loans and/or
Revolving Commitments and/or L/C Commitments up to the amount of the Declining
Lenders’ Term Loans and/or Revolving Commitments and/or L/C Commitments before
the Borrower will be permitted to replace a New Extending Lender for any
Declining Lender. Each replacement of a New Extending Lender for a Declining
Lender shall be effected in accordance with Section 2.24. Each New Extending
Lender under the Term Facility shall be subject to the prior written approval of
the Administrative Agent. Each Extending Lender under the Revolving Facility
shall be subject to the prior written approval of the Administrative Agent and
each Issuing Lender. Notwithstanding anything herein to the contrary, no Lender
shall have any obligation to extend any of its Commitments and any election to
do so shall be in the sole discretion of such Lender. Any Lender not responding
by 5:00 p.m. (New York City time) on the date five Business Days prior to the
date on which the Borrower proposes that the Extended Lender Obligations shall
be effective (which such date shall be at least 15 Business Days after the date
the Borrower has provided the applicable Extension Request) shall be deemed to
have declined to extend its Commitments.

 

(d)          Term Loans, Revolving Commitments, Revolving Loans and L/C
Commitments whose maturity is extended pursuant to this Section are referred to
as, in the case of Term Loans, “Extended Term Loans”, in the case of Revolving
Commitments, “Extended Revolving Commitments”, in the case of Revolving Loans,
“Extended Revolving Loans”, and in the case of L/C Commitments, “Extended L/C
Commitments”, respectively, and collectively are referred to as “Extended Lender
Obligations”.

 

74

 

 

(e)          Extended Lender Obligations shall be established pursuant to an
amendment (the “Extension Amendment”) to this Agreement (which may include the
amendments to provisions related to maturity, amortization, interest margins,
fees or prepayments referenced in Section 2.29(b) and which, in the case of
Extended Revolving Commitments and Extended L/C Commitments, shall contain
provisions for the pro rata treatment of borrowings, payments, voting and other
matters between the Non-Extended Revolving Commitments, on the one hand, and the
Extended Revolving Commitments, on the other hand, for such period of time as
Non-Extended Revolving Commitments and Non-Extended L/C Commitments shall be in
effect) executed by the Loan Parties, the Administrative Agent, and the
Extending Lenders. Notwithstanding anything to the contrary set forth in
Section 10.1, no Extension Amendment shall require the consent of any Lender
other than the Extending Lenders with respect to the Extended Lender Obligations
established thereby. In connection with the Extension Amendment, the Guarantors
shall reaffirm their respective obligations under the Guarantee and Collateral
Agreement pursuant to an agreement reasonably satisfactory to the Administrative
Agent, and the Borrower shall, if requested by the Administrative Agent, deliver
an opinion of counsel reasonably acceptable to the Administrative Agent as to
the enforceability of the Extension Amendment, this Agreement as amended
thereby, the reaffirmation of the Guarantee and Collateral Agreement and such of
the other Loan Documents (if any) as may be amended thereby. In addition, the
Extension Amendment shall contain a representation and warranty by Holdings and
the Borrower that the representations and warranties of (i) Holdings and the
Borrower contained in Section 4 and (ii) each Loan Party contained in each other
Loan Document or in any document furnished at any time under or in connection
herewith or therewith are true and correct in all material respects (or, if such
representation or warranty is itself modified by materiality or Material Adverse
Effect, it shall be true and correct in all respects) on and as of the date of
such Extension Amendment, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date. This Section shall supersede any
provisions in Section 10.1 or Section 10.7 to the contrary. Following the
execution of the Extension Amendment, the Administrative Agent shall notify the
Lenders of the percentage of the Revolving Facility or Term Facility that has
been extended pursuant to this Section 2.29. Until the Revolving Termination
Date, all Revolving Loans and Letters of Credit shall be made or participated in
ratably by all Revolving Lenders and thereafter, all Revolving Loans and Letters
of Credit shall be made or participated in ratably by all Extending Lenders with
Extended Revolving Commitments and all other Revolving Lenders to the extent
required by Section 3.

 

(f)          Notwithstanding anything to the contrary contained in this
Agreement, (i) on any date on which any tranche of Term Loans and/or the
Revolving Commitments are converted to extend the scheduled maturity date in
accordance with this Section (the “Extension Date”), the aggregate principal
amount of Term Loans and/or Revolving Commitments of such tranche of each
Extending Lender shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Lender Obligations relating to such tranche so
converted by such Lender on such date and (ii) if, on the Extension Date, any
Extending Lender has elected to extend the maturity date of some, but not all,
of its portion of the Revolving Commitments, such Revolving Commitments (and
such Lender’s respective Revolving Loans and L/C Obligations thereunder) shall
each be allocated in the same proportion between the Non-Extended Revolving
Commitments and the Extended Revolving Commitments.

 

2.30        Refinancing Debt.  

 

(a)          The Borrower may, from time to time, and subject to the consent of
the Administrative Agent (which consent shall not be unreasonably withheld,
delayed or conditioned), add one or more new term loan facilities (each, a
“Refinancing Term Facility”) and/or new revolving credit facilities (each, a
“Refinancing Revolving Facility”; and the Refinancing Term Facilities and
Refinancing Revolving Facilities, collectively, the “Refinancing Debt”) to the
Facilities to refinance (x) all or any portion of the Term Loans then
outstanding under this Agreement, (y) all or any portion of the Revolving Loans
then outstanding (or unused Revolving Commitments) under this Agreement and/or
(z) all or any portion of the Incremental Equivalent Debt then outstanding, in
each case pursuant to procedures specified by the Administrative Agent in a
Refinancing Amendment and reasonably acceptable to the Borrower; provided that
such Refinancing Debt:

 

75

 

 

 

(i)          shall not have a principal or commitment amount (or accreted value)
greater than the Loans or Commitments, as applicable, being refinanced
(excluding accrued interest, fees, discounts, premiums or expenses);

 

(ii)         will rank pari passu in right of payment as the other Loans and
Commitments hereunder;

 

(iii)        will be unsecured or secured by Property constituting the
Collateral on a pari passu or junior basis with the Obligations and shall be
subject to customary intercreditor arrangements on terms reasonably acceptable
to the Administrative Agent;

 

(iv)        in the case of any Refinancing Term Facility, shall not mature
earlier than the Latest Term Maturity Date then in effect, or have a Weighted
Average Life to Maturity that is shorter than the then remaining Weighted
Average Life to Maturity of the then longest outstanding tranche of Term Loans;

 

(v)         in the case of any Refinancing Revolving Facility, shall have a
final maturity date later than the termination date of the Revolving Loans (or
unused Revolving Commitments) being refinanced, and shall not be subject to any
amortization or other scheduled payments of principal, mandatory prepayment or
commitment reduction prior to such Revolving Termination Date;

 

(vi)        in the case of any Refinancing Term Facility, shall participate not
more than ratably, or (if such Refinancing Term Facility is secured by Property
constituting the Collateral on a junior basis with the Obligations) on a junior
basis, with the Obligations in any voluntary or mandatory prepayments of Term
Loans hereunder;

 

(vii)       shall not be guaranteed by any Person that is not a Guarantor;

 

(viii)      shall have material terms and conditions (other than terms with
respect to interest rate and optional prepayment) that are not more favorable,
when taken as a whole (as determined by the Borrower in good faith), to the
lenders providing such Refinancing Debt than, the terms and conditions of the
Facilities and Loans being refinanced, except for covenants or other provisions
applicable only during periods after the later of the Latest Revolving
Termination Date and the Latest Term Maturity Date in effect at the time of such
refinancing or which are applied to the relevant Term Facility or Revolving
Facility existing at the time of the incurrence of such Refinancing Debt (so
that the existing Lenders also receive the benefit of such provisions); and

 

(ix)        the Net Cash Proceeds of such Refinancing Debt shall be applied,
substantially concurrently with the incurrence thereof, to the pro rata
prepayment of the outstanding Loans being so refinanced (and, in the case of
Revolving Loans, a corresponding amount of Revolving Commitments shall be
permanently reduced).

 

76

 

 

(b)          The Borrower shall make any request for Refinancing Debt pursuant
to a written notice to the Administrative Agent specifying in reasonable detail
the proposed terms thereof. Any proposed Refinancing Debt may be provided by
existing Lenders, or (subject to the approval of the Administrative Agent (which
approval shall not be unreasonably withheld or delayed)) other Persons that meet
the requirements to be Assignees under Section 10.6, in such respective amounts
as the Borrower may elect.

 

(c)          The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Section 5.2 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of legal opinions, board resolutions,
officer’s certificates, reaffirmation agreements and/or other documents in
connection therewith, including any supplements or amendments to the Security
Documents providing for such Refinancing Debt to be secured thereby, consistent
with those delivered on the Closing Date under Section 5.1. The Lenders hereby
authorize the Administrative Agent to enter into amendments to this Agreement
and the other Loan Documents with the Borrower as may be necessary in order to
establish new tranches of Refinancing Debt and to make such technical amendments
as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches, in each case on terms consistent with and/or to effect the
provisions of this Section 2.30.

 

(d)          Each class of Refinancing Debt incurred under this Section 2.30
shall be in an aggregate principal amount that is (i) not less than $15,000,000
and (ii) an integral multiple of $1,000,000 in excess thereof. Any Refinancing
Amendment may provide for the issuance of Letters of Credit for the account of
the Borrower or any Restricted Subsidiary pursuant to any Refinancing Revolving
Facility established thereby, on terms substantially equivalent to the terms
applicable to Letters of Credit under the Revolving Commitments. The Loans and
Commitments extended or established pursuant to this Section 2.30 and
obligations of the Loan Parties in connection therewith shall constitute Loans
and Commitments and part of the Obligations under, and shall be entitled to all
the benefits afforded by, this Agreement, and except as expressly provided in
the applicable Refinancing Amendment and intercreditor agreements (to the extent
contemplated by immediately preceding clause (a)(iii)), the other Loan
Documents.

 

(e)          The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Refinancing Debt incurred
pursuant thereto (including the addition of such Refinancing Debt as separate
“Facilities” and “tranches” hereunder and treated in a manner consistent with
the Facilities being refinanced, including for purposes of prepayments and
voting). Any Refinancing Amendment may, without the consent of any Person other
than the Borrower, the Administrative Agent and the Lenders providing such
Refinancing Debt, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.30. In addition, if so provided in the relevant Refinancing Amendment and with
the consent of each Issuing Lender, participations in Letters of Credit expiring
on or after the Revolving Termination Date shall be reallocated from Lenders
holding Revolving Commitments to Lenders holding Extended Revolving Commitments
in accordance with the terms of such Refinancing Amendment; provided, however,
that such participation interests shall, upon receipt thereof by the relevant
Lenders holding Extended Revolving Commitments, be deemed to be participation
interests in respect of such Extended Revolving Commitments and the terms of
such participation interests (including the commission applicable thereto) shall
be adjusted accordingly.

 

77

 

 

Section 3.          LETTERS OF CREDIT

 

3.1          L/C Commitment.  

 

(a)          Subject to the terms and conditions hereof, each Issuing Lender, in
reliance on the agreements of the other Revolving Lenders set forth in Section
3.4(a), agrees to issue letters of credit (“Letters of Credit”) for the account
of the Borrower or for the account of Holdings or any of its Restricted
Subsidiaries (in which case the Borrower and Holdings or such Restricted
Subsidiary, as applicable, shall be co-applicants with respect to such Letter of
Credit) on any Business Day during the period commencing on the Closing Date and
ending on the date that is five (5) Business Days prior to the Revolving
Termination Date in such form as may be reasonably approved from time to time by
such Issuing Lender; provided that no Issuing Lender shall have any obligation
to issue any Letter of Credit if, after giving effect to such issuance, (i) the
L/C Obligations would exceed the L/C Commitment, (ii) any Revolving Lender is at
such time a Defaulting Lender, unless such Issuing Lender has entered into
arrangements, including reallocation of such Lender’s Revolving Percentage of
the outstanding L/C Obligations pursuant to Section 2.27(a)(iv) or the delivery
of Cash Collateral, satisfactory to such Issuing Lender with the Borrower or
such Lender to eliminate such Issuing Lender’s actual or potential Fronting
Exposure (after giving effect to Section 2.27(a)(iv)) with respect to such
Lender arising from either the Letter of Credit then proposed to be issued or
such Letter of Credit and all other L/C Obligations as to which such Issuing
Lender has actual or potential Fronting Exposure, as it may elect in its sole
discretion, (iii) the aggregate amount of the Available Revolving Commitments
would be less than zero or (iv) the outstanding L/C Obligations in respect of
Letters of Credit issued by such Issuing Lender would exceed $7,500,000 less 20%
of the outstanding L/C Obligations in respect of Existing Letters of Credit. The
letters of credit issued, or deemed to be issued, pursuant to the Closing Date
Indebtedness and set forth on Schedule 3.1(a) hereof (the “Existing Letters of
Credit”) shall be deemed to be “Letters of Credit” issued on the Effective Date
for all purposes of the Loan Documents. Each Letter of Credit shall expire no
later than the earlier of (x) the first anniversary of its date of issuance
unless otherwise agreed by the Issuing Lender in its sole discretion and (y) the
date that is five Business Days prior to the Revolving Termination Date;
provided that, if requested by the Borrower and acceptable to the applicable
Issuing Lender, a Letter of Credit issued by such Issuing Lender may provide for
the renewal thereof for additional one year periods containing an expiry date of
more than twelve months after the date of issuance (which shall in no event
extend beyond the date referred to in clause (y) above (unless, at least five
Business Days prior to the then current expiry date, the Borrower shall Cash
Collateralize the L/C Obligations with respect to such Letter of Credit in an
amount not less than the Minimum Collateral Amount applicable to such Letter of
Credit)); provided, however, that (A) any such Letter of Credit shall permit
such Issuing Lender to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than at
least 30 days (the “Nonrenewal Notice Date”) in each such twelve-month period at
the time such Letter of Credit is issued and (B) such Issuing Lender shall not
permit such renewal if it has received notice on or before the date that is
seven Business Days before the Nonrenewal Notice Date from the Administrative
Agent that the Majority Facility Lenders in respect of the Revolving Facility
have elected not to permit such renewal. Each Letter of Credit shall be a
standby letter of credit backing a performance or monetary obligation of the
Borrower or any of its Subsidiaries (each a “Standby Letter of Credit”).

 

78

 

 

(b)          No Issuing Lender shall at any time be obligated to issue any
Letter of Credit if such issuance would conflict with any applicable Requirement
of Law.

 

3.2           Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that the relevant Issuing Lender issue a Letter of Credit
by delivering to such Issuing Lender at its address for notices specified to the
Borrower by such Issuing Lender an Application therefor, with a copy to the
Administrative Agent, completed to the reasonable satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender may reasonably request. Upon receipt of any Application,
the relevant Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event without the consent of
the applicable Issuing Lender shall any Issuing Lender be required to issue any
Letter of Credit earlier than five Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by such
Issuing Lender and the Borrower. Such Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower promptly following the issuance thereof.
Each Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the relevant Lenders, notice of the issuance
of each Letter of Credit issued by it (including the amount thereof). 

 

3.3           Fees and Other Charges. (a) The Borrower will pay a fee on each
outstanding Standby Letter of Credit, at a per annum rate equal to the
Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Facility on the face amount of such Standby Letter of Credit, which
fees shall be shared ratably among the Revolving Lenders and payable quarterly
in arrears on each Fee Payment Date after the issuance date. In addition, the
Borrower shall pay to each Issuing Lender for its own account a fronting fee
equal to 0.125% (or such greater percentage as agreed between the Borrower and
the applicable Issuing Lender) per annum on the aggregate face amount of all
outstanding Letters of Credit issued by it to the Borrower, payable quarterly in
arrears on each Fee Payment Date after the issuance date. 

 

(b)          In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Lender for such customary fees and expenses as are
incurred or charged by such Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit
requested by the Borrower (which fees and expenses shall have been agreed to
from time to time by the Borrower and the relevant Issuing Lender).

 

(c)          Notwithstanding anything to the contrary herein, any fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the applicable Issuing Lender shall be payable, to the maximum
extent permitted by applicable Law, to the other Revolving Lenders in accordance
with the upward adjustments in their respective Revolving Percentages allocable
to such Letter of Credit pursuant to Section 2.27(a)(iv), with the balance of
such fee, if any, payable to the applicable Issuing Lender for its own account.

 

79

 

 

3.4          L/C Participations. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce such Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from such Issuing Lender,
on the terms and conditions set forth below, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in such Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued by it and the amount of each draft paid by such
Issuing Lender thereunder. Each L/C Participant agrees with each Issuing Lender
that, if a draft is paid prior to the Revolving Credit Termination Date under
any Letter of Credit issued by it for which such Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Administrative Agent for the
account of such Issuing Lender upon demand an amount equal to such L/C
Participant’s Revolving Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. Each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against any Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
financial condition of Holdings, the Borrower, or their respective Subsidiaries,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing. 

 

(b)          If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of any Issuing Lender pursuant to Section
3.4(a) in respect of any unreimbursed portion of any payment made by such
Issuing Lender under any Letter of Credit is paid to the Administrative Agent
for the account of such Issuing Lender within three Business Days after the date
such payment is due, such L/C Participant shall pay to the Administrative Agent
for the account of such Issuing Lender on demand an amount equal to the product
of (i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 3.4(a) is not
made available to the Administrative Agent for the account of the relevant
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, such Issuing Lender shall be entitled to recover from such
L/C Participant, on demand, such amount with interest thereon calculated from
such due date at the rate per annum applicable to ABR Loans under the Revolving
Facility. A certificate of the relevant Issuing Lender submitted to any relevant
L/C Participant with respect to any amounts owing under this Section shall be
presumptively correct in the absence of manifest error.

 

(c)          Whenever, at any time after any Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a) such Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by such
Issuing Lender), or any payment of interest on account thereof, such Issuing
Lender will distribute to the Administrative Agent for the account of such L/C
Participant its pro rata share thereof; provided, however, that in the event
that any such payment received by such Issuing Lender shall be required to be
returned by such Issuing Lender, such L/C Participant shall return to the
Administrative Agent for the account of such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.

 

3.5           Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse each Issuing Lender in respect of any drawing under a Letter of Credit
on the immediately succeeding Business Day following receipt of notice by the
Borrower from such Issuing Lender of a drawing under a Letter of Credit and the
date and amount of the relevant draft presented under such Letter of Credit
(which reimbursement shall include interest from the date on which the relevant
draft is paid until such immediately succeeding Business Day at a rate equal to
the rate applicable to ABR Loans under the Revolving Facility). Each such
payment shall be made to such Issuing Lender at its address for notices
specified to the Borrower and in immediately available funds. If the Borrower
fails to reimburse in whole or in part any Issuing Lender by the time set forth
in the first sentence of this Section 3.5, the Borrower shall be deemed to have
requested a Revolving Loan of ABR Loans to be disbursed on the date such
reimbursement is due in an amount equal to the amount of such outstanding
reimbursement. 

 

80

 

 

3.6           Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with each Issuing
Lender that such Issuing Lender shall not be responsible for, and the Borrower’
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee, or any other events
or circumstances that, pursuant to applicable law or the applicable customs and
practices promulgated by the International Chamber of Commerce, are not within
the responsibility of such Issuing Lender, except for errors or omissions
resulting from the gross negligence, willful misconduct or bad faith of such
Issuing Lender or its employees or agents (as finally determined by a court of
competent jurisdiction). No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions resulting from the gross negligence, willful
misconduct or bad faith of such Issuing Lender or its employees or agents (as
finally determined by a court of competent jurisdiction). The Borrower agrees
that any action taken or omitted by any Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence, willful misconduct or bad faith (as finally
determined by a court of competent jurisdiction) and in accordance with the
standards or care specified in the UCC, shall be binding on the Borrower and
shall not result in any liability of such Issuing Lender to the Borrower and
that the Issuing Lender shall be deemed to have exercised care in each such
determination. The Borrower hereby waives any claim against any Issuing Lender
and its employees and agents, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
suffered by the Borrower that are caused by such Issuing Lender’s or its
employees or agents’ failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.  In furtherance of the foregoing and without limiting the generality
thereof, the parties agree that, with respect to documents presented which
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, the Issuing Lender may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit. 

 

3.7           Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the Borrower of the date and amount thereof. The responsibility of such
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit issued by such Issuing Lender shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit. To the extent not
inconsistent with Section 3.6, the Issuing Lender shall be entitled to rely, and
shall be fully protected in relying upon, any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the Issuing Lender. 

 

81

 

 

3.8          Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

 

Section 4.          REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, Holdings and the
Borrower hereby jointly represent and warrant (as to itself and each of its
Restricted Subsidiaries) to the Agents and each Lender, which representations
and warranties shall be deemed made on the Closing Date (immediately after
giving effect to the Transactions) and on the date of each borrowing of Loans or
issuance of a Letter of Credit hereunder, that:

 

4.1          Financial Condition. (a) The Audited Financial Statements fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries, as the case may be, as of the date thereof and the results of
operations and cash flows for the periods covered thereby. 

 

(b)          Except as set forth in the Borrower’s consolidated balance sheet as
of December 31, 2017 or that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, as of the Closing
Date, each of Holdings, the Borrower and its Subsidiaries (i) do not have any
material Guarantee Obligations, contingent liabilities or liabilities for taxes,
or any long-term leases or unusual forward or long-term commitments, including,
without limitation, any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, which are not
reflected in the most recent financial statements referred to in this clause (b)
but which would in accordance with GAAP be so reflected in a consolidated
balance sheet of such Loan Party as of the Closing Date or (ii) are not party to
any arrangement to pay principal or interest with respect to any Indebtedness of
any Person which is not reflected in the most recent financial statements
referred to in this clause (b), (A) which was incurred by such Loan Party or any
of its Subsidiaries or guaranteed by such Loan Party or any of its Subsidiaries
at any time or the proceeds of which are or were transferred to or used by the
Borrower or any of its Subsidiaries and (B) the payments in respect of which are
intended to be made with the proceeds of payments to such Person by Holdings or
any of its Subsidiaries or with any Indebtedness or Capital Stock issued by
Holdings or any such Subsidiary.

 

(c)          The forecasts referred to in Section 5.1(j)(iii) have been prepared
in good faith based on the assumptions stated therein, which assumptions are
believed on the date hereof to be reasonable, it being understood that forecasts
and projections are as to future events and are not to be viewed as facts and
are subject to significant uncertainties and contingencies and no representation
or warranty is given that any forecast or projection will be realized and actual
results during the period or periods covered thereby may differ significantly
from the forecasted results and such differences may be material.

 

4.2          No Change. As of any date of determination following the Closing
Date, since December 31, 2017, there has been no event, development or
circumstance that has had or would reasonably be expected to have a Material
Adverse Effect. 

 

82

 

 

4.3          Existence; Compliance with Law. Each of Holdings, the Borrower and
its Restricted Subsidiaries (a) (i) is duly organized (or incorporated), validly
existing and in good standing (or, in the case of any Foreign Subsidiary, the
equivalent status in any foreign jurisdiction) under the Laws of the
jurisdiction of its organization or incorporation, (ii) has the corporate or
organizational power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently or proposed to be engaged except, in each
case, to the extent that any such failure to have such power, authority or right
would not reasonably be expected to have a Material Adverse Effect and (iii) is
duly qualified to do business as a foreign corporation or limited liability
company and in good standing (where such concept is relevant) under the Laws of
each jurisdiction where its ownership, lease or operation of Property or the
conduct of its business as now or currently proposed to be conducted requires
such qualification except, in each case, to the extent that the failure to be so
qualified or in good standing (where such concept is relevant) would not
reasonably be expected to have a Material Adverse Effect and (b) is in
compliance with all Requirements of Law except to the extent that any such
failure to comply therewith would not reasonably be expected to have a Material
Adverse Effect. 

 

4.4          Organizational Power; Authorization; Enforceable Obligations. (a)
Each Loan Party has the requisite power and authority to execute, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to borrow or have Letters of Credit issued hereunder. Each Loan Party
has taken all necessary organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement. Each Loan Party has duly executed and delivered
each Loan Document to which it is a party.  

 

(b)          Except as would not reasonably be expected to have a Material
Adverse Effect, no consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority is required in connection
with the Transactions, the extensions of credit hereunder or the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the other Loan Documents, except (i) consents, authorizations, filings and
notices described in Schedule 4.4, which consents, authorizations, filings and
notices have been obtained or made (except to the extent not yet required to
have been obtained or made), each of which is in full force and effect and (ii)
the filings referred to in Section 4.17.

 

(c)          This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party that is a party thereto, enforceable against each such Loan Party in
accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

4.5          No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not (a) violate
the organizational or governing documents of any of the Loan Parties, (b)
violate any Requirement of Law or any Contractual Obligation of Holdings, the
Borrower or any Restricted Subsidiary (other than any violation which would not
reasonably be expected to result in a Material Adverse Effect) or (c) result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens permitted by Section 7.3 or as
otherwise contemplated by the Loan Documents).

 

4.6          No Material Litigation. No litigation, proceeding, investigation,
audit, claim, demand or dispute with, of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of Holdings or the
Borrower, threatened against Holdings, the Borrower or any Restricted Subsidiary
or against any of their Properties or revenues which (a) involve any of the Loan
Documents or (b) taken as a whole, would reasonably be expected to have a
Material Adverse Effect. 

 

83

 

 

4.7           No Default. No Default or Event of Default has occurred and is
continuing. 

 

4.8           Ownership of Property; Liens. Each of Holdings, the Borrower and
its Restricted Subsidiaries has good and insurable title in fee simple to, or a
valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in or right to use, all its other Property (other than
Intellectual Property), in each case that are necessary for the operation of
their respective businesses as currently conducted and as proposed to be
conducted, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and none of such Property is subject to any Lien
except as permitted by the Loan Documents, except, as of the Closing Date, as
set forth in Schedule 4.8A. Schedule 4.8B lists all real property which is owned
or leased by any Loan Party as of the Closing Date, setting forth, for each such
real property, the current street address or other information that reasonably
describes such real property’s location, the record owner thereof and the
interest of the Loan Parties in such real property.  

 

4.9           Intellectual Property. Each of Holdings, the Borrower and its
Restricted Subsidiaries owns, or has a valid and continuing license (or other
valid right) to use, all Intellectual Property necessary for the conduct of its
business as currently conducted free and clear of all Liens (except Liens
permitted by Section 7.3), except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect. Except as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, (a) all necessary registration, maintenance, renewal and other
relevant filing fees in connection with any of the Intellectual Property that is
the subject of a registration or an application for registration have been
timely paid, and (b) all necessary documents, certificates and filings in
connection with the Intellectual Property have been timely filed with the
relevant Government Authority and internet domain name registrar(s) for the
purpose of maintaining such Intellectual Property and all registrations and
applications therefor. Except as would not reasonably be expected to have a
Material Adverse Effect, no holding, injunction, decision or judgment has been
rendered by any Governmental Authority and none of Holdings, the Borrower or any
Restricted Subsidiary has entered into any settlement stipulation or other
agreement (except license agreements in the ordinary course of business) which
would limit, cancel or question the validity of Holdings’, the Borrower’s or any
Restricted Subsidiary’s rights in any Intellectual Property owned by Holdings,
the Borrower or any Restricted Subsidiary . No claim has been asserted or
threatened or is pending by any Person challenging or questioning the use by
Holdings, the Borrower or any Restricted Subsidiary of any Intellectual Property
or the validity of any Intellectual Property, or alleging any infringement,
misappropriation or violation by Holdings, the Borrower or any Restricted
Subsidiary of any Intellectual Property of any Person, except in each case as
would not reasonably be expected to have a Material Adverse Effect. The use of
any Intellectual Property by Holdings, the Borrower or any Restricted
Subsidiary, and the conduct of their respective businesses, do not infringe on
the Intellectual Property rights of any Person in a manner that would reasonably
be expected to have a Material Adverse Effect. To Holdings’ or the Borrower’s
knowledge, except as would not reasonably be expected to have a Material Adverse
Effect, no Person is infringing, misappropriating or violating any Intellectual
Property owned or exclusively licensed by Holdings, the Borrower or any
Restricted Subsidiary, and none of Holdings, the Borrower or any Restricted
Subsidiary has made or threatened to make any claim relating to the foregoing.
Holdings, the Borrower and the Restricted Subsidiaries have taken all actions
that in the exercise of their reasonable business judgment should be taken to
protect their Intellectual Property, including Intellectual Property that is
confidential in nature, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect. 

 

4.10         Taxes. Holdings, the Borrower and its Restricted Subsidiaries have
filed all Federal, state and other tax returns and reports required to be filed,
and have paid all Federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) Taxes which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or (b) to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect. 

 

84

 

 

4.11        Use of Proceeds; Federal Regulations. The proceeds of the Loans and
Letters of Credit are being used in accordance with Section 6.10. No part of the
proceeds of any Loans, and no other extensions of credit hereunder, will be used
for the purpose of “buying” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect or for any purpose that violates the
provisions of the regulations of the Board. 

 

4.12        ERISA. (a) Except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, none of the following
has occurred (i) a Reportable Event with respect to a Single Employer Plan, (ii)
a violation of the “minimum funding standard” of the Code or ERISA with respect
to any Single Employer Plan, (iii) the termination of a Single Employer Plan or
the filing of a notice of intent to terminate a Single Employer Plan pursuant to
Section 4041 of ERISA, (iv) the imposition of a Lien pursuant to ERISA or the
Code in respect of any Single Employer Plan or Multiemployer Plan; (v) a
complete or partial withdrawal from any Multiemployer Plan, (vi) a withdrawal
from a Single Employer Plan subject to Section 4063 of ERISA during a plan year
in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA), (vii) the receipt of notice that a Multiemployer Plan is Insolvent,
(vii) the institution of proceedings to terminate a Single Employer Plan or
Multiemployer Plan by the PBGC, (viii) the failure to make any required
contribution to any Single Employer Plan or Multiemployer Plan when due, and
(ix) any other event or condition that would reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Single Employer Plan or
Multiemployer Plan (any such events described in subsections (i) through (ix) to
be referred to herein as an “ERISA Event”). 

 

(b)          Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) each Plan has complied with
the applicable provisions of ERISA and the Code and each Plan that is intended
to qualify for tax exempt status under Section 401 or 501 of the Code is so
qualified and (ii) the present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Single Employer
Plans) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Single Employer Plan allocable to such accrued benefits.

 

(c)          Holdings, the Borrower and their respective Subsidiaries have not
incurred, and do not reasonably expect to incur, any liability under ERISA or
the Code with respect to any plan within the meaning of Section 3(3) of ERISA
which is subject to Title IV of ERISA that is maintained by a Commonly
Controlled Entity (other than Holdings, the Borrower and their respective
Subsidiaries) (a “Commonly Controlled Plan”) merely by virtue of being treated
as a single employer under Title IV of ERISA with the sponsor of such plan that
would reasonably be likely to have a Material Adverse Effect and result in a
direct obligation of Holdings, the Borrower and their respective Subsidiaries to
pay money.

 

4.13        Investment Company Act. No Loan Party is required to be registered
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended. 

 

4.14        Subsidiaries. (a) The Subsidiaries of Holdings listed on Schedule
4.14 constitute all the Subsidiaries of Holdings as of the Closing Date.
Schedule 4.14 sets forth as of the Closing Date the name and jurisdiction of
incorporation of each such Subsidiary and, as to each such Subsidiary, the
percentage of each class of Capital Stock owned by any Loan Party. 

 

85

 

 

(b)          As of the Closing Date, except as set forth on Schedule 4.14, there
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments of any nature to which Holdings or any of its
Subsidiaries is a party relating to any Capital Stock of the Borrower or any of
their respective Subsidiaries.

 

4.15        Environmental Matters. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (a) the
operations of Holdings, the Borrower and each Restricted Subsidiary is and has
been in compliance with all applicable Environmental Laws, which compliance
includes obtaining, maintaining and complying with all permits, licenses or
other approvals required by Environmental Laws for the operation of the
Business; (b) none of Holdings, the Borrower or any Restricted Subsidiary is
subject to, has received notice of, or, to the knowledge of Holdings and the
Borrower , has been threatened with any Environmental Claim or potential
Environmental Claim; and (c) to the knowledge of Holdings and the Borrower,
there are no facts, circumstances or conditions arising out of or relating to
the operations of Holdings, the Borrower or any Restricted Subsidiary or any
real property currently or formerly owned, leased, subleased, operated or
otherwise occupied by or for Holdings, the Borrower or any Restricted Subsidiary
that would reasonably be expected to result in Holdings, the Borrower or any
Restricted Subsidiary incurring liabilities in connection with any Environmental
Claim. 

 

4.16        Accuracy of Information, etc.. No written statement or written
information or data, taken as a whole (excluding the projections and pro forma
financial information referred to below or estimates (including financial
estimates, forecasts and other forward-looking information) and information of a
general economic or general industry basis) contained in this Agreement, any
other Loan Document or any certificate furnished to the Administrative Agent or
the Lenders or any of them, by or on behalf of any Loan Party for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents when taken as a whole, contained as of the date such statement,
information, or certificate was so furnished, any untrue statement of a material
fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein not materially misleading in light of the
circumstances in which they were made. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as
facts and are subject to certain uncertainties and contingencies, many of which
are beyond the Loan Parties’ control, and that actual results during the period
or periods covered by such financial information may differ significantly from
the projected results set forth therein and such differences may be material. 

 

4.17        Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, a legal and valid first priority security interest (subject to
Liens permitted by Section 7.3) in the Collateral described therein (including
any proceeds of any item of Collateral). In the case of (i) the Pledged
Securities described in the Guarantee and Collateral Agreement constituting
Certificated Securities, when any stock certificates or notes, as applicable,
representing such Pledged Securities are delivered to the Collateral Agent and
(ii) the Collateral described in the Guarantee and Collateral Agreement (other
than the Collateral referred to in the immediately preceding clause (i)), when
financing statements in appropriate form are filed in the offices specified on
Schedule 4.17(a) (which financing statements have been duly completed and
executed (as applicable) and delivered to the Collateral Agent), recordation of
the security interest of the Collateral Agent on behalf of the Secured Parties
has been made in the United States Patent and Trademark Office, and such other
filings as are specified on Schedule 4.17(a) are made, the Collateral Agent
shall have a fully perfected first priority Lien on, and first priority security
interest in, all right, title and interest of the Loan Parties in such
Collateral (including any proceeds of any item of Collateral), to the extent a
security interest in such Collateral can be perfected through the filing of
financing statements in the offices specified on Schedule 4.17(a), the filing of
appropriate filings in the United States Patent and Trademark Office and the
filings specified on Schedule 4.17(a), or through the delivery of the Pledged
Securities required to be delivered on the Closing Date, as the case may be, as
security for the Obligations, in each case prior and superior in right to any
other Person (except with respect to Liens permitted by Section 7.3 other than
clause (cc) thereof) to the extent required by the Guarantee and Collateral
Agreement.

 

86

 

 

(b)          Upon the execution and delivery of any Mortgage to be executed and
delivered pursuant to Section 6.8(b), such Mortgage shall be effective to create
in favor of the Collateral Agent for the benefit of the Secured Parties a legal
and valid Lien on the mortgaged property described therein and proceeds thereof;
and when such Mortgage is filed in the recording office designated by the
Borrower, such Mortgage shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such mortgaged
property and the proceeds thereof, as security for the Obligations (as defined
in the relevant Mortgage), in each case prior and superior in right to any other
Person (except with respect to Liens permitted by Section 7.3 other than clause
(cc) thereof) thereof or other encumbrances or rights permitted by the relevant
Mortgage).

 

4.18        Solvency. As of the Closing Date, both before and after giving
effect to (a) the Loans on or prior to the Closing Date, (b) the disbursement of
the proceeds of such Loans, (c) the consummation of the Transactions, and (d)
the payment and accrual of all transaction costs and any contribution and
indemnification obligations in connection with the foregoing, the Borrower and
the Subsidiary Guarantors, on a consolidated basis, are Solvent. 

 

4.19        Labor Matters. No labor problem or dispute with the employees of
Holdings, the Borrower or any of its Restricted Subsidiaries exists or, to the
knowledge of Holdings and the Borrower, is threatened; and there are no unfair
labor practice complaints pending or, to the knowledge of Holdings or the
Borrower, threatened against any of Holdings, the Borrower or any Restricted
Subsidiary; in either case which would reasonably be expected to have a Material
Adverse Effect. 

 

4.20        Patriot Act; OFAC; Anti-Corruption Laws.  

 

(a)          To the extent applicable, (i) each of Holdings, the Borrower, and
their respective Subsidiaries is in compliance with all Sanction(s) and the
PATRIOT Act and (ii) each of Holdings, the Borrower and their respective
Subsidiaries have instituted and maintain policies and procedures designed to
ensure compliance with Anti-Corruption Laws and applicable Sanctions.

 

(b)          None of the Borrower, Holdings or any of their respective
Subsidiaries or, to the knowledge of the Borrower, any director, officer
employee or agent of Holdings or any of its Subsidiaries, is a Person that is,
or is owned or controlled by Persons that are (i) currently the subject of any
Sanction(s), (ii) except to the extent permissible for a Person required to
comply with Sanctions, is located, organized or residing in any Designated
Jurisdiction, or in any country or territory that at the time of such funding
is, or whose government is, a Designated Jurisdiction or (iii) except to the
extent permissible for a Person required to comply with Sanctions, is or has
been (within the previous five years) engaged in any transaction with any Person
who is now or was then the subject of Sanctions or who is located, organized or
residing in any Designated Jurisdiction, or in any country or territory that at
the time of such funding is, or whose government is, a Designated Jurisdiction.
Except to the extent permissible for a Person required to comply with Sanctions,
no Loan, nor the proceeds from any Loan, is being or has been used, directly or
indirectly, to lend, contribute, provide or has otherwise made available to fund
any activity or business in any Designated Jurisdiction or to fund any activity
or business with any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any Sanctions, or in any other manner that
could result in any violation by any Person (including any Lead Arranger,
Lender, the Administrative Agent or any Issuing Lender) of Sanction(s) or that
could result in a Person becoming subject to Sanction(s).

 

87

 

 

(c)          To the knowledge of the Borrower, none of Holdings, the Borrower or
its Subsidiaries is or for the past five years has been in violation of any
Anti-Corruption Law. No part of the proceeds of the Loans will be used, directly
or indirectly by or on behalf of any Loan Party or Subsidiary, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of any Anti-Corruption Law, or so as to cause
any liability for Lenders or the Administrative Agent under any Anti-Corruption
Law.

 

4.21        Material Contracts. As of the Closing Date, all material Contractual
Obligations are in full force and effect and no defaults by the Borrower or its
Restricted Subsidiaries exist thereunder (other than as described in Schedule
4.21) in each case except as could not reasonably be expected to have a Material
Adverse Effect.  

 

4.22        Senior Indebtedness. The Obligations constitute “senior debt,”
“senior indebtedness,” “designated senior debt”, “guarantor senior debt” or
“senior secured financing” (or any comparable term) of each Loan Party party
thereto under and as defined in any definitive documentation governing any
senior subordinated or subordinated Indebtedness.  

 

4.23        Special Flood Hazard Properties. To the extent any Mortgaged
Property exists, either (i) no Mortgaged Property is a Special Flood Hazard
Property or (ii) if a Mortgaged Property is a Special Flood Hazard Property,
such Mortgaged Property complies with the Flood Insurance Requirements. 

 

4.24        Not an EEA Financial Institution. No Loan Party is an EEA Financial
Institution. 

 

Section 5.          CONDITIONS PRECEDENT

 

5.1          Conditions to Initial Extension of Credit. The occurrence of the
Closing Date is subject to the satisfaction (or waiver), of the following
conditions precedent: 

 

(a)          Credit Agreement; Security Documents. The Administrative Agent
shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, Holdings, the Borrower and each Lender whose name appears
on the signature pages hereof and (ii) the Guarantee and Collateral Agreement,
executed and delivered by the parties thereto.

 

(b)          Consummation of the Closing Date Refinancing; Extinguishment of
Liens. On or prior to the Closing Date and concurrently with the incurrence of
the Loans, all Closing Date Indebtedness shall have been repaid in full,
together with all fees and other amounts owing thereon and all commitments
thereunder shall have been terminated and all liens securing the obligations
under the Closing Date Indebtedness shall have been terminated (or arrangements
reasonably satisfactory to the Administrative Agent for such termination shall
have been made), together with all fees and other amounts owing thereon and the
Administrative Agent shall have received reasonably satisfactory evidence from
Holdings and the Borrower as to the foregoing (and all letters of credit issued
or guaranteed as part of such Closing Date Indebtedness shall have been
re-evidenced hereby as an Existing Letter of Credit). Holdings, the Borrower and
the Restricted Subsidiaries shall have no Indebtedness for borrowed money
outstanding as of the Closing Date other than under the Facilities and other
Indebtedness permitted by Section 7.2.

 

88

 

 

(c)          Solvency Certificate. The Administrative Agent shall have received
a solvency certificate signed by the chief financial officer of the Borrower,
substantially in the form of Exhibit F hereto.

 

(d)          Lien Searches. The Collateral Agent shall have received the results
of recent lien searches in each of the jurisdictions in which UCC financing
statements will be made to evidence or perfect security interests in the assets
of the Loan Parties that form part of the Collateral, and each such search shall
reveal no Liens on any of the assets of the Loan Parties, except for Liens
permitted by Section 7.3 or liens to be discharged on or prior to the Closing
Date.

 

(e)          Closing Certificate. The Administrative Agent shall have received a
certificate of each of Holdings, the Borrower and each Subsidiary Guarantor
dated the Closing Date, substantially in the form of Exhibit D, with appropriate
insertions and attachments.

 

(f)           Legal Opinions. The Administrative Agent shall have received an
executed legal opinion of (i) White & Case LLP, New York, Delaware and
California counsel to the Loan Parties organized in such jurisdictions and (ii)
Holland & Hart LLP, Nevada counsel to the Loan Parties organized in such
jurisdiction, in each case, covering such customary matters incident to the
Transactions contemplated by this Agreement as the Administrative Agent may
reasonably require and in form and substance reasonably satisfactory to the
Administrative Agent.

 

(g)          Pledged Securities; Stock Powers; Pledged Notes. The Collateral
Agent shall have received (i) the certificates representing the shares, if any,
of Capital Stock of the Borrower and (to the extent required by the terms of the
Guarantee and Collateral Agreement) the Borrower’s Subsidiaries pledged to the
Collateral Agent pursuant to (and, in the case of the Capital Stock of any
Foreign Subsidiary, subject to the limitations of) the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and (ii)
each promissory note (if any) required to be pledged to the Collateral Agent
pursuant to the Guarantee and Collateral Agreement endorsed (without recourse)
in blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof.

 

(h)          Filings, Registrations and Recordings. Each document (including,
without limitation, any UCC financing statement) required by the Security
Documents to be filed, registered or recorded in order to create in favor of the
Collateral Agent for the benefit of the Secured Parties, a first priority
perfected Lien on the Collateral described therein (subject to Liens permitted
by Section 7.3), shall have been delivered to the Collateral Agent in proper
form for filing, registration or recordation.

 

(i)           Insurance. The Administrative Agent shall have received insurance
certificates and endorsements satisfying the requirements of Section 6.5(c),
6.5(d), 6.5(e) and 6.5(f).

 

(j)           Financials. The Administrative Agent shall have received (i) the
Audited Financial Statements, (ii) consolidated unaudited financial statements
of the Borrower for the fiscal quarters ended March 31, June 30 and September
30, 2018, together with consolidated unaudited financial statements for the
corresponding period of the prior year and (iii) the financial projections of
Holdings and its Subsidiaries through its seventh fiscal year following the
Closing Date, which will be prepared on a pro forma basis to give effect to the
Transactions and will include consolidated income statements (with Consolidated
EBITDA clearly noted), consolidated balance sheets and consolidated cash flow
statements, a pro forma schedule of sources and uses and a pro forma
consolidated balance sheet of Holdings and its Subsidiaries as at the Closing
Date, all of which will be in form reasonably satisfactory to the Administrative
Agent.

 

89

 

 

(k)          PATRIOT Act. The Lenders shall have received at least five days
prior to the Closing Date from each of the Loan Parties documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act, reasonably requested in each case at least ten days prior to the Closing
Date.

 

(l)           Fees. The Administrative Agent shall have received reasonably
satisfactory evidence that all fees and expenses required to be paid on the
Closing Date shall, on or before the Closing Date, have been paid.

 

(m)          Material Adverse Effect. Since December 31, 2017, no adverse change
in or affecting the business, assets, liabilities, operations, financial
condition or operating results of the Borrower that, individually or in the
aggregate, has had, or could reasonably be expected to have, a material adverse
effect on the business, assets, liabilities, operations, financial condition or
operating results of Holdings, the Borrower and the Restricted Subsidiaries,
taken as a whole, shall have occurred.

 

5.2           Conditions to Each Extension of Credit. The agreement of each
Lender to make any Loan or of the Issuing Lender to issue, amend, renew or
extend any Letter of Credit hereunder on the Closing Date or any date thereafter
is subject to the satisfaction (or waiver) of the following conditions
precedent: 

(a)          Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects, in each case on and as of such date
as if made on and as of such date except to the extent that such representations
and warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date (provided that any representation and warranty that is qualified as to
materiality or Material Adverse Effect shall be true and correct in all
respects).

 

(b)          No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

(c)          Borrowing Notice. The Administrative Agent shall have received an
irrevocable notice of borrowing in accordance with Sections 2.2 and/or 2.5, as
applicable, and substantially in the form of Exhibit A-1 hereto.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section have been satisfied (or waived).

 

90

 

 

Section 6.         AFFIRMATIVE COVENANTS

 

Each of Holdings and the Borrower (on behalf of itself and each of the
Restricted Subsidiaries) hereby agrees that, so long as the Commitments remain
in effect, any Letter of Credit remains outstanding (that has not been Cash
Collateralized or backstopped) or any Loan or other amount is owing to any
Lender or any Agent hereunder (other than contingent or indemnification
obligations not then asserted or due), Holdings (with respect to itself, solely
in the case of Sections 6.1(a)(i), 6.1(b)(i), 6.4(a), 6.8 and 6.9) and the
Borrower shall and (to the extent relevant) shall cause each of the Restricted
Subsidiaries to:

 

6.1          Financial Statements. Furnish to the Administrative Agent for
delivery to each Lender (which may be delivered via posting an Approved
Electronic Platform): 

 

(a)          as soon as available, but in any event not later than 120 days
after the end of each fiscal year of the Borrower commencing with the fiscal
year ended December 31, 2018, a copy of (i) the unaudited consolidated balance
sheet of Holdings and the related unaudited consolidated statements of income
and of cash flows for such year, in each case setting forth in comparative form
the figures as of the end of the previous year and (ii) the audited consolidated
balance sheet of Borrower and its Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, in each case setting forth in comparative form the figures as of the end
of and for the previous year, reported on without any “going concern” or like
qualification or exception or any qualification arising out of the scope of the
audit (but may contain a “going concern” explanatory paragraph or like
qualification that is due to (i) the impending maturity of any Indebtedness
under the Facilities or (ii) any anticipated inability to satisfy the Financial
Condition Covenant), by KPMG LLP or other independent certified public
accountants of nationally recognized standing, along with copies of management
letters and analysis submitted by such accountants to the Borrower and its
Subsidiaries in connection with such financial statements;

 

(b)          as soon as available, but in any event not later than 45 days after
the end of each of the first three quarterly periods of each fiscal year of the
Borrower, commencing with the fiscal quarter ending March 31, 2019, (i) the
unaudited consolidated balance sheet of Holdings as at the end of such quarter
and the related unaudited consolidated statements of income and of cash flows
for such quarter and the portion of the fiscal year through the end of such
quarter, setting forth in each case in comparative form the figures as of the
end of and for the corresponding period in the previous year and (ii) the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures as of the end of and for the corresponding period in the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes); and

 

(c)          simultaneously with the delivery of each set of consolidated
financial statements referred to in Sections 6.1(a) and 6.1(b) above, the
related summary consolidating schedules reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and except, in the case of the financial statements
referred to in clause (b), for customary year-end adjustments and the absence of
footnotes).

 

91

 

 

Documents required to be delivered pursuant to this Section may be delivered by
the Borrower delivering such documents electronically to the Administrative
Agent for posting to the Lenders on an Approved Electronic Platform to which
each Lender and the Administrative Agent have been granted access.

 

6.2          Certificates; Other Information. Furnish to the Administrative
Agent for delivery to each Lender, or, in the case of clause (d) and (e), to the
relevant Lender: 

 

(a)          concurrently with the delivery of any financial statements pursuant
to Section 6.1 (commencing with the fiscal year ended December 31, 2018), (i) a
certificate of a Responsible Officer of the Borrower stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate, (ii) (A) a Compliance Certificate
containing all information and calculations necessary for determining the
Consolidated First Lien Leverage Ratio and Consolidated Total Leverage Ratio,
and compliance by the Borrower and its Restricted Subsidiaries with the
provisions of Section 7.1, in each case, as of the last day of the fiscal
quarter or fiscal year of the Borrower, as the case may be, (B) to the extent
not previously disclosed to the Administrative Agent, a description of any new
Subsidiary and of any change in the jurisdiction of organization of any Loan
Party and a listing of any new registrations, and applications for registration,
of material Intellectual Property acquired or made by any Loan Party since the
date of the most recent list delivered pursuant to this clause (B) (or, in the
case of the first such list so delivered, since the Closing Date) and (C)
commencing in respect of the fiscal year ending December 31, 2019, in connection
with the financial statements delivered under Section 6.1(a), a certificate
setting forth the calculation of Excess Cash Flow for the applicable Excess Cash
Flow Period, and (iii) a summary management discussion and analysis, discussing
and analyzing the results of operations for the Borrower and its Subsidiaries
for the corresponding fiscal year or fiscal quarter for which such financial
statements are delivered;

 

(b)          concurrently with the delivery of the financial statements referred
to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements and stating that in
performing their audit nothing came to their attention that caused them to
believe the Borrower failed to comply with the financial covenant set forth in
Section 7.1, except as specified in such certificate (which certificate may be
limited to the extent required by accounting rules or guidelines and such
accounting firm’s internal policies and procedures);

 

(c)          promptly after the same are sent, copies of all financial
statements and reports that Holdings or the Borrower send to the holders of any
class of their debt securities or public equity securities (except for Permitted
Investors) and, promptly after the same are filed, copies of all financial
statements and reports that Holdings or the Borrower may make to, or file with,
the SEC, in each case to the extent not already provided pursuant to Section 6.1
or any other clause of this Section;

 

(d)          to the extent that Holdings or the Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation at any time after the
Closing Date, provide a Beneficial Ownership Certification for purposes of
compliance with the Beneficial Ownership Regulation directly to any Lender that
has reasonably requested such certification in a written notice to the Borrower;

 

92

 

 

(e)          promptly following receipt of knowledge thereof, notice of any
change in the information provided in any Beneficial Ownership Certification
delivered pursuant to (d) above that would result in a change to the list of
beneficial owners identified therein; and

 

(f)          promptly, such additional financial and other information
(including information required by the PATRIOT Act) as the Administrative Agent
(for its own account or upon the reasonable request from any Lender) may from
time to time reasonably request.

 

Documents required to be delivered pursuant to this Section may be delivered by
the Borrower delivering such documents electronically to the Administrative
Agent for posting to the Lenders on an Approved Electronic Platform to which
each Lender and the Administrative Agent have been granted access.

 

6.3          Payment of Taxes. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
taxes, governmental assessments and governmental charges, except (a) where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves required in conformity with GAAP with
respect thereto have been provided on the books of Holdings, the Borrower or any
Restricted Subsidiary, as the case may be, or (b) to the extent that failure to
pay or satisfy such obligations would not reasonably be expected to have a
Material Adverse Effect.

 

6.4          Conduct of Business and Maintenance of Existence, etc.; Compliance.
(a) (i) Preserve, renew and keep in full force and effect its corporate or other
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 or except, in the
case of clause (ii) above, to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Requirements of Law (including ERISA, OFAC, Anti-Corruption Laws, PATRIOT
Act and other anti-terrorism and anti-money laundering laws) and material
Contractual Obligations except to the extent that failure to comply therewith
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect. Holdings and the Borrower will maintain in effect and enforce policies
and procedures designed to ensure compliance by Holdings, the Borrower, their
respective Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.  

 

6.5          Maintenance of Property; Insurance. (a) Keep all Property material
to the conduct of its business in reasonably good working order and condition,
ordinary wear and tear excepted, except where a failure to do so, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect. 

 

(b)          Take all reasonable and necessary steps, including, in any
proceeding before the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, to maintain and pursue each application
(and to obtain the relevant registration) and to maintain each registration of
any of its material Intellectual Property, including, filing of applications for
renewal or extension, affidavits of use and affidavits of incontestability,
except in each case to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

93

 

 

(c)          Maintain insurance with insurance companies that the Borrower
believes (in the reasonable good faith judgment of the management of the
Borrower) are financially sound and responsible at the time the relevant
coverage is placed or renewed on all its material Property in at least such
amounts (after giving effect to any self-insurance which the Borrower believes
(in the reasonable good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business) and
against at least such risks as the Borrower believes (in the reasonable good
faith judgment of the management of the Borrower) is reasonable and prudent in
light of the size and nature of its business. All such insurance shall, to the
extent customary (but in any event, not including business interruption
insurance and personal injury insurance) (i) provide that no cancellation
thereof shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof and (ii) name the Administrative
Agent and the Collateral Agent as additional insured or loss payee, as
applicable, and contain a lender’s loss payable endorsement.

 

(d)          If any Mortgaged Property is at any time a Special Flood Hazard
Property and the community in which such Mortgaged Property is located
participates in the National Flood Insurance Program, comply, or cause each
applicable Loan Party to comply, with the Flood Insurance Requirements. In
connection with any Flood Compliance Event, the Collateral Agent shall provide
to the Secured Parties evidence of compliance with the Flood Insurance
Requirements, to the extent received from the Borrower. The Collateral Agent
agrees to request such evidence of compliance at the request of any Secured
Party. Unless the Borrower provides the Collateral Agent with evidence of the
Flood Insurance required by this Agreement, the Collateral Agent may purchase
such Flood Insurance at the Borrower’s expense to protect the interests of the
Collateral Agent and the Secured Parties. The Borrower and each Loan Party shall
cooperate with the Collateral Agent in connection with compliance with the Flood
Laws, including by providing any information reasonably required by the
Collateral Agent (or by any Secured Party through the Collateral Agent) in order
to confirm compliance with the Flood Laws.

 

(e)          If a Flood Redesignation shall occur with respect to any Mortgaged
Property, provided the Borrower or the applicable Loan Party is aware, or is
made aware by the Collateral Agent, of such Flood Redesignation, confirm that
the Collateral Agent has obtained a current completed Flood Hazard Determination
with respect to the applicable Mortgaged Property, and comply with the Flood
Insurance Requirements with respect to such Mortgaged Property by not later than
forty-five (45) days after the date of the Flood Redesignation or any earlier
date required by the Flood Laws.

 

(f)          Provide to the Collateral Agent written notice of any Flood
Compliance Event under clause (d) of the defined term “Flood Compliance Event”
within thirty (30) days prior to such Flood Compliance Event. The Collateral
Agent shall provide a copy of such notice to the Secured Parties and shall
obtain a current completed Flood Hazard Determination in connection with a Flood
Compliance Event under clause (d) of the defined term “Flood Compliance Event”.

 

(g)          In connection with any Flood Compliance Event under clauses (b) or
(c) of the defined term “Flood Compliance Event”, the Collateral Agent shall
obtain a current completed Flood Hazard Determination not less than thirty (30)
days prior to such Flood Compliance Event, and the Borrower shall comply, or
re-comply, as the case may be, with the Flood Insurance Requirements by not
later than the date of the Flood Compliance Event and as a condition precedent
to the occurrence of such Flood Compliance Event.

 

94

 

 

6.6          Books and Records; Inspection of Property; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries
shall be made of all material dealings and transactions in relation to its
business and activities, in a form in which financial statements conforming with
GAAP can be generated, (b) permit representatives of any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records upon reasonable prior notice and during normal business hours
(provided that such visits shall be coordinated by the Administrative Agent and,
in the case of any leased properties, as in accordance with the provisions of
the lease with regards to inspection), (c) permit representatives of any Lender
to have reasonable discussions regarding the business, operations, properties
and financial and other conditions of Holdings, the Borrower and its
Subsidiaries with officers and employees of Holdings, the Borrower and its
Subsidiaries (provided that any Lender shall coordinate any request for such
discussions through the Administrative Agent) upon reasonable prior notice and
during normal business hours and (d) permit representatives of the
Administrative Agent upon reasonable prior notice to have reasonable discussions
regarding the business, operations, properties and financial and other
conditions of Holdings, the Borrower and its Subsidiaries with its independent
certified public accountants, subject to such independent certified public
accountants’ normal and customary guidelines and procedures with respect to such
discussions; provided that a Responsible Officer of Holdings or the Borrower
shall be permitted to be present during any such discussion, and provided,
further, that, excluding any such visits and inspections during the continuation
of an Event of Default the Administrative Agent and the Lenders shall not
exercise such rights more than once in any calendar year; provided, further that
when an Event of Default exists, the Administrative Agent (or any of its
representatives or independent contractors) or any representative of the
Required Lenders may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and upon reasonable advance notice. 

 

6.7          Notices. Promptly upon a Responsible Officer of Holdings or any
Loan Party obtaining knowledge thereof, give notice to the Administrative Agent
(who shall promptly notify each Lender) of:

 

(a)          the occurrence of any Default or Event of Default;

 

(b)          any litigation, investigation or proceeding which may exist at any
time between Holdings, the Borrower or any of its Restricted Subsidiaries and
any other Person, that in either case, would reasonably be expected to be
adversely determined, and, if so determined, would reasonably be expected to
have a Material Adverse Effect individually or in the aggregate;

 

(c)          the following events, that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, as soon as possible
and in any event within 30 days after Holdings, the Borrower or any of its
Restricted Subsidiaries knows thereof: (i) the occurrence of any Reportable
Event with respect to any Single Employer Plan, a failure to make any required
contribution to a Single Employer Plan, the creation of any Lien in favor of the
PBGC or a Single Employer Plan or any withdrawal from, or the termination or
Insolvency of, any Multiemployer Plan, (ii) the institution of proceedings or
the taking of any other action by the PBGC or Holdings or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination or Insolvency of, any Multiemployer Plan or (iii) the
occurrence of any similar events with respect to a Commonly Controlled Plan,
that would reasonably be likely to result in a direct obligation of Holdings,
the Borrower or any of their respective Subsidiaries to pay money;

 

(d)          the following events that, individually or in the aggregate, could
reasonably be expected to result in Holdings, the Borrower or any of its
Restricted Subsidiaries incurring liabilities in excess of $10,000,000 in any
fiscal year, as soon as possible and in any event no later than 10 Business Days
after Holdings, the Borrower or any of its Restricted Subsidiaries knows
thereof: (i) a Release of Hazardous Materials in violation of Environmental Laws
or (ii) the receipt by Holdings, the Borrower or any of its Restricted
Subsidiaries of any notice of any Environmental Claim or potential Environmental
Claim or the existence of any condition that could reasonably be expected to
result in an Environmental Claim;

 

95

 

 

(e)          the receipt by Holdings, the Borrower or any of its Restricted
Subsidiaries of notification that any property of Holdings, the Borrower or any
of its Restricted Subsidiaries is subject to any statutory lien in favor any
Governmental Authority securing, in whole or in part, liabilities relating to
any Environmental Claim; and

 

(f)          any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action Holdings, the Borrower or the relevant Restricted
Subsidiary proposes to take with respect thereto.

 

6.8           Additional Collateral, etc.. (a) With respect to any personal
property or Intellectual Property (other than assets expressly excluded from the
Collateral pursuant to the Security Documents) located in the United States
acquired or created after the Closing Date by any Loan Party (including, without
limitation, any acquisition pursuant to a Division) (other than (x) any property
subject to a Lien expressly permitted by Section 7.3(g) and (y) such
Instruments, Certificated Securities, Securities and Chattel Paper referred to
in the last sentence of this clause (a)) as to which the Collateral Agent for
the benefit of the Secured Parties does not have a perfected Lien, promptly, but
in any case within 30 days (which period may be extended by the Administrative
Agent in its reasonable discretion), (i) give notice of such property to the
Collateral Agent and execute and deliver to the Collateral Agent such amendments
to the Guarantee and Collateral Agreement or such other documents as the
Collateral Agent reasonably requests to grant to the Collateral Agent for the
benefit of the Secured Parties a security interest in such Property and (ii)
take all actions reasonably requested by the Collateral Agent to grant to the
Collateral Agent for the benefit of the Secured Parties a perfected security
interest (to the extent required by the Security Documents and with the priority
required by Section 4.17) in such property (with respect to property of a type
owned by a Loan Party as of the Closing Date to the extent the Collateral Agent
for the benefit of the Secured Parties, has a perfected security interest in
such property as of the Closing Date), including, without limitation, the filing
of UCC financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be reasonably requested
by the Collateral Agent. Any Instrument, Certificated Security (other than in
respect of the Capital Stock of any Subsidiary), Security or Chattel Paper in
excess of $1,000,000 shall be promptly delivered to the Collateral Agent
indorsed in a manner reasonably satisfactory to the Collateral Agent to be held
as Collateral pursuant to the relevant Security Document. 

 

96

 

 

(b)          With respect to any fee owned real property located in the United
States having a value (together with improvements thereof) of at least
$20,000,000 acquired after the Closing Date by any Loan Party (including,
without limitation, any acquisition pursuant to a Division) (i) within 30 days
of such acquisition, give notice of such acquisition to the Collateral Agent
and, if requested by the Collateral Agent, within 90 days after such acquisition
or such longer period as the Collateral Agent may agree in its reasonable
discretion (A) execute and deliver a first priority Mortgage (subject to Liens
permitted by Section 7.3) in favor of the Collateral Agent for the benefit of
the Secured Parties, covering such real property (provided that no Mortgage,
survey or title insurance shall be required or obtained if the Collateral Agent
reasonably determines in consultation with the Borrower that the costs of
obtaining such Mortgage or survey or title insurance are excessive in relation
to the value of the security to be afforded thereby), (B) if a Mortgage is to be
provided under subclause (i)(A) above, and if reasonably requested by the
Collateral Agent (other than with respect to clauses (3) below) or a Lender
(solely with respect to clause (2)(ii) below) (1) provide the Collateral Agent
with a lenders’ title insurance policy with coverage and all required
endorsements reasonably acceptable to the Collateral Agent (provided such
endorsements are available in the applicable jurisdiction at a commercially
reasonable cost) covering such real property and fixtures in an amount at least
equal to the purchase price of such real property and fixtures (or such lesser
amount as shall be reasonably requested by the Collateral Agent) as well as a
current ALTA survey thereof, together with a surveyor’s certificate (except to
the extent an existing survey has been provided), each in form and substance
reasonably satisfactory to the Collateral Agent, (2) (i) confirm that the
Collateral Agent has obtained a completed Flood Hazard Determination with
respect to each Mortgaged Property and (ii) provide to any Lender such flood
certificates or other information or documentation reasonably requested by such
Lender to enable such Lender to comply with applicable Flood Laws, and (3) if
any Mortgaged Property is a Special Flood Hazard Property, deliver to the
Collateral Agent evidence of Flood Insurance complying with Flood Laws,
including (x) evidence as to whether the community in which such Mortgaged
Property is located participates in the National Flood Insurance Program, (y)
the applicable Loan Party’s written acknowledgment of receipt of written
notification from the Collateral Agent as to the fact that such Mortgaged
Property is located in a Special Flood Hazard Area and as to whether the
community in which such Mortgaged Property is located participates in the
National Flood Insurance Program and (z) if the community in which such
Mortgaged Property is located participates in the National Flood Insurance
Program, copies of the applicable Loan Party’s application for a Flood Insurance
policy plus proof of premium payment, a declaration page confirming that Flood
Insurance has been issued, or other evidence of Flood Insurance, such Flood
Insurance to be in an amount equal to at least the amount required by the Flood
Laws or such greater amount as required in order to comply with Section 6.5(c),
naming the Collateral Agent as sole loss payee and mortgagee on behalf of the
Secured Parties, and otherwise including terms reasonably satisfactory to the
Collateral Agent to the extent necessary to comply with the Flood Laws, all such
matters referred to in this clause (3) to be approved by the Collateral Agent
(the requirements set forth in clauses 3 hereof are referred to herein as the
“Flood Insurance Requirements”), and (ii) if requested by the Collateral Agent,
deliver to the Collateral Agent legal opinions relating to the Mortgage
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Collateral Agent; provided that
notwithstanding the foregoing provisions of this Section 6.8(b), (I) no
Mortgages shall be required with respect to any real property subject to
material mortgage recording taxes (as determined by the Borrower in good faith)
and (II) no Mortgage will be executed and delivered until each Revolving Lender
has conformed to the Collateral Agent that the Flood Insurance Requirements have
been completed to its satisfaction.

 

(c)          With respect to (x) any new Domestic Subsidiary (other than an
Excluded Domestic Subsidiary) that is created or acquired after the Closing Date
by any Loan Party (including, without limitation, upon the formation of any
Subsidiary that is a Division Successor) or (y) any Unrestricted Subsidiary that
becomes a Restricted Subsidiary (other than an Excluded Domestic Subsidiary)
after the Closing Date, promptly, but in any case within 30 days of such
creation, acquisition or designation (which period may be extended by the
Administrative Agent in its reasonable discretion), (i) give notice of such
acquisition, creation or designation to the Collateral Agent and, other than in
the case of an Excluded Domestic Subsidiary, execute and deliver to the
Collateral Agent such amendments to the Guarantee and Collateral Agreement or
such other documents as the Collateral Agent reasonably deems necessary to grant
to the Collateral Agent for the benefit of the Secured Parties a perfected
security interest (to the extent required by the Security Documents and with the
priority required by Section 4.17) in the Capital Stock of such new Subsidiary
that is owned by such Loan Party, (ii) deliver to the Collateral Agent the
certificates, if any, representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
such Loan Party, and (iii) if such new Subsidiary is a wholly owned Domestic
Subsidiary (other than an Excluded Domestic Subsidiary), cause such new
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement and
(B) to take such actions necessary or advisable to grant to the Collateral Agent
for the benefit of the Secured Parties a perfected security interest (to the
extent required by the Security Documents and with the priority required by
Section 4.17) in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Subsidiary (to the extent the Collateral
Agent, for the benefit of the Secured Parties, has a perfected security interest
in the same type of Collateral as of the Closing Date), including, without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be reasonably requested by the Collateral Agent.

 

97

 

 

(d)          With respect to any new Foreign Subsidiary or FSHCO directly owned
by Holdings, a Borrower or a Domestic Subsidiary that is created or acquired
after the Closing Date by any Loan Party, promptly, but in any case within 30
days of such acquisition (which period may be extended by the Administrative
Agent in its sole discretion), (i) give notice of such acquisition or creation
to the Collateral Agent and, if requested by the Collateral Agent, execute and
deliver to the Collateral Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Collateral Agent deems necessary or
reasonably advisable in order to grant to the Collateral Agent, for the benefit
of the Secured Parties, a perfected security interest (to the extent required by
the Security Documents and with the priority required by Section 4.17) in the
Capital Stock of such new Subsidiary that is owned by such Loan Party (provided
that (A) in no event shall more than 65% of the total outstanding voting Capital
Stock of (i) any Foreign Subsidiary and (ii) any FSHCO be required to be so
pledged and (B) 100% of non-voting Capital Stock of (i) any Foreign Subsidiary
and (ii) any FSHCO, if any, shall be required to be so pledged) and (ii) to the
extent permitted by applicable law, deliver to the Collateral Agent the
certificates, if any, representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
such Loan Party, and take such other action as may be necessary or, in the
reasonable opinion of the Collateral Agent, necessary to perfect or ensure
appropriate priority the Lien of the Collateral Agent thereon.

 

(e)          Notwithstanding anything to the contrary in any Loan Document, this
Section shall not apply with respect to any collateral to the extent the
Administrative Agent has reasonably determined that the value of such collateral
to which this Section would otherwise apply is insufficient to justify the
difficulty, time and/or expense of obtaining a perfected Lien therefrom.

 

6.9           Further Assurances. Maintain the security interest created by the
Security Documents as a perfected security interest having at least the priority
described in Section 4.17 (to the extent such security interest can be perfected
through the filing of UCC-1 financing statements, the Intellectual Property
filings to be made pursuant to Schedule 4 of the Guarantee and Collateral
Agreement or the delivery of Pledged Securities required to be delivered under
the Guarantee and Collateral Agreement), subject to the rights of the Loan
Parties under the Loan Documents to dispose of the Collateral. From time to time
the Loan Parties shall execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take all
such actions, as the Collateral Agent may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of renewing the rights of the Secured Parties with respect to the
Collateral as to which the Collateral Agent, for the ratable benefit of the
Secured Parties, has a perfected Lien pursuant hereto or thereto, including,
without limitation, filing any financing or continuation statements or financing
change statements under the Uniform Commercial Code (or other similar laws) in
effect in any United States jurisdiction with respect to the security interests
created hereby. 

 

98

 

 

6.10         Use of Proceeds. Use the proceeds of (a) the Term Loans, together
with cash contributed to the Borrower, to (i) first, effect the Closing Date
Refinancing, (ii) second, pay the Closing Date Distribution and (iii) pay fees
and expenses in connection with the Transactions and for working capital and
general corporate purposes, and (b) the Revolving Loans and the Letters of
Credit for general corporate (including working capital) purposes of the
Borrower and its Restricted Subsidiaries not prohibited by this Agreement;
provided, that Revolving Loans made on the Closing Date in an aggregate
principal amount (together with the aggregate face amount of any Letters of
Credit issued on the Closing Date (other than Existing Letters of Credit)) of up
to $35,000,000 may also be used for the purposes described in clause (a) above.

 

6.11         Environmental. Comply with, and maintain its real property, whether
owned, leased, subleased or otherwise operated or occupied, in compliance with,
all applicable Environmental Laws (including by implementing any remedial action
necessary to achieve such compliance or that is required by orders and
directives of any Governmental Authority) except for failures to comply that
would not, in the aggregate, have a Material Adverse Effect. Without limiting
the foregoing, if the Administrative Agent at any time has a reasonable basis to
believe that there exist violations of Environmental Laws by any Loan Party that
could have a Material Adverse Effect, then such Loan Party shall promptly upon
receipt of request from the Administrative Agent, cause the performance, and
allow the Administrative Agent and its Related Parties access to such real
property for the purpose of conducting, such environmental audits and
assessments, including subsurface sampling of soil and groundwater to the extent
not prohibited by an applicable real property lease, and cause the preparation
of such reports, in each case as the Administrative Agent may from time to time
reasonably request. Such audits, assessments and reports, to the extent not
conducted by the Administrative Agent or any of its Related Parties, shall be
conducted and prepared by reputable environmental consulting firms reasonably
acceptable to both the Administrative Agent and the Borrower and shall be in
form and substance reasonably acceptable to the Administrative Agent. 

 

6.12         Quarterly Lenders Conference Call. Participate in quarterly
telephonic conference calls with the Administrative Agent and the Lenders at
such time as may be agreed to by the Borrower and the Administrative Agent.  

 

6.13         Conduct of Business. Except in the case of a Qualified Tax
Transaction Subsidiary, engage only in the businesses conducted on the Closing
Date and activities reasonably related, ancillary or incidental thereto or
logical extensions thereof.  

 

6.14         Designation of Unrestricted Subsidiaries. The Borrower may at any
time after the Closing Date designate any Restricted Subsidiary to be an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary so long as (i) immediately after such designation, (A) no Default or
Event of Default shall have occurred and be continuing and (B) after giving
effect to such designation, the Borrower’s Consolidated Total Leverage Ratio
shall be less than 4.50:1.00, (ii) no Subsidiary may be designated as an
Unrestricted Subsidiary if, after such designation, it would be a “Restricted
Subsidiary” for the purpose of any other Indebtedness of any Loan Party, (iii)
the designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by the Borrower therein at the date of designation in an amount
equal to the fair market value as determined by the Borrower in good faith of
the Borrower’s or its Subsidiary’s (as applicable) Investment therein, (iv) the
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time and (v) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Borrower, certifying compliance with the requirements
of preceding clauses (i) through (iv). 

 

6.15         Post-Closing Matters. To the extent not delivered to the
Administrative Agent on or prior to the Closing Date, deliver to the
Administrative Agent the documents and complete the tasks set forth on Schedule
6.15, in each case within the time limits specified on Schedule 6.15. 

 

99

 

 

Section 7.          NEGATIVE COVENANTS

 

The Borrower (on behalf of itself and each of the Restricted Subsidiaries)
hereby agrees that, so long as the Commitments remain in effect, any Letter of
Credit remains outstanding (that has not been Cash Collateralized or
backstopped) or any Loan or other amount is owing to any Lender or the Agents
hereunder (other than contingent or indemnification obligations not then
asserted or due), the Borrower shall not, and shall not permit any of the
Restricted Subsidiaries to, and, with respect to Sections 7.1, 7.10, 7.11, 7.14,
7.15 and 7.16 only, Holdings shall not:

 

7.1          Financial Covenant.  

 

(a)          Consolidated Total Leverage Ratio. Solely with respect to the
Revolving Facility, permit the Consolidated Total Leverage Ratio calculated as
of the last day of any fiscal quarter of the Borrower (commencing with the
fiscal quarter ending March 31, 2019) to exceed 5.50 to 1.00.

 

(b)          Certain Cure Rights.

 

(i)          Financial Condition Covenant. Notwithstanding anything to the
contrary contained herein, in the event the Borrower fails to comply with the
requirements of the covenant as set forth in Section 7.1(a) (the “Financial
Condition Covenant”) as at the last day of any fiscal quarter (a fiscal quarter
ending on such day, a “Curable Period”), after the Closing Date until the
expiration of the 10th Business Day subsequent to the date the financial
statements are required to be delivered pursuant to Sections 6.1(a) or (b), as
applicable, with respect to the period ending on the last day of such fiscal
quarter, Holdings or its direct or indirect parent shall have the right (the
“Cure Right”) to issue Capital Stock (other than Disqualified Capital Stock) for
cash (the proceeds received by Holdings and contributed in cash as common equity
to the Borrower as a result of such issuance, the “Cure Amount”). Upon the
receipt by the Borrower of cash in an amount equal to the Cure Amount pursuant
to the exercise of such Cure Right the Financial Condition Covenant shall be
recalculated giving effect to the following pro forma adjustments:

 

(A)         Consolidated EBITDA for the Curable Period shall be increased,
solely for the purpose of measuring the Financial Condition Covenant for such
fiscal quarter and for applicable subsequent periods which include such fiscal
quarter, and disregarded for any other purpose under this Agreement (including
determining the availability of any baskets and step-downs), by an amount equal
to the Cure Amount; and

 

(B)         if, after giving effect to the foregoing recalculations, the
Borrower shall then be in compliance with the requirements of the Financial
Condition Covenant, the Borrower shall be deemed to have satisfied the
requirements of the Financial Condition Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the Financial
Condition Covenant which had occurred shall be deemed cured for all purposes of
this Agreement.

 

100

 

 

(ii)         Limitations on Exercise of Cure Right, etc. Notwithstanding
anything herein to the contrary, (A) in no event shall the Borrower be entitled
to exercise the Cure Right more than twice in any consecutive four-quarter
period or more than five times during the term of this Agreement and (B) the
Cure Amount shall be no greater than the amount which, if added to Consolidated
EBITDA for the Curable Period, would cause Borrower to be in compliance with the
Financial Condition Covenant for the relevant determination period ending on the
last day of such Curable Period (it being understood and agreed that for
purposes of calculating such amount no effect in such calculation shall be given
to any prepayment of Loans with such proceeds or to any other reduction of
Consolidated Total Debt or Consolidated Interest Expense on account of the
receipt of such proceeds (for such period or the next three quarterly periods)).
Notwithstanding anything in this Agreement to the contrary, to the extent a
fiscal quarter ended for which the Financial Condition Covenant is initially
recalculated as a result of a Cure Right is included in the calculation of the
Financial Condition Covenant in a subsequent fiscal period, the Cure Amount
shall be included in the amount of Consolidated EBITDA for such fiscal quarter
when calculating the Financial Condition Covenant for such subsequent fiscal
period. Upon the Administrative Agent’s receipt of an irrevocable notice from
the Borrower that it intends to exercise the Cure Right with respect to the
Financial Condition Covenant as of the last day of any fiscal quarter (the
“Notice of Intent to Cure”), then, until the 10th Business Day subsequent to the
date the financial statements are required to be delivered pursuant to Sections
6.1(a) or (b), as applicable, to which such Notice of Intent to Cure relates,
neither the Administrative Agent nor any Lender shall exercise the right to
accelerate the Loans or terminate the Revolving Commitments and neither the
Administrative Agent nor any Lender shall exercise any right to foreclose on or
take possession of the Collateral solely on the basis of an Event of Default
having occurred and being continuing under Section 7.1(a) in respect of the
period ending on the last day of such fiscal quarter.

 

7.2          Indebtedness. Create, issue, incur, assume, or suffer to exist any
Indebtedness, except: 

 

(a)          (i) the Obligations (including any Incremental Facilities or
Refinancing Debt), (ii) any Indebtedness in respect of Hedge Agreements entered
into for a bona fide business purpose or as required hereby and not for
speculative purposes, or (iii) the Incremental Equivalent Debt (and any
Refinancing Incremental Equivalent Debt in respect thereof);

 

(b)          Indebtedness (i) of the Borrower owing to any Subsidiary Guarantor,
(ii) of any Subsidiary Guarantor owing to the Borrower or any Subsidiary
Guarantor, (iii) of any Non-Guarantor Subsidiary that is a Domestic Subsidiary
owing to any other Non-Guarantor Subsidiary that is a Domestic Subsidiary, (iv)
of any Non-Guarantor Subsidiary that is a Foreign Subsidiary to any other
Non-Guarantor Subsidiary that is a Foreign Subsidiary and (v) of any
Non-Guarantor Subsidiary owing to the Borrower or any Subsidiary Guarantor to
the extent such Investments would be permitted under Section 7.7(f)(i);

 

(c)          Indebtedness consisting of (i) Capital Lease Obligations, (ii)
purchase money Indebtedness (including obligations in respect of mortgage
financings) or (iii) other secured Indebtedness of the Borrower or any
Restricted Subsidiary in an aggregate principal amount, together with the
aggregate principal amount of Indebtedness incurred pursuant to Section 7.2(q),
not to exceed the greater of (x) $50,000,000 at any one time outstanding and (y)
20.0% of Consolidated EBITDA (as determined for the four fiscal quarters most
recently ended of the Borrower and in respect to which financial statements have
been delivered pursuant to Sections 6.1(a) or (b)) at any one time outstanding;

 

101

 

 

(d)          Indebtedness outstanding on the date hereof and listed on Schedule
7.2(d) and any refinancings, replacements, refundings, renewals or extensions
thereof (without any increase (other than any such increase resulting from
accrued interest and the amount of reasonable fees and expenses incurred, make
whole payments and premiums paid in connection with the Indebtedness being
refinanced) in the principal amount thereof);

 

(e)          Guarantee Obligations (i) incurred by the Borrower or any
Restricted Subsidiary in respect of Indebtedness of the Borrower or any
Subsidiary Guarantor, (ii) by any non-Subsidiary Guarantor of obligations of
other non-Subsidiary Guarantors, in each case, that is permitted to be incurred
under this Agreement and (iii) by a Loan Party of the obligations of a non-Loan
Party; provided, that the related Investment is permitted under Section 7.7
(other than Section 7.7(c));

 

(f)           Indebtedness of the Borrower or any Restricted Subsidiary arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn by the Borrower or such Restricted
Subsidiary in the ordinary course of business against insufficient funds so long
as such Indebtedness is promptly repaid;

 

(g)          additional unsecured Indebtedness of the Borrower or any Restricted
Subsidiary; provided that (i) no Event of Default shall have occurred and be
continuing or would exist immediately after giving effect to the incurrence of
such Indebtedness under this clause (g), (ii) after giving effect to any
Indebtedness incurred under this clause (g), the Borrower shall be in compliance
with the Financial Condition Covenant on a pro forma basis and (iii) the
proceeds of such Indebtedness shall not be used to make any Restricted Payment
pursuant to Section 7.6; and provided, further, that the amount of Indebtedness
that may be incurred pursuant to this clause (g) by non-Guarantor Subsidiaries,
taken together with all other outstanding Indebtedness of non-Guarantor
Subsidiaries incurred pursuant to clause (h) of this Section 7.2 or clause (s)
of this Section 7.2, shall not exceed $50,000,000 at any one time outstanding;

 

(h)          (i) assumed Indebtedness of any Person that becomes a Restricted
Subsidiary pursuant to a Permitted Acquisition after the date hereof (other than
as a result of a Division), provided that:

 

(A)         such Indebtedness exists at the time such Person becomes a
Restricted Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Restricted Subsidiary (except to the extent such
acquired Indebtedness is refinanced); and

 

(B)         none of the Borrower nor any Restricted Subsidiary shall be a new
obligor for such Indebtedness and no Property of the Borrower or any Restricted
Subsidiary shall provide security for such acquired Indebtedness; and

 

(ii)         any Indebtedness incurred to refinance, extend, renew, or replace
such acquired Indebtedness; provided that the Permitted Refinancing Requirements
are satisfied;

 

and provided, further that:

 

(A)         no Default or Event of Default shall have occurred and be continuing
or would exist immediately after giving effect to such incurrence under this
clause (h); and

 

102

 

 

(B)         after giving effect to any Indebtedness assumed or incurred under
this clause (h), the Borrower will be in pro forma compliance with the Financial
Condition Covenant;

 

and provided, further, that the amount of Indebtedness that may be incurred
pursuant to this clause (h) by non-Guarantor Subsidiaries, taken together with
all other outstanding Indebtedness of non-Guarantor Subsidiaries incurred
pursuant to clause (g) of this Section 7.2 or clause (s) of this Section 7.2,
shall not exceed $50,000,000 at any one time outstanding;

 

(i)          Indebtedness incurred by the Borrower or any Restricted Subsidiary
in the form of customary obligations under indemnification, incentive,
non-compete, consulting, deferred compensation, or other similar arrangements;

 

(j)          Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and completion guarantees and similar obligations not in
connection with money borrowed, in each case provided in the ordinary course of
business or consistent with past practice, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business
or consistent with past practice;

 

(k)         Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letter of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business (including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims);

 

(l)          Indebtedness in respect of overdraft facilities, employee credit
card programs, netting services, automatic clearinghouse arrangements and other
cash management and similar arrangements in the ordinary course of business;

 

(m)        Indebtedness incurred in the ordinary course of business in respect
of obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;

 

(n)         Indebtedness of the Borrower or any Restricted Subsidiary arising
from agreements of the Borrower or any Restricted Subsidiary providing for
adjustment of purchase price, the payment of deferred purchase price or similar
obligations (including earn-outs in an amount not to exceed $30,000,000 at any
one time outstanding), or contingent indemnification obligations, in each case
entered into in connection with Permitted Acquisitions, other Investments and
the Disposition of any Business, assets or Capital Stock permitted hereunder;

 

(o)         Indebtedness of the Borrower or any Restricted Subsidiary consisting
of (i) obligations to pay insurance premiums (or owing to any insurance company
in connection with the financing of any insurance premiums permitted by such
insurance company in the ordinary course of business), (ii) take or pay
obligations contained in supply agreements or (iii) information technology
licenses, in each case arising in the ordinary course of business;

 

(p)         Indebtedness representing deferred compensation to employees of the
Borrower and the Restricted Subsidiaries incurred in the ordinary course of
business;

 

103

 

 

(q)         Indebtedness incurred in connection with any Permitted Sale
Leaseback Transaction in an aggregate principal amount, together with the
aggregate principal amount of Indebtedness incurred pursuant to Section 7.2(c),
not to exceed the greater of (x) $50,000,000 at any one time outstanding and (y)
20.0% of Consolidated EBITDA (as determined for the four fiscal quarters most
recently ended of the Borrower and in respect to which financial statements have
been delivered pursuant to Sections 6.1(a) or (b)) at any one time outstanding;

 

(r)          so long as no Event of Default has occurred and is continuing
immediately after giving effect to such incurrence, Indebtedness of the Borrower
or any Restricted Subsidiary in an aggregate principal amount not to exceed 100%
of the amount of cash that is contributed to the common equity of Holdings after
the Closing Date (other than (i) by the Borrower or any Restricted Subsidiary,
(ii) in respect of the Cure Amount, (iii) to the extent utilized to build the
Available Amount or the Contribution Amount, or (iv) to the extent applied to
make a Disposition pursuant to Section 7.5(t), a Restricted Payment pursuant to
Section 7.6(k), an Investment pursuant to Section 7.7(cc) or (dd), or a payment
or distribution on Junior Indebtedness pursuant to Section 7.8(a)(iii) or (iv));
provided that (A) the cash so contributed to Holdings is promptly further
contributed in cash to the common equity of the Borrower or any other Loan
Party, (B) such Indebtedness is incurred within 210 days after such cash
contribution to Holdings is made and (C) such Indebtedness is designated as
“Contribution Indebtedness” in a certificate from a Responsible Officer of the
Borrower on the date incurred;

 

(s)          additional Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount not to exceed the greater of (x)
$50,000,000 at any one time outstanding and (y) 20.0% of Consolidated EBITDA (as
determined for the four fiscal quarters most recently ended of the Borrower and
in respect to which financial statements have been delivered pursuant to
Sections 6.1(a) or (b)) at any one time outstanding; provided that the amount of
Indebtedness that may be incurred pursuant to this clause (s) by non-Guarantor
Subsidiaries, taken together with all other outstanding Indebtedness of
non-Guarantor Subsidiaries incurred pursuant to clause (g) of this Section 7.2
or clause (h) of this Section 7.2, shall not exceed $50,000,000 at any one time
outstanding; and

 

(t)          Subordinated Sponsor Indebtedness.

 

For purposes of determining compliance with this Section 7.2, (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness described in Section 7.2(a) through (s) but may be permitted in
part under any combination thereof and (B) in the event that an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Indebtedness described in Sections 7.2(a) through (s),
the Borrower shall, in its sole discretion, classify or reclassify, or later
divide, classify or reclassify, such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 7.2 and will only be
required to include the amount and type of such item of Indebtedness (or any
portion thereof) in one of the above clauses and such item of Indebtedness shall
be treated as having been incurred or existing pursuant to only one of such
clauses. Notwithstanding the foregoing, any Indebtedness incurred under this
Agreement (including on the Closing Date) will, at all times, be classified as
being incurred under Section 7.2(a)(i) and may not be re-classified.

 

7.3           Liens. Create, incur, assume or suffer to exist any Lien upon any
of its Property, whether now owned or hereafter acquired, except for:  

 

(a)          Liens for taxes, assessments or governmental charges or claims not
yet due or which are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or the Restricted Subsidiaries, as the case may be, to the
extent required by GAAP;

 

104

 

 

(b)         landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 90 days or that are being contested in
good faith by appropriate proceedings;

 

(c)         Liens arising out of pledges, deposits or statutory trusts in
connection with workers’ compensation, unemployment insurance, temporary
disability, social security legislation or regulations and deposits securing
liability insurance carriers under insurance or self-insurance arrangements or
to secure any Indebtedness permitted pursuant to Section 7.2(k);

 

(d)         deposits and other Liens to secure the performance of bids, tenders,
trade contracts (other than for borrowed money), leases, subleases, statutory
obligations, surety and appeal bonds, performance bonds, government contracts,
trade contracts, or other Indebtedness permitted pursuant to Section 7.2(j), and
other obligations of a like nature incurred in the ordinary course of business;

 

(e)         easements, zoning restrictions, minor defects or irregularities in
title, rights-of-way, licenses, covenants, restrictions and other similar Laws,
regulations, bylaw or rights reserved to or vested in any Governmental Authority
to control or regulate the use of any real property, or encumbrances incurred in
the ordinary course of business that, in the aggregate, do not materially
detract from the value of the Property subject thereto or materially interfere
with the ordinary conduct of the business of the Borrower and the Restricted
Subsidiaries, taken as a whole;

 

(f)          Liens (i) in existence on the date hereof listed on Schedule
7.3(f), (ii) securing Indebtedness permitted by Section 7.2(d), or (iii) created
after the date hereof in connection with any refinancing, refundings, or
renewals or extensions thereof permitted by Section 7.2(d); provided that no
such Lien is spread to cover any additional Property of the Borrower or any
Restricted Subsidiary after the Closing Date;

 

(g)         Liens securing Indebtedness of the Borrower or any Restricted
Subsidiary incurred pursuant to Section 7.2(c) or (q); provided that (i) such
Liens shall be created within 90 days after the acquisition of the assets
financed by such Indebtedness, (ii) such Liens do not at any time encumber any
Property of the Borrower or any Restricted Subsidiary other than the Property
financed by such Indebtedness and the proceeds thereof and (iii) the principal
amount of Indebtedness secured thereby is not increased;

 

(h)         Liens created pursuant to the Loan Documents;

 

(i)          any interest or title of a licensor, sublicensor, lessor or
sublessor under any license or lease entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of its business and covering only
the assets so leased, and any financing statement filed in connection with any
such lease;

 

(j)          Liens arising from judgments or decrees in circumstances not
constituting an Event of Default under Section 8.1(h);

 

(k)         Liens on property or assets acquired pursuant to a Permitted
Acquisition permitted under Section 7.7(e) (and the proceeds thereof) or assets
of a Restricted Subsidiary in existence at the time such Restricted Subsidiary
is acquired pursuant to a Permitted Acquisition permitted under Section 7.7(e)
and not created in contemplation thereof, and Liens securing Indebtedness
permitted pursuant to Section 7.2(n);

 

105

 

 

(l)          Liens on Property of Non-Guarantor Subsidiaries securing
Indebtedness or other obligations not prohibited by this Agreement to be
incurred by such Non-Guarantor Subsidiaries;

 

(m)        receipt of progress payments and advances from customers in the
ordinary course of business to the extent same creates a Lien on the related
inventory and proceeds thereof;

 

(n)         Liens arising out of conditional sale, installment sale, title
retention, consignment or similar arrangements for the sale or purchase by the
Borrower and the Restricted Subsidiaries of goods through third parties in the
ordinary course of business and Liens securing Indebtedness permitted pursuant
to Section 7.2(m) and (o)(ii);

 

(o)         Liens deemed to exist in connection with Investments permitted by
Section 7.7(b) that constitute repurchase obligations;

 

(p)         any interest or title of a lessor under any leases or subleases
entered into by the Borrower or any Restricted Subsidiary in the ordinary course
of business;

 

(q)         licenses of Intellectual Property granted by the Borrower or any
Restricted Subsidiary in the ordinary course of business that do not constitute
a disposition of all substantial rights in such Intellectual Property;

 

(r)          rights of setoff or bankers’ liens of banks or other financial
institutions where the Borrower or any Restricted Subsidiary maintains deposits
in the ordinary course of business and any other Liens securing Indebtedness
permitted pursuant to Section 7.2(l);

 

(s)         ground leases in respect of real property on which facilities owned
or leased by the Borrower or any Restricted Subsidiary are located;

 

(t)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(u)         Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings, the Borrower or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of Holdings, the Borrower or its Restricted Subsidiaries or (iii)
relating to purchase orders and other agreements entered into with customers of
the Borrower or any Restricted Subsidiary in the ordinary course of business;

 

(v)         Liens securing Indebtedness of any Non-Guarantor Subsidiary incurred
pursuant to Section 7.2(q); provided that such Liens do not at any time encumber
Property of any Loan Party (other than any Capital Stock of any Non-Guarantor
Subsidiary);

 

(w)        purported Liens evidenced by the filing of precautionary financing
statements filed under any operating leases of personal property, consignments
and similar arrangements entered into in the ordinary course of business;

 

(x)          Liens of a collection bank arising under Section 4-210 of the UCC
on items in the course of collection;

 

106

 

 

(y)          Liens on specific items of inventory or other goods arising under
Article 2 of the UCC in the ordinary course of business securing such Person’s
obligations in respect of bankers’ acceptances and letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods, in any case, covering only goods
actually sold;

 

(z)          Liens on insurance policies and the proceeds thereof securing the
financing of premiums with respect thereto to the extent permitted hereunder;

 

(aa)       Liens securing Indebtedness of the Borrower or any Restricted
Subsidiary incurred pursuant to Section 7.2(r); provided that if any such
Indebtedness is secured by any Property constituting Collateral, the Lien on
such Property shall rank junior to the Liens on the Collateral securing the
Obligations and shall be subject to customary intercreditor arrangements on
terms reasonably acceptable to the Administrative Agent;

 

(bb)      Liens on Property constituting Collateral pursuant to agreements and
documentation in connection with any Incremental Equivalent Debt (or any
Refinancing Incremental Equivalent Debt in respect thereof); and

 

(cc)       other Liens with respect to obligations that do not exceed in the
aggregate the greater of (x) $50,000,000 at any one time outstanding and (y)
20.0% of Consolidated EBITDA (as determined for the four fiscal quarters most
recently ended of the Borrower and in respect to which financial statements have
been delivered pursuant to Sections 6.1(a) or (b)) at any one time outstanding.

 

Notwithstanding any provision of this Section 7.3 to the contrary, the Borrower
shall not, and shall not permit any Restricted Subsidiary to, create, incur,
assume or suffer to exist any Lien securing Indebtedness other than the
Obligations (or, if and so long as the Obligations are equally and ratably
secured by a Lien on such property, any Incremental Equivalent Debt or
Refinancing Incremental Equivalent Debt otherwise permitted hereunder and
secured by the Collateral on a pari passu basis with the Obligations) upon any
owned real property at an airport or ground lease or operating lease as to which
it is lessee and any airport or Governmental Authority is lessor, whether now
owned or hereafter acquired.

 

For purposes of determining compliance with this Section 7.3, (A) Liens need not
be permitted solely by reference to one category of permitted Liens described in
Section 7.3(a) through (cc) but may be permitted in part under any combination
thereof and (B) in the event that an Lien (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens described in
Sections 7.3(a) through (cc), the Borrower shall, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such Lien (or
any portion thereof) in any manner that complies with this Section 7.3 and will
only be required to include the amount and type of the applicable obligations
with respect to such Lien (or any portion thereof) in one of the above clauses
and such obligations shall be treated as having been incurred or existing
pursuant to only one of such clauses. Notwithstanding the foregoing, any Liens
securing the Obligations incurred under this Agreement (including on the Closing
Date) will, at all times, be classified as being incurred under Section 7.3(h)
and may not be re-classified.

 

7.4           Fundamental Changes. Consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), consummate any Division as the Dividing Person, or
Dispose of all or substantially all of its Property or business, except that: 

 

107

 

 

(a)          (i) any Restricted Subsidiary may be merged, amalgamated,
liquidated or consolidated with or into the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or (ii) any Restricted
Subsidiary may be merged, amalgamated, liquidated or consolidated with or into
any Restricted Subsidiary (provided that if one of the parties to such merger,
amalgamation or consolidation is a Subsidiary Guarantor, either (A) such
Subsidiary Guarantor shall be the continuing or surviving corporation or (B)
simultaneously with such transaction, the continuing or surviving corporation
shall become a Subsidiary Guarantor and the Borrower shall comply with Section
6.8 in connection therewith);

 

(b)          any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be
merged or consolidated with or into, or be liquidated into, any other
Non-Guarantor Subsidiary, and any Non-Guarantor Subsidiary that is a Domestic
Subsidiary may be merged or consolidated with or into, or be liquidated into,
any other Non-Guarantor Subsidiary that is a Domestic Subsidiary;

 

(c)          any Non-Guarantor Subsidiary that is a Foreign Subsidiary may
Dispose of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding-up or otherwise) to any other Non-Guarantor Subsidiary, and
any Non-Guarantor Subsidiary that is a Domestic Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation dissolution,
winding-up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;

 

(d)          any Restricted Subsidiary may liquidate or dissolve if (i) the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders and (ii) to the extent such Restricted Subsidiary is a Loan Party, any
assets or business not otherwise disposed of or transferred in accordance with
Section 7.5 or, in the case of any such business, discontinued, shall be
transferred to, or otherwise owned or conducted by, a Loan Party after giving
effect to such liquidation or dissolution;

 

(e)          Permitted Acquisitions permitted by Section 7.7(e) may be
consummated;

 

(f)          the Borrower or any Restricted Subsidiary may consummate any merger
or consolidation to effect a change in the state or form of organization
thereof, so long as the effect of such merger, consolidation or change is not
adverse to the Lenders;

 

(g)          any Restricted Subsidiary that is an LLC may consummate a Division
as the Dividing Person if, immediately upon the consummation of the Division,
the assets of the applicable Dividing Person are held by one or more
wholly-owned Restricted Subsidiaries that are at such time required to become
Guarantors pursuant to Section 6.8(c) and grant a perfected security interest in
their respective assets constituting Collateral to the Administrative Agent
pursuant to Section 6.8(a) and (b) (and which shall comply with such Sections),
or, with respect to assets not so held by one or more such Restricted
Subsidiaries, such Division, in the aggregate, would otherwise result in a
Disposition permitted by Section 7.5(t);

 

provided that, notwithstanding anything to the contrary in this Agreement, any
Subsidiary which is a Division Successor resulting from a Division of assets of
a Subsidiary that is not an Immaterial Subsidiary immediately before giving
effect to such Division may not be deemed to be an Immaterial Subsidiary at the
time of or in connection with the applicable Division.

 

7.5           Dispositions of Property. Dispose of any of its owned Property
(including, without limitation, receivables) whether now owned or hereafter
acquired, or, in the case of any Restricted Subsidiary, issue or sell any shares
of such Restricted Subsidiary’s Capital Stock to any Person, except: 

 

108

 

 

(a)          the Disposition of damaged, surplus, obsolete or worn out property,
vehicles and other assets, whether now owned or hereafter acquired, in the
ordinary course of business, and property, vehicles and other assets no longer
used or useful in the ordinary course of business;

 

(b)          (i) the sale of inventory, goods and/or services in the ordinary
course of business, (ii) the cross-licensing or licensing of Intellectual
Property, in the ordinary course of business that does not constitute a
disposition of all substantial rights in such Intellectual Property and (iii)
the contemporaneous exchange of Property (other than Capital Stock) for a
combination of Property of a like kind (other than as set forth in clause (ii))
and Net Cash Proceeds, to the extent that such Property and Net Cash Proceeds
received in such exchange is of a combined value substantially equivalent to the
value of the Property exchanged, as determined in good faith by the Borrower
(provided that any Net Cash Proceeds received in connection with such exchange
are applied in the manner set forth under Section 2.12(b); and, provided,
further, that after giving effect to such exchange, the value of the Property of
the Borrower or any Subsidiary Guarantor subject to a perfected first priority
Lien in favor of the Collateral Agent under the Security Documents is not
reduced in any material respect other than as related to the Net Cash Proceeds
applied in the manner set forth under Section 2.12(b));

 

(c)          Dispositions permitted by Section 7.4;

 

(d)          (i) the sale or issuance of any Restricted Subsidiary’s Capital
Stock to the Borrower or any Subsidiary Guarantor or the Borrower’s Capital
Stock to Holdings or (ii) the sale or issuance of any Unrestricted Subsidiary’s
Capital Stock or Indebtedness;

 

(e)          the Disposition of (i) Property acquired pursuant to a Permitted
Acquisition that is not used in or otherwise related to the Business for fair
market value and (ii) other assets for fair market value; provided that (A) no
Default or Event of Default shall be in effect at the time of such Disposition,
(B) the Borrower shall be in pro forma compliance with the Financial Condition
Covenant, (C) at least 75% of the consideration received in respect of such
Disposition shall be cash or Cash Equivalents (provided that for purposes of the
75% consideration requirement (w) the expected amount of any earn outs or
royalties to be paid to Borrower or any of its Restricted Subsidiaries (as
determined by Borrower in good faith), (x) the amount of any Indebtedness or
other liabilities (other than Indebtedness or other liabilities that are
subordinated to the Obligations or that are owed to Borrower or a Restricted
Subsidiary) of Borrower or any Restricted Subsidiary (as shown on such person’s
most recent balance sheet or in the notes thereto) that are assumed by the
transferee of any such assets and for which Borrower and its Restricted
Subsidiaries shall have been validly released by all relevant creditors in
writing, (y) any Capital Stock received by Borrower or any Restricted Subsidiary
from such transferee that are converted by such person into Cash Equivalents (to
the extent of the Investments received) within 180 days following the closing of
the applicable sale or disposition and (z) any Designated Non-Cash Consideration
received in respect of such sale or disposition having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (z) that when received does not exceed in the aggregate
$35,000,000, in each case, shall be deemed to be Cash Equivalents) and (D) the
requirements of Section 2.12(b), to the extent applicable, are complied with in
connection therewith;

 

(f)          any Recovery Event; provided that the requirements of Section
2.12(b) are complied with in connection therewith;

 

109

 

 

(g)         the leasing, occupancy agreements or sub-leasing of Property that
would not materially interfere with the required use of such Property by the
Borrower or the Restricted Subsidiaries;

 

(h)         transfers of condemned Property as a result of the exercise of
“eminent domain” or other similar policies to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of properties that have been subject
to a casualty to the respective insurer of such Property as part of an insurance
settlement;

 

(i)          the transfer of Property (i) by the Borrower or any Subsidiary
Guarantor to the Borrower or any other Subsidiary Guarantor or (ii) from a
Non-Guarantor Subsidiary to (A) the Borrower or any Subsidiary Guarantor for no
more than fair market value or (B) any other Non-Guarantor Subsidiary;

 

(j)          Liens permitted by Section 7.3;

 

(k)         Restricted Payments permitted by Section 7.6;

 

(l)          Investments permitted by Section 7.7;

 

(m)        the Disposition of (i) Cash Equivalents and (ii) other current assets
that were Cash Equivalents when the original Investment in such assets was made
and which thereafter fail to satisfy the definition of Cash Equivalents, in the
case of each of clauses (i) and (ii), in the ordinary course of business;

 

(n)         Dispositions of accounts receivable in connection with the
collection or compromise thereof in the ordinary course of business or in any
situation of a work-out or financial distress, in each case, of the Person owing
such accounts receivable;

 

(o)         the termination or unwinding of any Hedge Agreement permitted
hereunder;

 

(p)         any Restricted Subsidiary that is a Foreign Subsidiary may issue
Capital Stock to qualified directors where required by applicable law or to
satisfy other requirements of applicable law with respect to ownership of
Capital Stock in Foreign Subsidiaries;

 

(q)         Dispositions of property pursuant to Permitted Sale Leaseback
Transactions;

 

(r)          Dispositions of Property that do not constitute Asset Sales;

 

(s)          the lapse, abandonment, cancellation or other disposition of
Intellectual Property that is not material or is no longer used or useful in any
material respect in the operation of the Loan Parties, in each case, as
determined in good faith by the Borrower; and

 

(t)          so long as no Event of Default has occurred and is continuing
immediately after giving effect to such Disposition, Dispositions of Investments
made with the Contribution Amount;

 

110

 

 

provided, however, that any Disposition of any but not all of the Capital Stock
in a Restricted Subsidiary of the Borrower that is a Loan Party made in reliance
on clauses (e), (l), (r) or (t) of this Section 7.5 shall only be permitted if
and to the extent that, after giving effect to the consummation of such
Disposition, either (x) the Borrower and the Subsidiary Guarantors collectively
have not less than 80% of Domestic Consolidated Total Assets and not less than
80% of Domestic Consolidated EBITDA (as defined below) for the period of four
consecutive fiscal quarters ending on or prior to the date such Disposition is
to be consummated or (y) the percentage of Domestic Consolidated Total Assets
and Domestic Consolidated EBITDA represented by the Borrower and the Subsidiary
Guarantors shall not be less than such percentages immediately prior to giving
effect to such Disposition. For purposes of this paragraph, (A) “Domestic
Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries (but excluding any Restricted Subsidiaries that are not
incorporated in the United States or any State thereof or the District of
Columbia) and (B) “Domestic Consolidated EBITDA” means Consolidated EBITDA (and
its component definitions) recalculated, for the applicable period, excluding
any Restricted Subsidiaries that are not incorporated in the United States or
any State thereof or the District of Columbia.

 

7.6           Restricted Payments. Declare or pay any dividend on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other Acquisition of,
any Capital Stock of Holdings, the Borrower or any Restricted Subsidiary,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or Property or in
obligations of Holdings, the Borrower or any Restricted Subsidiary or make any
payment in respect of Subordinated Sponsor Indebtedness (collectively,
“Restricted Payments”), except that: 

 

(a)          any Restricted Subsidiary may make Restricted Payments to the
Borrower or any Subsidiary Guarantor or the equity holders of such Restricted
Subsidiary; provided that such Restricted Payments shall be made ratably based
on the relevant ownership percentages of the Capital Stock;

 

(b)          (i) Non-Guarantor Subsidiaries of the Borrower that are Domestic
Subsidiaries may make Restricted Payments to other Non-Guarantor Subsidiaries
that are Domestic Subsidiaries and (ii) Non-Guarantor Subsidiaries of the
Borrower that are Foreign Subsidiaries may make Restricted Payments to other
Non-Guarantor Subsidiaries;

 

(c)          the Borrower may make Restricted Payments to Holdings to permit
Holdings to pay (i) ordinary course corporate operating and overhead expenses,
customary fees and customary corporate indemnities owing to directors of
Holdings, the Borrower or any of its Restricted Subsidiaries or their respective
Affiliates in the ordinary course of business, or for accounting, consulting,
legal, corporate reporting and similar administrative functions and to pay other
reasonable and customary fees and expenses necessary to maintain its corporate
existence, in an aggregate amount not to exceed $5,000,000 for any fiscal year
for all such fees, costs indemnities and expenses set forth herein, and (ii)
fees and expenses to the extent permitted under clause (i) of the second
sentence of Section 7.9;

 

(d)          so long as no Event of Default shall have occurred and be
continuing immediately after giving effect to such Restricted Payments, each of
the Borrower and Holdings, as applicable, may make Restricted Payments to
Holdings to permit Holdings to make Restricted Payments to its direct or
indirect parent, to permit such parent to purchase its Capital Stock from
present or former officers, consultants, directors or employees (and their
spouses, former spouses, heirs, estates and assigns) of Holdings, the Borrower
or any Restricted Subsidiary upon the death, disability, engaging in competitive
activity or termination of employment of such officer, director, consultant or
employee or pursuant to any equity subscription, shareholder, employment or
other agreement; provided that the aggregate amount of Restricted Payments under
this clause (d) shall not exceed the sum of (A) $10,000,000 and (B) the proceeds
of any key-man life insurance with respect to any such employee paid to the
Borrower or any Restricted Subsidiary;

 

111

 

 

(e)          the Borrower may make Restricted Payments to Holdings to enable
Holdings to pay cash in lieu of fractional shares in connection with any
dividend, split or combination thereof or any Permitted Acquisition, in each
case, otherwise permitted hereunder;

 

(f)          additional Restricted Payments so long as (i) no Default or Event
of Default shall have occurred and be continuing immediately after giving effect
to such Restricted Payments and (ii) immediately after giving pro forma effect
to any such Restricted Payment, the Borrower’s Consolidated Total Leverage Ratio
shall be less than 4.50:1.00;

 

(g)          additional Restricted Payments per fiscal year of up to the greater
of (x) $50,000,000 and (y) 20% of Consolidated EBITDA (as determined for the
four fiscal quarters most recently ended of the Borrower and in respect to which
financial statements have been delivered pursuant to Sections 6.1(a) or (b))
(without any carry forward of unused amounts to subsequent fiscal years) so long
as no Default or Event of Default shall have occurred and be continuing
immediately after giving effect to such Restricted Payments;

 

(h)          the Borrower and the Restricted Subsidiaries may make Restricted
Payments to Holdings (and Holdings may make Restricted Payments with such
amounts received from the Borrower and the Restricted Subsidiaries to its Parent
Holding Companies or the Sponsor) in respect of Taxes equal to the lesser of (i)
the amount of Taxes that the Borrower and its Subsidiaries would have been
required to pay if the Borrower and its Subsidiaries had been required to pay
such Taxes directly as standalone taxpayers (or a standalone group); provided
however, for purposes of this clause (i), that any portion of such Restricted
Payments that are made on account of Taxes attributable to an Unrestricted
Subsidiary shall be limited to the amount actually paid with respect to such
period by such Unrestricted Subsidiary to the Borrower or its Restricted
Subsidiaries for the purposes of paying such Taxes and (ii) any payments due and
owing by the Borrower and its Subsidiaries under the Tax Sharing Agreement;

 

(i)          the Borrower and its Restricted Subsidiaries may declare and make
dividend payments or other distributions payable solely in the common Capital
Stock of such Person; provided, that any such dividend payment or other
distribution shall be made to the equity holders of such Person ratably based on
the relevant ownership percentages of such Person’s Capital Stock;

 

(j)          the Borrower may make the Closing Date Distribution from the net
proceeds of the Loans funded on the Closing Date;

 

(k)          so long as no Event of Default has occurred and is continuing
immediately after giving effect to such Restricted Payment, the Borrower and
Holdings may make Restricted Payments with the Contribution Amount that is then
available and not otherwise applied; and

 

(l)          after a IPO, the declaration and payment of dividends on the
Borrower’s common stock (and the Borrower and its Restricted Subsidiaries may
pay dividends to Holdings or any of its parents to permit Holdings or such
parent to pay such dividends), of up to the greater of (x) 6.00% per annum of
the Net Cash Proceeds received by or contributed to the Borrower or a Restricted
Subsidiary in or from any such IPO and (y) an amount per annum not to exceed
6.00% of Market Capitalization, so long as, in each case, no Default or Event of
Default has occurred and is continuing immediately after giving effect to such
Restricted Payment.

 

112

 

 

In the case of any Restricted Payment pursuant to clause (f), (g), (k) or (l)
above, the payment of any such Restricted Payment within 60 days after the date
of declaration thereof shall be permitted (whether or not then meeting the
requirements of such clause) if, at the date of declaration of such payment,
such payment would have complied with the requirements of such clause.

 

7.7           Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase or acquire
(including pursuant to any merger with, or as a Division Successor pursuant to
the Division of, any Person that was not a wholly owned Restricted Subsidiary
prior to such merger or Division) any Capital Stock, bonds, notes, debentures or
other debt securities of, or all or substantially all of the assets constituting
an ongoing business from, or make any other investment in, any other Person (all
of the foregoing, “Investments”), except:  

(a)          extensions of trade credit in the ordinary course of business;

 

(b)          Investments in cash and Cash Equivalents (or were Cash Equivalents
when made);

 

(c)          Investments resulting from the incurrence of Indebtedness permitted
by Sections 7.2(b) and (e);

 

(d)          Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 7.7(c)) by the Borrower or any Restricted
Subsidiaries in the Borrower or any Person that, prior to such Investment, is
(or, at the time of such Investment, becomes) a Subsidiary Guarantor;

 

(e)          Permitted Acquisitions consummated after the Closing Date; provided
that the aggregate amount of such Investments by Loan Parties in assets that are
not (or do not become) owned by a Loan Party or in Capital Stock in Persons that
do not become Loan Parties upon consummation of such acquisition, together with
the aggregate principal amount of Investments incurred pursuant to Section
7.7(f), shall not exceed the greater of (x) $40,000,000 and (y) 15% of
Consolidated EBITDA (as determined for the four fiscal quarters most recently
ended of the Borrower and in respect to which financial statements have been
delivered pursuant to Sections 6.1(a) or (b)) in the aggregate;

 

(f)          (i) Investments by the Borrower or any Subsidiary Guarantor in an
Unrestricted Subsidiary or Non-Guarantor Subsidiary; provided that the aggregate
amount of all such Investments made after the Closing Date, together with the
aggregate principal amount of Investments incurred pursuant to Section 7.7(e)
shall not exceed the greater of (x) $40,000,000 and (y) 15% of Consolidated
EBITDA (as determined for the four fiscal quarters most recently ended of the
Borrower and in respect to which financial statements have been delivered
pursuant to Sections 6.1(a) or (b)) in the aggregate and (ii) Investments (A) by
any Non-Guarantor Subsidiary that is a Domestic Subsidiary in any other
Non-Guarantor Subsidiary that is a Domestic Subsidiary and (B) by any
Non-Guarantor Subsidiary that is a Foreign Subsidiary in any other Non-Guarantor
Subsidiary;

 

(g)          Permitted Acquisitions consummated after the Closing Date or
Investments by the Borrower or any Subsidiary Guarantor in joint ventures,
Unrestricted Subsidiaries or Non-Guarantor Subsidiaries, in each case so long as
(i) no Default or Event of Default shall have occurred and be continuing
immediately after giving effect to such Investment and (ii) immediately after
giving pro forma effect to any such Investment, the Borrower’s Consolidated
Total Leverage Ratio shall be less than 4.50:1.00;

 

113

 

 

(h)         loans or advances to officers, directors, consultants and employees
made in the ordinary course of business in an aggregate amount not to exceed
$5,000,000 outstanding at any one time;

 

(i)          Investments in existence on the Closing Date and listed on Schedule
7.7(i);

 

(j)          Investments of the Borrower or any Restricted Subsidiary under
Hedge Agreements permitted hereunder and Investments arising as a result of
Permitted Sale Leaseback Transactions or Capital Expenditures;

 

(k)         Investments of any Person in existence at the time such Person
becomes a Restricted Subsidiary; provided that such Investment was not made in
connection with or anticipation of such Person becoming a Restricted Subsidiary;

 

(l)          Subsidiaries of the Borrower may be established or created, if (i)
to the extent such new Subsidiary is a Domestic Subsidiary, the Borrower and
such Subsidiary comply with the provisions of Section 6.8(c) and (ii) to the
extent such new Subsidiary is a Foreign Subsidiary, the Borrower complies with
the provisions of Section 6.8(d); provided that, in each case, to the extent
such new Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to an Acquisition permitted by Section 7.7(e), and such new
Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transactions, such new Subsidiary shall not be required to take the
actions set forth in Sections 6.8(c) or 6.8(d), as applicable, until the
respective Acquisition is consummated (at which time the surviving entity of the
respective merger transaction shall be required to so comply within ten Business
Days);

 

(m)        Investments resulting from pledges and deposits referred to in
Sections 7.3(c) and (d);

 

(n)         the forgiveness or conversion to Qualified Capital Stock of any
Indebtedness permitted by Section 7.2(b);

 

(o)         Guarantee Obligations permitted by Section 7.2 and any payments made
in respect of such Guarantees Obligations;

 

(p)          Investments by the Borrower and the Restricted Subsidiaries in
joint ventures or similar arrangements in an aggregate amount (for the Borrower
and all Restricted Subsidiaries) not to exceed the greater of (x) $40,000,000
and (y) 15% of Consolidated EBITDA (as determined for the four fiscal quarters
most recently ended of the Borrower and in respect to which financial statements
have been delivered pursuant to Sections 6.1(a) or (b)); provided that no
Default or Event of Default is continuing or would result therefrom;

 

(q)         Investments constituting non-cash proceeds of Dispositions of assets
to the extent permitted by Section 7.5;

 

(r)          Restricted Payments permitted under Section 7.6 to the extent
constituting Investments;

 

(s)         Investments received in satisfaction or partial satisfaction of
accounts receivable or notes receivable from financially troubled account
debtors and other credits to suppliers in the ordinary course of business;

 

114

 

 

(t)          Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices;

 

(u)         advances of payroll payments to officers, directors, consultants or
employees in the ordinary course of business;

 

(v)         Guarantee Obligations of the Borrower or any Restricted Subsidiary
of leases (other than capital leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

 

(w)         Investments received in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, customers arising in the ordinary
course of business or upon foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

 

(x)          loans and advances to any direct or indirect parent of the Borrower
in lieu of, and not in excess of the amount of, dividends permitted to be made
to such parent in accordance with Section 7.6;

 

(y)         Investments made in connection with the funding of contributions
under any non-qualified retirement plan or similar employee compensation plan in
an amount not to exceed the amount of compensation expense recognized by the
Borrower and the Restricted Subsidiaries in connection with such plans;

 

(z)          Investments made by any Loan Party with the proceeds of capital
contributions by or issuances of Qualified Capital Stock to an Affiliate that is
not a Loan Party; provided that such Investments are made substantially
simultaneously with the receipt of such capital contributions or issuances of
Qualified Capital Stock;

 

(aa)        Investments by the Borrower or any Restricted Subsidiary in any
Restricted Subsidiary made for tax planning and reorganization purposes and that
are reasonably satisfactory to the Administrative Agent, so long as the value of
the Collateral after giving pro forma effect to such Investments, taken as a
whole, is not materially impaired (as determined by the Administrative Agent);

 

(bb)       Investments by the Borrower or any Restricted Subsidiary in an
aggregate amount outstanding not to exceed, at the time of any such Investment,
the greater of (x) $50,000,000 and (y) 20.0% of Consolidated EBITDA (as
determined for the four fiscal quarters most recently ended of the Borrower and
in respect to which financial statements have been delivered pursuant to
Sections 6.1(a) or (b)); provided that no Default or Event of Default is
continuing or would result therefrom;

 

(cc)       so long as no Event of Default has occurred and is continuing
immediately after giving effect to such Investment, Investments by the Borrower
or any Restricted Subsidiary with the Contribution Amount that is then available
and not otherwise applied;

 

(dd)       (i) Investments by the Borrower or any Restricted Subsidiary with the
Available Amount (other than the Earnings Component thereof) that is then
available and not otherwise applied and (ii) so long as no Specified Event of
Default has occurred and is continuing immediately after giving effect to such
Investment, Investments by the Borrower or any Restricted Subsidiary with the
Earnings Component of the Available Amount that is then available and not
otherwise applied.

 

115

 

 

It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section, such amount shall
deemed to be the initial amount of such Investment (valued at the fair market
value (determined by the Borrower acting in good faith) of such Investment at
the time such Investment was made) and any addition thereto, as reduced by any
repayment of principal (in the case of an Investment constituting Indebtedness)
or any distribution constituting a return (in the case of any other Investment)
not to exceed the original amount invested.

 

For purposes of determining compliance with this Section 7.7, (A) Investments
need not be permitted solely by reference to one category of permitted
Investments described in Section 7.7(a) through (dd) but may be permitted in
part under any combination thereof and (B) in the event that an Investment (or
any portion thereof) meets the criteria of one or more of the categories of
permitted Investments described in Section 7.7(a) through (dd), the Borrower
shall, in its sole discretion, classify or reclassify, or later divide, classify
or reclassify, such Investment (or any portion thereof) in any manner that
complies with this Section 7.7 and will only be required to include the amount
and type of such Investment (or any portion thereof) in one of the above
clauses and such Investment shall be treated as having been made or existing
pursuant to only one of such clauses.

 

7.8           Optional Payments of Certain Indebtedness; Modifications of
Certain Agreements and Instruments. (a) Make any optional payment, prepayment,
repurchase or redemption of, or otherwise voluntarily defease the principal of
or interest on, or any other amount owing in respect of any Indebtedness
outstanding under any Indebtedness ranking junior in right of security to the
Facilities or unsecured, senior subordinated or subordinated Indebtedness of the
Borrower or any Subsidiary Guarantor (including guarantees thereof by the
Borrower or any Subsidiary Guarantor, as applicable, but excluding any
Subordinated Sponsor Indebtedness) (any such Indebtedness, “Junior
Indebtedness”), except that (i) regularly scheduled interest payments and
customary “high yield” mandatory prepayments, repurchases or redemptions
following the occurrence of a “change of control” (to be defined no more
favorable to the holders of such Indebtedness than the definition of “Change of
Control” herein) or a Disposition of assets in respect of such Junior
Indebtedness of the Borrower or any Subsidiary Guarantor may be made in
accordance with and to the extent permitted by the subordination provisions
applicable thereto (and, in the case of any asset sale mandatory prepayment,
intercreditor arrangements reasonably satisfactory to the Administrative Agent),
(ii) any outstanding Junior Indebtedness of the Borrower or any Subsidiary
Guarantor may be prepaid, so long as (A) no Default or Event of Default is
continuing or would result therefrom and (B) immediately after giving pro forma
effect to any prepayment, the Borrower’s Consolidated Total Leverage Ratio shall
be less than 4.50:1.00, (iii) any outstanding Junior Indebtedness of the
Borrower or any Subsidiary Guarantor may be prepaid with the Contribution Amount
that is then available and not otherwise applied so long as no Event of Default
has occurred and is continuing immediately after giving effect to such payment,
and (iv) any outstanding Junior Indebtedness of the Borrower or any Subsidiary
Guarantor may be prepaid with (y) the Available Amount (other than the Earnings
Component thereof) that is then available and not otherwise applied and (z) the
Earnings Component of the Available Amount that is then available and not
otherwise applied, so long as (in the case of this clause (z)) no Event of
Default has occurred and is continuing immediately after giving effect to such
payment. 

 

(b)          Amend, modify or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to any agreement or instrument
governing or evidencing any Junior Indebtedness (including guarantees thereof by
the Borrower or any Subsidiary Guarantor, as applicable) or Subordinated Sponsor
Indebtedness or any related Subordination Agreement, in each case, in any manner
that is materially adverse to the interests of the Lenders (determined by
comparison to such terms in effect on the Closing Date, in the case of those
then in effect, or otherwise to such terms in effect on the date of creation
thereof), without the prior consent of the Administrative Agent (with approval
of the Required Lenders).

 

116

 

 

(c)          Amend, modify or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to any organizational documents
of any Loan Party in any manner that is materially adverse to the interests of
the Lenders, without the prior consent of the Administrative Agent (with
approval of the Required Lenders).

 

7.9          Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or any
wholly owned Subsidiary) unless such transaction is (a) otherwise not prohibited
under this Agreement and (b) upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary, as the case may be, than it would obtain in a
comparable arm’s-length transaction with a Person that is not an Affiliate.
Notwithstanding the foregoing, (i) the Borrower and the Restricted Subsidiaries
may make (A) any payments due and owing under (x) the Tax Sharing Agreement or
any replacement thereof on substantially similar terms and (y) any agreements
entered into by Holdings, the Borrower or any Restricted Subsidiary, on the one
hand, with any Affiliate thereof, on the other hand, (1) to the extent such
payments are only required to be made out of Restricted Payments permitted under
Section 7.6(f), (g) or (h) or (2) governing cost allocation or other
arrangements relating to the payments permitted to be made pursuant to Section
7.6(c)(i), and (B) payment or reimbursement of expenses which are limited to
reasonable out-of-pocket expenses incurred by the Permitted Investors and their
respective Affiliates in connection with the provision of their services; (ii)
without being subject to the terms of this Section, the Borrower and the
Restricted Subsidiaries may enter into any transaction with any Person which is
an Affiliate of Holdings only by reason of such Person and Holdings having
common directors, (iii) the Borrower and the Restricted Subsidiaries may make
Restricted Payments permitted under Section 7.6, (iv) the Borrower and the
Restricted Subsidiaries may consummate transactions pursuant to permitted
agreements in existence on the Closing Date and set forth on Schedule 7.9 or any
amendment thereto to the extent such an amendment is not adverse, taken as a
whole, to the Lenders in any material respect, (v) the Borrower and the
Restricted Subsidiaries may enter into ordinary course non-material transactions
with Affiliates in accordance with past practices, including, without
limitation, in connection with the use of FBO facilities for landing and
refueling and (vi) Investments by the Sponsor in debt securities of the Borrower
or any Restricted Subsidiary are otherwise permitted hereunder. For the
avoidance of doubt, this Section shall not apply to employment arrangements
with, and payments of compensation, expense reimbursement, indemnification or
benefits to or for the benefit of, current or former employees, officers or
directors of Holdings, the Borrower or any Restricted Subsidiary. 

 

7.10        Changes in Fiscal Periods. Permit the fiscal year of Holdings or the
Borrower to end on a day other than December 31st of each year.

 

117

 

 

7.11        Negative Pledge Clauses. Enter into any agreement that prohibits or
limits the ability of Holdings, the Borrower or any Restricted Subsidiary to
create, incur, assume or suffer to exist any Lien upon any of its Property or
revenues, whether now owned or hereafter acquired, to secure the Obligations or,
in the case of any Guarantor, its obligations under the Guarantee and Collateral
Agreement, other than (a) this Agreement and the other Loan Documents, (b) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby and the proceeds thereof),
(c) Contractual Obligations incurred in the ordinary course of business and on
customary terms which limit Liens on the assets subject of the applicable
Contractual Obligation, (d) any agreements regarding Indebtedness of any
Non-Guarantor Subsidiary not prohibited under Section 7.2 (in which case, any
prohibition or limitation shall only be effective against the assets of such
Non-Guarantor Subsidiary and its Subsidiaries), (e) prohibitions and limitations
in effect on the date hereof and listed on Schedule 7.11, (f) customary
provisions restricting the subletting or assignment of any lease governing a
leasehold interest, (g) customary restrictions and conditions contained in any
agreement relating to an asset sale permitted by Section 7.4 or 7.5, (h) any
agreement in effect at the time any Person becomes a Restricted Subsidiary, so
long as such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary, (i) customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.7 and applicable solely to such joint venture and entered into
in the ordinary course of business, (j) any prohibition or limitation that
exists pursuant to any applicable Requirement of Law and (k) customary and
reasonable restrictions contained in any agreements or instruments governing
Refinancing Incremental Equivalent Debt or Incremental Equivalent Debt and any
refinancings, replacements, refundings, renewals or extensions thereof (without
any increase (other than any such increase resulting from accrued interest and
the amount of reasonable fees and expenses incurred, make whole payments and
premiums paid in connection with the Indebtedness being refinanced) in the
principal amount thereof); provided that the terms of any Indebtedness for
borrowed money incurred by the Borrower, Holdings or any Subsidiary Guarantor on
or after the Closing Date pursuant to Sections 7.2(a)(i), (ii) or (iii) or
7.2(s) and any refinancings, replacements, refundings, renewals or extensions
thereof shall expressly permit the creation, incurrence, assumption and/or
sufferance of the Liens, from time to time, created, incurred and/or assumed
pursuant to (A) the Loan Documents or (B) any documentation for any Indebtedness
refinancing the Obligations (or any portion thereof) from time to time. 

 

7.12        Clauses Restricting Subsidiary Distributions. Enter into any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to (a) make Restricted Payments in respect of any Capital Stock of
such Restricted Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any Restricted Subsidiary or (b) make Investments in the Borrower or
any Restricted Subsidiary, except for such encumbrances or restrictions existing
under or by reason of (i) any restrictions existing under the Loan Documents,
(ii) any restrictions with respect to such Restricted Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Restricted Subsidiary, (iii) any restrictions contained in agreements related to
Indebtedness of any Non-Guarantor Subsidiary not prohibited under Section 7.2
(in which case such restriction shall relate only to such Non-Guarantor
Subsidiary and its Subsidiaries), (iv) any restrictions regarding licenses or
sublicenses by the Borrower and the Restrictive Subsidiaries of Intellectual
Property in the ordinary course of business (in which case such restriction
shall relate only to such Intellectual Property), (v) Contractual Obligations
incurred in the ordinary course of business which include customary provisions
restricting the assignment of any agreement relating thereto, (vi) customary
provisions contained in joint venture agreements and other similar agreements
applicable to joint ventures entered into in the ordinary course of business,
(vii) customary provisions restricting the subletting or assignment of any lease
governing a leasehold interest, (viii) customary restrictions and conditions
contained in any agreement relating to an asset sale permitted by Section 7.4 or
7.5, (ix) any agreement in effect at the time any Person becomes a Restricted
Subsidiary, so long as such agreement was not entered into in contemplation of
such Person becoming a Restricted Subsidiary, (x) such restrictions in effect on
the Closing Date and listed on Schedule 7.12, (xi) applicable law, (xii)
restrictions on cash or other deposits or net worth imposed by customers under
contracts entered into in the ordinary course of business and (xiii) customary
and reasonable restrictions contained in any agreements or instruments governing
Refinancing Incremental Equivalent Debt or Incremental Equivalent Debt and any
refinancings, replacements, refundings, renewals or extensions thereof (without
any increase (other than any such increase resulting from accrued interest and
the amount of reasonable fees and expenses incurred, make whole payments and
premiums paid in connection with the Indebtedness being refinanced) in the
principal amount thereof). 

 

118

 

 

7.13         Sale Leaseback Transactions. Enter into any Sale Leaseback
Transactions other than Permitted Sale Leaseback Transactions. 

 

7.14         Limitation on Activities of Holdings. In the case of Holdings only,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document: 

 

(a)          conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage in, any business or operations other than (i) those
incidental to its ownership of the Capital Stock of the Borrower and
(indirectly) the Restricted Subsidiaries of the Borrower and those incidental to
Investments by or in Holdings (including the issuance of Qualified Capital Stock
in consideration for the purchase of its Capital Stock from its direct or
indirect parent), (ii) activities incidental to the maintenance of its existence
and compliance with applicable laws and legal, tax and accounting matters
related thereto and activities relating to its employees, (iii) activities
relating to the performance of the obligations under the Loan Documents to which
it is a party or expressly permitted thereunder, (iv) the making of Restricted
Payments permitted to be made to Holdings pursuant to Section 7.6, (v) the
receipt and payment by Holdings of Restricted Payments permitted under Section
7.6, (vi) declaring and making dividend payments or other distributions payable
solely in its Qualified Capital Stock, (vii) the incurring of Indebtedness by
Holdings to the extent such Indebtedness would be permitted to be incurred by
the Borrower or any Restricted Subsidiary pursuant to Sections 7.2(i) and 7.2(n)
and (ix) the other transactions expressly permitted under this Section 7.14;

 

(b)          incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (i) the Obligations, (ii) Guarantee
Obligations with respect to any Incremental Commitments, Incremental Equivalent
Debt, Junior Indebtedness, Refinancing Facilities, and Refinancing Incremental
Equivalent Debt, in each case, that is permitted to be incurred hereunder, (iii)
obligations with respect to its Capital Stock (other than Disqualified Stock),
(iv) tax liabilities and liabilities for expenses incurred in connection with
the maintenance of its existence and (v) the other transactions expressly
permitted under this Section 7.14 and Section 7.9(b)(i)(A)(y);

 

(c)          own, lease, manage or otherwise operate or transfer any properties
or assets (including cash (other than cash received in connection with Qualified
Equity Issuances and dividends paid by the Borrower in accordance with Section
7.6 pending application in the manner contemplated by said Section)) other than
(i) the ownership of shares of Capital Stock of the Borrower and de minimis
amounts of other assets incidental to its business and (ii) so long as no
Default or Event of Default shall have occurred and be continuing, (A) the
transfer by Holdings of Capital Stock of its direct or indirect parent to
present or former officers, directors, consultants or employees of Holdings or
its Subsidiaries, their estates, spouses or former spouses and their heirs and
(B) the other transactions expressly permitted under this Section 7; or

 

(d)          consummate any merger, consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), or
Dispose of all or substantially all of its Property or business.

 

7.15         Compliance with Sanctions and Money Laundering Laws. The Borrower
and Holdings will not, and will not permit any Subsidiary to use any Loans or
the proceeds thereof, or lend, contribute or otherwise make available any Loans
or the proceeds of any Loans to any Subsidiary, joint venture partner or other
Person, either directly or, to their knowledge, indirectly (i) to fund any
activities or business of or with any Person who at the time of such funding is
the subject of Sanctions or located, organized or residing in any Designated
Jurisdiction or in any country or territory that at the time of such funding is,
or whose government is, a Designated Jurisdiction, except to the extent
permissible for a Person required to comply with Sanctions or (ii) in any other
manner that will result in a violation by any Person (including any Person
participating in the transaction, whether as a Lead Arranger, the Administrative
Agent, any Lender or an Issuing Lender or otherwise) of Sanctions. The Borrower
and Holdings will not, and will not permit any Subsidiary to, use any Loan or
Letter of Credit or the proceeds therefrom for any purpose that would violate
any Anti-Corruption Law in any material respect. 

 

119

 

 

 

 

7.16       Transfer of Airport Leases to Unrestricted Subsidiaries. Permit or
cause, notwithstanding any provision in this Agreement to the contrary, any
ground lease or operating lease as to which any airport or Governmental
Authority is lessor and the Borrower, Holdings or any Restricted Subsidiary is
lessee on the Closing Date (each, a “Closing Date Airport Lease”) to be owned by
or transferred to any Unrestricted Subsidiary after the Closing Date (whether by
designation of a Restricted Subsidiary as an Unrestricted Subsidiary pursuant to
Section 6.14, the formation of any Unrestricted Subsidiary, the consummation of
any Disposition, the making of any Investment or Restricted Payment, the naming
of such Unrestricted Subsidiary as lessee thereunder, any combination of the
foregoing, or otherwise); provided that any Closing Date Airport Lease may be
owned by or transferred to an Unrestricted Subsidiary after the Closing Date, in
each case so long as, immediately after giving effect to the transaction or
event (or related series of transactions or events) resulting in such
Unrestricted Subsidiary owning or being named as lessee thereunder, (i) no
Default or Event of Default shall have occurred and be continuing and
(ii) immediately after giving pro forma effect to any such transaction or event
(or related series of transactions or events), the Borrower’s Consolidated Total
Leverage Ratio shall be less than 3.50:1.00. 

 

Section 8.       EVENTS OF DEFAULT

 

8.1         Events of Default.  

 

If any of the following events shall occur and be continuing:

 

(a)       the Borrower shall fail to pay (i) any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof or (ii)
any interest owed by it on any Loan or Reimbursement Obligation, or any other
amount payable by it hereunder or under any other Loan Document, within five
Business Days after any such interest or other amount becomes due in accordance
with the terms hereof; or

 

(b)       any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or

 

(c)       any Loan Party shall default in the observance or performance of any
agreement contained in (i) Sections 6.5(c), 6.6(b), 6.6(c), 6.6(d) or 6.7(f) and
such default shall continue unremedied for a period of 20 days after such Loan
Party receives from the Administrative Agent or any Lender written notice of the
existence of such default or (ii) Section 6.4(a)(i) (with respect to Holdings or
the Borrower only), Section 6.7(a) or Section 7; provided that the Borrower’s
failure to comply with the Financial Condition Covenant (a “Financial Covenant
Event of Default”) shall not constitute an Event of Default with respect to any
Term Loans or Term Commitments unless and until the Required Revolving Credit
Lenders have actually terminated all Revolving Commitments and declared all
Obligations with respect to the Revolving Facility to be immediately due and
payable pursuant to the last paragraph of this Section 8.1 as a result of such
Financial Covenant Event of Default (and such declaration has not been rescinded
as of the applicable date) (the occurrence of such termination and declaration
by the Required Revolving Credit Lenders, a “Financial Covenant Cross Default”);
provided further that any Financial Covenant Event of Default is subject to cure
pursuant to Section 7.1(b); or

 

120

 

 

(d)       any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in clauses (a) through to and including clause (c) of this
Section 8.1), and such default shall continue unremedied for a period of 30 days
after such Loan Party receives from the Administrative Agent or any Lender
written notice of the existence of such default; or

 

(e)       Holdings, the Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary) shall (i) default in making any payment of any principal
of or interest on any Indebtedness (excluding the Obligations) on the scheduled
or original due date with respect thereto, in each case, beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created and such default has not been waived; or (ii) default
in the observance or performance of any other material agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event of default shall
occur, in each case, beyond the period of grace or cure, if any, provided
therefore, if the effect of which payment or other default or other event of
default described in clauses (i) or (ii) of this clause (e) is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or to
become subject to a mandatory offer to purchase by the obligor thereunder or to
become payable; provided that (A) a default, event or condition described in
this clause (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults or events of default of the type described in
this clause (e) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$25,000,000 and (B) this clause (e) shall not apply to (x) secured Indebtedness
that becomes due as a result of the sale, transfer, destruction or other
Disposition of the Property or assets securing such Indebtedness if such sale,
transfer, destruction or other Disposition is not prohibited hereunder or (y)
any Guarantee Obligations except to the extent such Guarantee Obligations shall
become due and payable by any Loan Party and remain unpaid after any applicable
grace period or period permitted following demand for the payment thereof; or

 

(f)       (i) Holdings, the Borrower or any of their respective Subsidiaries
(other than any Immaterial Subsidiaries) shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or Holdings, the Borrower or any
of their respective Subsidiaries (other than any Immaterial Subsidiaries) shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against Holdings, the Borrower or any of their respective
Subsidiaries (other than any Immaterial Subsidiaries) any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed or undischarged for a period of 60 days; or (iii) there
shall be commenced against Holdings, the Borrower or any of their respective
Subsidiaries (other than any Immaterial Subsidiaries) any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against substantially all of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed pending appeal within 60 days from the entry thereof; or
(iv) Holdings, the Borrower or any of their respective Subsidiaries (other than
any Immaterial Subsidiaries) shall consent to or approve of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) Holdings,
the Borrower or any of their respective Subsidiaries (other than any Immaterial
Subsidiaries) shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

 

121

 

 

(g)       (i) the occurrence of an ERISA Event or (ii) the occurrence of a
non-exempt “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan, in each case, that would
reasonably be expected to result in a Material Adverse Effect; or

 

(h)       one or more monetary judgments or decrees shall be entered against
Holdings, the Borrower or its Restricted Subsidiaries involving, for Holdings,
the Borrower and its Restricted Subsidiaries, taken as a whole, a liability (to
the extent not paid or covered by insurance or effective indemnity) of
$25,000,000 or more, and such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; or

 

(i)        (i) any of the Loan Documents shall cease, for any reason (other than
in accordance with the terms thereof or by reason of the express release thereof
pursuant to Section 10.15) to be in full force and effect or shall be asserted
in writing by any Loan Party not to be a legal, valid and binding obligation of
any party thereto, (ii) any security interest purported to be created by any
Security Document to extend to Collateral that is not immaterial to the Loan
Parties on a consolidated basis shall cease to be, or shall be asserted in
writing by any Loan Party not to be, a valid and perfected security interest
(having the priority required by this Agreement or the relevant Security
Document) in the securities, assets or properties covered thereby, except to the
extent that (A) any such loss of perfection or priority results from the failure
of the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Guarantee and
Collateral Agreement or to file UCC continuation statements or (B) any such loss
of validity, perfection or priority is the result of any failure by the
Collateral Agent to take any action necessary to secure the validity, perfection
or priority of the liens or (iii) the Guarantees pursuant to the Security
Documents by any Loan Party of any of the Obligations shall cease to be in full
force and effect (other than in accordance with the terms thereof), or shall be
asserted in writing by any Loan Party not to be in effect or not to be legal,
valid and binding obligations; or

 

(j)        a Change of Control shall have occurred; or

 

(k)       (i) any provision of a Subordination Agreement or (ii) any
subordination provision in any document or instrument governing unsecured,
senior subordinated or subordinated Indebtedness the outstanding principal
amount of which exceeds in the aggregate $25,000,000 of Holdings, the Borrower
or any Restricted Subsidiary (including guarantees thereof by Holdings, the
Borrower or any Restricted Subsidiary, as applicable), shall, in each case,
cease to be in full force and effect, or the Sponsor or any Parent Holding
Company that is party to a Subordination Agreement, in the case of such
Subordination Agreement, or Holdings, the Borrower or any Restricted Subsidiary,
in the case of any other document or instrument, shall contest in any manner the
validity, binding nature or enforceability of any such provision;

 

122

 

 

then, except as provided in the immediately succeeding paragraph with respect to
a Financial Covenant Event of Default, in any such event, (A) if such event is
an Event of Default specified in clauses (i), (ii), (iii) or (iv) of clause (f)
above with respect to the Borrower, automatically the Commitments shall
immediately terminate and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement and the other Loan Documents
shall immediately become due and payable, and (B) if such event is any other
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, terminate the Commitments and declare the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable. In the
case of all Letters of Credit with respect to which presentment for honor shall
not have occurred at the time of an acceleration pursuant to this paragraph, the
Borrower shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been backstopped or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents. After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrower then due and owing
hereunder and under the other Loan Documents shall have been paid in full (other
than contingent or indemnification obligations not then asserted or due), the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section or otherwise in any Loan Document,
presentment, demand and protest of any kind are hereby expressly waived by
Holdings and the Borrower.

 

Notwithstanding anything to the contrary, if the only Events of Default then
having occurred and continuing are pursuant to a Financial Covenant Event of
Default, then, unless a Financial Covenant Cross Default has occurred and is
continuing, the Administrative Agent shall only take the actions set forth in
this Section 8.1 at the request (or with the consent) of the Required Revolving
Credit Lenders (as opposed to the Required Lenders) and only with respect to the
Revolving Commitments, Revolving Loans, Letters of Credit, and Obligations under
the Revolving Facility.

 

Section 9.       THE AGENTS

 

9.1        Appointment. Each Lender hereby irrevocably appoints JPMorgan Chase
Bank, N.A. to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
are solely for the benefit of the Agents and the Lenders (including the Issuing
Lenders), and the Borrower shall not have rights as a third-party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties. 

 

Each Issuing Lender shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each Issuing Lender shall have all of the benefits and immunities (a) provided
to the Agents in this Section with respect to any acts taken or omissions
suffered by such Issuing Lender in connection with Letters of Credit issued by
it or proposed to be issued by it and documents pertaining to such Letters of
Credit as fully as if the term “Agent” as used in this Section and the
definition of “Agent-Related Person” included such Issuing Lender with respect
to such acts or omissions, and (b) as additionally provided herein with respect
to each Issuing Lender.

 

123

 

 

9.2       Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents. 

 

9.3       Exculpatory Provisions. (a) No Agent, Joint Bookrunner, Lead Arranger,
or Documentation Agent shall have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, no Agent, Joint Bookrunner, Lead Arranger or Documentation Agent
shall: (i) be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is then continuing;
(ii) have any duty to take any discretionary action or exercise any
discretionary powers, except (in the case of the Administrative Agent)
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of Property of a Defaulting Lender in
violation of any Debtor Relief Law; and (iii) except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its respective Affiliates that is communicated to or obtained by such
Agent or any of its Affiliates in any capacity. 

 

(b)       The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 8 and/or Section 10.1), or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default unless and until the Administrative Agent shall have
received written notice from a Lender, an Issuing Lender or the Borrower
referring to this Agreement, describing such Default and stating that such
notice is a “notice of default.”

 

(c)       No Agent-Related Person shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than (in the
case of the Administrative Agent) to confirm receipt of items expressly required
to be delivered to it.

 

124

 

 

(d)       The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions of this Agreement relating to Disqualified
Institutions or Affiliated Lenders. Without limiting the generality of the
foregoing, the Administrative Agent shall not ‎(x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified ‎Institution or Affiliated Lender or (y) have
any liability with respect to or arising out of any assignment or participation
of Loans, or disclosure of confidential information, to any ‎Disqualified
Institution or Affiliated Lender.

 

9.4        Reliance by the Agents. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to any Borrowing or any
draft under any Letter of Credit that by its terms shall be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to any such Borrowing or
Letter of Credit draft. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.  

 

9.5        Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates have made any representations
or warranties to it and that no act by the Agents hereafter taken, including any
review of the affairs of a Loan Party or any Affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under the applicable
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Loan Parties and their Affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Agents hereunder, the Agents shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of either Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates. 

 

125

 

 

9.6        Indemnification. Whether or not the transactions contemplated hereby
are consummated, each Lender shall indemnify upon demand each Agent-Related
Person (to the extent not reimbursed by or on behalf of the Borrower and without
limiting the obligations of any Loan Party to do so) on a pro rata basis
(determined as of the time that the applicable payment is sought based on each
Lender’s ratable share at such time) and hold harmless each Agent-Related Person
against any and all Indemnified Liabilities incurred by it; provided that (a) no
Lender shall be liable for payment to any Agent-Related Person of any portion of
such Indemnified Liabilities to the extent determined in a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct (and no action
taken in accordance with the directions of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section) and (b) to the extent any
Issuing Lender is entitled to indemnification under this Section solely in its
capacity and role as an Issuing Lender only the Revolving Lenders shall be
required to indemnify such Issuing Lender in accordance with this Section
(determined as of the time that the applicable payment is sought based on each
Revolving Lender’s Revolving Percentage thereof at such time). In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person. Without limitation of
the foregoing, each Lender shall reimburse the Administrative Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including the
fees, disbursements and other charges of counsel) incurred by the Administrative
Agent in connection with preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights and
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such costs or expenses by or on behalf of the
Borrower. 

 

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any U.S. federal
income Tax. If the IRS or any other Governmental Authority asserts a claim that
the Administrative Agent did not properly withhold U.S. federal income Tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, U.S. federal income Tax ineffective or for any
other reason, or if the Administrative Agent reasonably determines that a
payment was made to a Lender pursuant to this Agreement without deduction of
applicable withholding tax from such payment, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all reasonable costs and out-of-pocket expenses (including
reasonable fees and expenses of counsel) incurred in connection therewith.

 

9.7        Agent in Its Individual Capacity. Any Agent shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent hereunder, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as such Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Borrower or any of its Subsidiaries or other Affiliate thereof as if such
Person were not an Agent hereunder and without any duty to account therefor to
the Lenders. 

126

 

 

9.8        Successor Agents. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders, the Issuing Lenders
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall appoint from among the Lenders a successor agent (which may be an
Affiliate of a Lender but may not be a Disqualified Institution), with the
consent of the Borrower at all times other than during the existence of an Event
of Default (which consent shall not be unreasonably withheld or delayed). If no
such successor shall have been so appointed by the Required Lenders (with, so
long as no Event of Default has occurred and is then continuing, the consent of
the Borrower (which consent shall not be unreasonably withheld or delayed)) and
shall have accepted such appointment prior to the effective date of the
resignation of the Administrative Agent, then the Administrative Agent may (but
shall not be obligated to), on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above (including, without limitation, the consent of the Borrower at all times
other than during the existence of an Event of Default (which consent shall not
be unreasonably withheld or delayed)). Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on such effective date, where (i) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring Administrative Agent may (but shall not be
obligated to) continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Section and Section 9.3 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent. 

 

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, with the consent of the
Borrower at all times other than during the existence of an Event of Default
(which consent shall not be unreasonably withheld or delayed), appoint a
successor; provided, however, that the occurrence of any event specified in
clause (d) of the definition of Defaulting Lender with respect to any direct or
indirect parent entity of JPMorgan Chase Bank, N.A., shall not give rise to the
Required Lenders having the ability to remove JPMorgan Chase Bank, N.A., as
Administrative Agent hereunder pursuant to this sentence. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

9.9        Authorization to Release Liens and Guarantees. The Agents are hereby
irrevocably authorized by each of the Lenders to effect any release or
subordination of Liens or Guarantee Obligations contemplated by Section 10.15
without further action or consent by the Lenders. 

 

9.10        Lead Arrangers. None of the Lead Arrangers, Joint Bookrunners or
Documentation Agents identified on the cover page of this Agreement shall have
any rights, powers, obligations, liabilities, responsibilities or duties under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent, a Lender or an
Issuing Lender hereunder. Without limiting any other provision of this Section
9, none of the Lead Arrangers, Joint Bookrunners or Documentation Agents in
their respective capacities as such shall have or be deemed to have any
fiduciary relationship with any Lender (including any Issuing Lender) or any
other Person by reason of this Agreement or any other Loan Document.  

 



127

 

 

9.11       Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise: 

 

(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, all L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due to the Lenders, the Issuing Lenders and the
Administrative Agent under Sections 2.9 and 10.5(a)) allowed in such judicial
proceeding; and

 

(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.9
and 10.5(a).

 

9.12       Certain ERISA Matters.  

 

(a)       Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and each Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)       such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments;

 

(ii)       the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

128

 

 

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

 

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)       In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that none of the Administrative Agent, or any Lead
Arranger, any Co-Documentation Agent or any of their respective Affiliates is a
fiduciary with respect to the Collateral or the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).

 

(c)       The Administrative Agent, and each Lead Arranger and Co-Documentation
Agent hereby informs the Lenders that each such Person is not undertaking to
provide investment advice or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments, this Agreement and any
other Loan Documents (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

129

 

 

9.13       Posting of Communications.  

 

(a)       The Borrower agrees that the Administrative Agent may, but shall not
be obligated to, make any Communications available to the Lenders and the
Issuing Lenders by posting the Communications on IntraLinks™, DebtDomain,
SyndTrak, ClearPar or any other electronic platform chosen by the Administrative
Agent to be its electronic transmission system (the “Approved Electronic
Platform”).

 

(b)       Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a user ID/password authorization system)
and the Approved Electronic Platform is secured through a per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, each of the Issuing Lenders and the
Borrower acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure, that the Administrative Agent is
not responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. E ach of the
Lenders, each of the Issuing Lenders and the Borrower hereby approves
distribution of the Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

 

(c)       THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED
“AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF
THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY LEAD
ARRANGER, ANY JOINT BOOKRUNNER, ANY CO-DOCUMENTATION AGENT, OR ANY OF THEIR
RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY
LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUING LENDER OR ANY OTHER PERSON
OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM, UNLESS DETERMINED BY A COURT OF COMPETENT JURISDICTION BY
FINAL AND NON-APPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH APPLICABLE PARTY.

 

(d)       “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Lender by means of electronic communications pursuant to this Section,
including through an Approved Electronic Platform.

 

130

 

 

(e)       Each Lender and each Issuing Lender agrees that notice to it (as
provided in the next sentence) specifying that Communications have been posted
to the Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Lender agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or Issuing Lender’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

 

(f)       Each of the Lenders, each of the Issuing Lenders and the Borrower
agrees that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally applicable document retention procedures and policies.

 

(g)       Nothing herein shall prejudice the right of the Administrative Agent,
any Lender or any Issuing Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

 

Section 10.      MISCELLANEOUS

 

10.1       Amendments and Waivers.  

 

(a)       Subject to Section 2.17(b) above and Section 10.1(d) below, neither
this Agreement nor any other Loan Document, nor any terms hereof or thereof may
be amended, supplemented or modified except in accordance with the provisions of
this Section. The Required Lenders and each Loan Party to the relevant Loan
Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party to the relevant Loan Document may, from
time to time, (a) enter into written amendments, supplements or modifications
hereto and to the other Loan Documents for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights or obligations of the Agents, the Issuing Lenders, the Lenders or of the
Loan Parties hereunder or thereunder or (b) waive, on such terms and conditions
as the Required Lenders or the Administrative Agent may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (i) forgive or reduce the principal amount or extend the final scheduled
date of maturity of any Loan, extend the scheduled date or reduce the amount of
any amortization payment in respect of any Term Loan, reduce the stated rate of
any interest or fee payable hereunder (except that any amendment or modification
of defined terms used in the financial ratios in this Agreement or waiver of
post-default rates of interest shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (i)) or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Lender’s Revolving Commitment, in each case without the written consent of
each Lender directly and adversely affected thereby; (ii) eliminate or reduce
the voting rights of any Lender under this Section without the written consent
of such Lender; (iii) amend the definition of “Required Lenders”, “Required
Revolving Credit Lenders” or “Revolving Term Loan Lenders”, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Guarantors from
their obligations under the Guarantee and Collateral Agreement, in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
provision of clauses (a), (b) or (h) of Section 2.18 without the written consent
of each Lender directly and adversely affected thereby; (v) amend, modify or
waive any provision of Section 9 without the written consent of the Agents; (vi)
amend, modify or waive any provision of Section 3 without the written consent of
the Issuing Lenders; (vii) amend, modify or waive any provision of Section
2.25(e) or 2.29(b) without the written consent of each Lender directly and
adversely affected thereby or (viii) amend the assignment provisions of Section
10.6(b) to make such provisions more restrictive without the written consent of
each Lender directly and adversely affected thereby; and, provided, further,
that (x) any waiver of any payment to be applied pursuant to Section 2.18(g) to,
and any modification of the application of any such payment to (A) the Term
Loans shall require the consent of the Majority Facility Lenders in respect of
the Term Facility and (B) the Revolving Loans shall require the consent of the
Majority Facility Lenders in respect of the Revolving Facility and (y) no
amendment or waiver shall, unless signed by the Majority Facility Lenders in
respect of the Revolving Facility (or by the Administrative Agent with the
consent of the Majority Facility Lenders in respect of the Revolving Facility)
in addition to the Required Lenders (or by the Administrative Agent with the
consent of the Required Lenders) (A) amend or waive compliance with the
conditions precedent to the obligations of any Revolving Lender to make any
Revolving Loan (or of any Issuing Lender to issue any Letter of Credit) in
Section 5.2, (B) amend or waive compliance with any provision of Sections 2.4,
2.5, 2.10, 2.18(h) or 2.18(i) (to the extent pertaining to Revolving Loans) or
Section 3, (C) amend or waive this clause (y) or (D) waive any Default or Event
of Default for the purpose of satisfying the conditions precedent to the
obligations of the Revolving Lenders to make Revolving Loans (or of the Issuing
Lender to Issue any Letter of Credit) in Section 5.2.

 

131

 

 

Notwithstanding the foregoing, only the Required Revolving Credit Lenders shall
have the ability to waive, amend, supplement or modify the Financial Condition
Covenant (or the defined terms to the extent used therein but not as used in any
other Section of this Agreement) or Sections 7.1 or 8.1 (solely as it relates to
the Financial Condition Covenant).

 

Notwithstanding anything herein to the contrary, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all the Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, or the
maturity of any of its Loan may not be extended, the rate of interest on any of
its Loans may not be reduced and the principal amount of any of its Loans may
not be forgiven, in each case without the consent of such Defaulting Lender and
(y) any amendment, waiver or consent requiring the consent of all the Lenders or
each affected Lender that by its terms affects any Defaulting Lender more
adversely than the other affected Lenders shall require the consent of such
Defaulting Lender.

 

(b)       Each waiver or consent under any Loan Document shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Loan Party shall entitle any Loan Party to any notice
or demand in the same, similar or other circumstances. No failure on the part of
any Secured Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.

 

(c)       Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Agents and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing unless limited by the terms of such waiver, but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent on any such subsequent or other Default or Event of
Default.

 

132

 

 

(d)       In addition, notwithstanding anything in this Section to the contrary,
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical nature, in each case, in
any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision, and, in each case, such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders to the Administrative Agent within ten Business Days
following receipt of notice thereof.

 

10.2       Notices.

 

(a)       Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

Holdings: Atlantic Aviation FBO Holdings LLC   5201 Tennyson Parkway, Suite 150
  Plano, TX 75024   Telephone: (972) 905-2500   Fax: (972) 767-3514   Attn:
James May       with copies (which shall not constitute notice) to:      
Macquarie Infrastructure Corporation   125 West 55th Street, 15th Floor   New
York, New York 10019   Telephone:  (212) 231-1216   Fax:  (212) 231-1828  
Attn:  Michael Kernan     Borrower: Atlantic Aviation FBO Inc.   5201 Tennyson
Parkway, Suite 150   Plano, TX 75024   Telephone: (972) 905-2500   Fax: (972)
767-3514   Attn: James May, CFO       with copies (which shall not constitute
notice) to:       Macquarie Infrastructure Corporation   125 West 55th Street,
15th Floor   New York, New York 10019   Telephone:  (212) 231-1216   Fax:  (212)
231-1828   Attn:  Michael Kernan

 

133

 

 

Administrative Agent, Collateral Agent: JPMorgan Chase Bank, N.A.   10 South
Dearborn Street   Chicago, IL 60603   Telephone:  (312) 385-7084   Fax:  (844)
490-5663   Attn:  Nanette Wilson   Email:  jpm.agency.cri@jpmchase.com       In
the case of updates to the DQ List:       Email:  JPMDQ_Contact@jpmorgan.com    
Issuing Lender: JPMorgan Chase Bank, N.A.   10 South Dearborn   Chicago, IL
60603   Attention: Letter of Credit Team   Telephone: 855-609-9959   E-mail:
chicago.lc.agency.activity.team@jpmchase.com     Issuing Lender: Bank of
America, N.A.   1 Fleet Way   Scranton, PA 18507   Attention: Letter of Credit
Department   Telephone: 800-370-7519   E-mail:
Scranton_standby_lc@bankofamerica.com     Issuing Lender: Compass Bank dba BBVA
Compass   8333 Douglas Ave., 2nd Floor   Dallas, TX 75225   Attention: Carleeta
Cornett   Telephone: 866-984-8668   E-mail: ldfclargemiddlemarket.group@bbva.com
    Issuing Lender: Regions Bank   1045 Providence Rd.   Suite 200   Charlotte,
NC 28207   Attention: Jerry Wells   Telephone: 704-342-6954   E-mail:
jerry.wells@regions.com     Issuing Lender: Wells Fargo Bank, N.A.   301 S.
College Street, 14th Floor   Charlotte, NC 28202   Attention: Mark B. Felker  
Telephone:  704.374.7074   E-mail: mark.felker@wellsfargo.com

 

134

 

 

provided that any notice, request or demand to or upon the Agents, the Lenders,
Holdings or the Borrower shall not be effective until received.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)       Notices and other communications to the Lenders and the Issuing
Lenders hereunder may be delivered or furnished by using Approved Electronic
Platforms pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices pursuant to Section 2 unless
otherwise agreed by the Administrative Agent and the applicable Lender. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)       Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

(d)       Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.

 

10.3       No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of any Agent or any Lender, any right, remedy, power
or privilege hereunder or under the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law. 

 

10.4       Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder. 

 

135

 

 

10.5       Payment of Expenses; Indemnification; Limitation of Liability. (a)
The Borrower agrees (i) to pay or reimburse each Agent and the Lead Arrangers
for all their respective reasonable and documented and invoiced out-of-pocket
costs and expenses incurred in connection with the syndication of the Facilities
(other than fees payable to syndicate members) and the development, preparation,
execution and delivery of this Agreement and the other Loan Documents and any
other documents prepared in connection herewith or therewith and any amendment,
supplement or modification thereto, and, as to the Agents only, the
administration of the transactions contemplated hereby and thereby, including,
without limitation, charges of electronic loan administration platforms and the
reasonable and documented and invoiced fees and disbursements and other charges
of counsel (including one primary counsel and such local counsel as the Agents
may reasonably require, but no more than one such counsel in any jurisdiction,
special counsel and, in the case of any actual or perceived conflict of interest
(as determined by the applicable Agent or Lead Arranger) separate counsel to
such Agent or Lead Arranger) in connection with all of the foregoing, (ii) to
pay or reimburse each Lender, each Issuing Lender, the Agents and the Lead
Arrangers for all their documented and invoiced out-of-pocket costs and expenses
incurred in connection with the enforcement of any rights under this Agreement,
the other Loan Documents and any such other documents, including the fees and
disbursements of one primary counsel for the Agents, Lenders, Issuing Lenders
and Lead Arrangers, other advisors and professionals engaged by the Agents or
the Lead Arrangers in connection with enforcement proceedings, local counsel as
reasonably required, but no more than one such counsel in any jurisdiction,
special counsel and, in the case of any actual or perceived conflict of interest
(as determined by the applicable indemnified person) one separate counsel to
such indemnified person, (iii) to pay, indemnify, or reimburse each Lender, each
Issuing Lender and the Agents for, and hold each Lender, each Issuing Lender and
the Agents harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and similar other taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents and (iv)
to pay, indemnify or reimburse each Lender, each Issuing Lender, each Agent, the
Lead Arrangers and their respective Affiliates, and their respective officers,
directors, partners, trustees, employees, advisors, agents, controlling Persons
and representatives of the foregoing (each, an “Indemnitee”) for, and hold each
Indemnitee harmless from and against any and all other liabilities, claims,
obligations, losses, damages, penalties, costs, expenses or disbursements
arising out of any actions, judgments or suits of any kind or nature whatsoever,
arising out of or in connection with any actual or prospective claim, litigation
action or proceeding (including any investigation of, preparation for, or
defense of any pending or threatened claim, action or proceeding) relating to or
otherwise with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including, without limitation, any of the foregoing relating to the
making of any Loan, the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to, or
any Environmental Claims related to, the operations of Holdings, the Borrower,
any of their respective Subsidiaries or any of the Properties and the fees and
disbursements and other charges of legal counsel (including one primary counsel
and such local counsel as reasonably required, but no more than one such counsel
in any jurisdiction, special counsel and, in the case of any actual or perceived
conflict of interest (as determined by the applicable Agent or Lead Arranger)
separate counsel to such Agent or Lead Arranger) for any Indemnitee in
connection therewith (all the foregoing in this clause (iv), collectively, the
“Indemnified Liabilities”) regardless of whether such Indemnitee is a party
thereto, and whether or not any such claim, litigation, investigation or
proceeding is brought by the Borrower, its equity holders, its respective
Affiliates, its respective creditors or any other Person; provided that neither
Holdings nor the Borrower shall have any obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities have resulted (A) from such Indemnitee’s or, to the extent
controlled or acting at the direction such Indemnitee, any of its Related
Parties’ own gross negligence, willful misconduct or own material breach of any
obligations hereunder, in each case, as determined in a final non-appealable
judgment of a court of competent jurisdiction or (B) out of or in connection
with any claim, litigation, investigation or proceeding that does not involve an
act or omission by Holdings or the Borrower or any of their respective
Subsidiaries and that is brought by an Indemnitee against any other Indemnitee
(other than disputes involving claims against the Agents or Lead Arrangers, in
their capacities as such). All amounts due under this Section shall be payable
promptly after receipt of a reasonably detailed invoice therefor. Statements
payable by the Borrower pursuant to this Section shall be submitted to the
Borrower at the address thereof set forth in Section 10.2, or to such other
Person or address as may be hereafter designated by the Borrower in a written
notice to the Administrative Agent. The agreements in this Section shall survive
repayment of the Obligations. 

136

 

 

(b)       To the fullest extent permitted by applicable Law, the parties hereto
shall not assert, and hereby waive, any claim against any other Person, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, any Loan Document or any other document contemplated thereby,
the Transactions contemplated thereby, any Commitment or any extension of
credit, the use thereof or of the proceeds thereof or such Person’s activities
in connection therewith (whether before or after the Closing Date); provided
that such waiver of special, indirect, consequential or punitive damages shall
not limit the indemnification obligations of the Borrower under this Section
10.5.

 

10.6       Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. 

 

(b)       (i) Subject to the conditions set forth in clauses (b)(ii) and (c)
below, any Lender may assign to one or more assignees other than a natural
person, Holdings, or the Borrower or any of their respective Affiliates and
Subsidiaries subject to Section 10.6(c) or a Defaulting Lender, or, subject to
Section 10.6(l), a Disqualified Institution (each, an “Assignee”), all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)       the Borrower; provided that no consent of the Borrower shall be
required (x) for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund (as defined below) or if an Event of Default has occurred in
respect of Sections 8.1(a) or 8.1(f) and is then continuing, any other Person;
or (y) in connection with the primary syndication of the Term Loan Facility
hereunder; provided, further, that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof;

 

(B)       the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund (provided that the Administrative
Agent shall acknowledge any such assignment); and

 

(C)       in the case of an assignment under the Revolving Facility, the
Administrative Agent and each Issuing Lender;

 

Any such assignment by any Lender need not be ratable as among the Facilities.

 

137

 

 

(ii)       Assignments shall be subject to the following additional conditions:

 

(A)       except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of (I) the date the Assignment and Assumption with respect to
such assignment is delivered to the Administrative Agent or (II) if earlier, the
“trade date” (if any) specified in such Assignment and Assumption) shall not be
less than $5,000,000 in the case of any assignment in respect of the Revolving
Facility, or $1,000,000 in the case of any assignment in respect of the Term
Facility, unless the Borrower and the Administrative Agent otherwise consent;
provided that (1) no such consent of the Borrower shall be required if an Event
of Default has occurred and is then continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

 

(B)       the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500 (which shall not be payable by
Holdings or any of its Affiliates or by the Lead Arrangers); provided that only
one such fee shall be payable in the case of contemporaneous assignments to or
by two or more related Approved Funds; and

 

(C)       the Assignee, unless the Assignee shall already be a Lender hereunder,
shall deliver to the Administrative Agent an administrative questionnaire.

 

For the purposes of this Section, “Approved Fund” means any Person that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (x) a Lender, (y) an Affiliate of a Lender or (z) (1) an entity or an
Affiliate of an entity that administers or manages a Lender or (2) an entity or
an Affiliate of an entity that is the investment advisor to a Lender.

 

(iii)       Subject to acceptance and recording thereof pursuant to clause
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.19, 2.20, 2.21 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section.

 

138

 

 

(iv)       (i) The Administrative Agent, acting as agent of the Borrower solely
for tax purposes and solely with respect to the actions described in this
Section 10.6(b) and Section 2.8, shall establish and maintain at its address
referred to in Section 10.2 (or at such other address as the Administrative
Agent may notify the Borrower) (A) a record of ownership (the “Register”) in
which the Administrative Agent agrees to register by book entry the interests
(including any rights to receive payment hereunder) of the Administrative Agent
and each Lender in the Obligations, each of their obligations under this
Agreement to participate in each Loan and any assignment of any such interest,
obligation or right and (B) accounts in the applicable Register in accordance
with its usual practice in which it shall record (1) the names and addresses of
the Lenders and the Issuing Lenders, as applicable (and each change thereto
pursuant to Section 2.24 and Section 10.6), (2) the Commitments of each
applicable Lender, (3) the amount of each Loan and each funding of any
participation described in clause (A) above, for Eurodollar Loans, the Interest
Period applicable thereto, (4) the amount of any principal or interest due and
payable or paid with respect to Loans recorded in the applicable Register, (5)
the amount of the Reimbursement Obligations due and payable or paid and (6) any
other payment received by the Administrative Agent from the Borrower and its
application to the Obligations.

 

(v)       Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in clause (b) of this
Section and any written consent to such assignment required by clause (b) of
this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this clause (v).

 

(c)       (i) Notwithstanding anything else to the contrary contained in this
Agreement and subject to the prior written consent of the Borrower in its sole
discretion, (A) any Lender may assign all or a portion of its Term Loans to any
Person who, after giving effect to such assignment, would be an Affiliated
Lender or a Purchasing Borrower Party in accordance with Section 10.6(b) and (B)
a Purchasing Borrower Party may, from time to time, purchase or prepay Term
Loans on a non-pro rata basis through Dutch auction procedures open to all
applicable Lenders on a pro rata basis in accordance with customary procedures
to be agreed between the Borrower and the Administrative Agent (or other
applicable agent managing such auction); provided that:

 

(ii)       no Default or Event of Default has occurred and is then continuing or
would result therefrom;

 

(iii)      the assigning Lender and Affiliated Lender or Purchasing Borrower
Party purchasing such Lender’s Term Loans, as applicable, shall execute and
deliver to the Administrative Agent an Affiliated Lender Assignment and
Assumption in lieu of an Assignment and Assumption;

 

(iv)       for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Commitments or Revolving Loans to any Affiliated Lender or Purchasing
Borrower Party (including Holdings, the Borrower or any of their respective
Subsidiaries not acting as Purchasing Borrower Party);

 

139

 

 

(v)       any Term Loans assigned to any Purchasing Borrower Party (or purchased
or prepaid by Holdings, the Borrower or any Restricted Subsidiary) acting in
accordance with this Section 10.6(c) shall be automatically and permanently
cancelled upon the effectiveness of such assignment and will thereafter no
longer be outstanding for any purpose hereunder;

 

(vi)       no Purchasing Borrower Party (including Holdings, the Borrower and
any Restricted Subsidiary acting as a Purchasing Borrower Party) may use the
proceeds from Revolving Loans to purchase any Term Loans;

 

(vii)      no Term Loan may be assigned to (x) except as set forth in clause (k)
below, an Affiliated Lender pursuant to this Section 10.6(c), if after giving
effect to such assignment, Affiliated Lenders together in the aggregate would
own in excess of 20% of the aggregate principal amount of the Term Loans then
outstanding and any assignments to Affiliated Lenders that would cause the
Affiliated Lenders in the aggregate to hold in excess of 20% of the aggregate
principal amount of the Term Loans then outstanding shall be deemed void ab
initio and the Register shall be modified to reflect a reversal of such
assignment and (y) a Purchasing Borrower Party pursuant to this Section 10.6(c),
if after giving effect to such assignment, Purchasing Borrower Parties together
in the aggregate would own in excess of 25% of the aggregate principal amount of
the Term Loans then outstanding, and any assignments to Purchasing Borrower
Parties that would cause the Purchasing Borrower Parties in the aggregate to
hold in excess of 25% of the aggregate principal amount of the Term Loans then
outstanding shall be deemed void ab initio and the Register shall be modified to
reflect a reversal of such assignment; and

 

(viii)       such Affiliated Lender or Purchasing Borrower Party represents and
warrants that it is not in possession of material non-public information within
the meaning of the United States federal securities laws with respect to
Holdings, the Borrower or Subsidiary, or the respective securities of any of the
foregoing, at the time of such purchase that has not been disclosed to the
Lenders (other than Lenders that do not wish to receive material non-public
information with respect to Holdings, the Borrower or any Subsidiary) prior to
such time.

 

(d)       Notwithstanding anything to the contrary in this Agreement, no
Affiliated Lender shall have any right to (I) attend (including by telephone)
any meeting or discussions (or portion thereof) among the Administrative Agent
or any Lender to which representatives of the Loan Parties are not invited, (II)
receive any information or material prepared by the Administrative Agent or any
Lender or any communication by or among the Administrative Agent and/or one or
more Lenders, except to the extent such information or materials have been made
available to any Loan Party or its representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders) or (III) make or bring
(or participate in, other than as a passive Participant in or Recipient of its
pro rata benefits of) any claim, in its capacity as a Lender, against the
Administrative Agent, the Collateral Agent or any other Lender with respect to
any duties or obligations or alleged duties or obligations of such Agent or any
other such Lender under the Loan Documents.

 

140

 

 

(e)       Notwithstanding anything in Section 10.1 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
“Required Lenders” have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom, (ii)
otherwise acted on any matter related to any Loan Document or (iii) directed or
required the Administrative Agent, the Collateral Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, all Term Loans held by any Affiliated Lender shall be
deemed to have voted in the same proportion as the allocation of voting with
respect to such matter by Lenders who are not Affiliated Lenders for all
purposes of calculating whether the Required Lenders have taken any actions;
provided that this clause (e) shall not apply with respect to any amendment,
modification, waiver or consent (A) described in clauses (i) – (iv), (vii) and
(viii) of Section 10.1(a) (which, for the avoidance of doubt, such Affiliated
Lender would not be permitted to vote on (x) any change to the component
definitions of the Consolidated Total Leverage Ratio or (y) any amendment,
modification, waiver or consent with respect to Section 7.9) or (B) that
disproportionately, directly and adversely affects such Affiliated Lender.

 

(f)       Each Affiliated Lender hereby agrees that if a case under Title 11 of
the United States Code is commenced against any Loan Party, each such Affiliated
Lender shall consent to provide that the vote of such Affiliated Lender (in its
capacity as a Lender) with respect to any plan of reorganization of such Loan
Party shall be deemed to have voted in the same proportion as the allocation of
voting with respect to such matter by Lenders who are not Affiliated Lenders,
except that such Affiliated Lender’s vote (in its capacity as a Lender) may be
counted to the extent any such plan of reorganization proposes to treat the
Obligations held by such Affiliated Lender in a manner that is less favorable in
any respect to such Affiliated Lender than the proposed treatment of similar
Obligations held by Lenders that are not Affiliates of the Borrower. Each
Affiliated Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Affiliated Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliated
Lender and in the name of such Affiliated Lender, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this clause (f).

 

(g)       In no event shall the Administrative Agent be obligated to ascertain,
monitor or inquire as to whether any Lender is an Affiliated Lender nor shall
the Administrative Agent be obligated to monitor the number of Affiliated
Lenders or the aggregate amount of Term Loans or Incremental Term Loans held by
Affiliated Lenders.

 

(h)       Any Lender may, without the consent of the Borrower (except as
otherwise provided below) or the Administrative Agent sell participations to one
or more banks or other entities (a “Participant”), but in any event not to
Holdings, the Borrower or any of their respective Affiliates or Subsidiaries, a
Person that the Administrative Agent has identified in a notice to the Lenders
as a Defaulting Lender, or, subject to Section 10.6(l), a Disqualified
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) the Borrower,
the Administrative Agent, the Issuing Lenders and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (D) any sale of a
participation to an Affiliated Lender shall be subject to the prior written
consent of the Borrower in its sole discretion. Any agreement pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly and adversely affected thereby pursuant to
the proviso to the second sentence of Section 10.1 and (2) directly affects such
Participant. Subject to clause (h)(i) of this Section, the Borrower agree that
each Participant shall be entitled to the benefits of Sections 2.19, 2.20 and
2.21 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section.

 

141

 

 

(i)       A Participant shall not be entitled to receive any greater payment
under Section 2.19 or 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant except to
the extent such entitlement to receive any greater payment results from a change
in law that occurs after the Participant acquired the applicable Participation
or, unless the sale of the participation to such Participant is made with the
Borrower’ prior written consent. No Participant shall be entitled to the
benefits of Section 2.20 unless such Participant complies with Section 2.20(f),
as (and to the extent) applicable, as if such Participant were a Lender. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.7(b) as though it were a Lender; provided that such Participant
agrees to be subject to Section 10.7(a) as though it were a Lender

 

(ii)       Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(i)       Any Lender may, without the consent of or notice to the Administrative
Agent or the Borrower (except as set forth below), at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to (i) a Federal Reserve Bank or other central bank or (ii) any
holder of, or trustee for the benefit of the holders of, such Lender’s Capital
Stock, voting trust certificates, bonds, debentures, instruments and other
evidence of Indebtedness, and all warrants, options and other rights to acquire
the foregoing, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto;
provided, further that any such pledge or assignment of a security interest to
an Affiliated Lender is subject to the prior written consent of the Borrower in
its sole discretion. The Borrower, upon receipt of written notice from the
relevant Lender, agree to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in this clause (i).

 

142

 

 

(j)       In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or sub-participations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable ratable share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Lender and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full ratable share of all Loans and
participations in Letters of Credit in accordance with its Revolving Percentage;
provided that, notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable Law without compliance with the provisions of this
clause (j), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(k)       Notwithstanding anything to the contrary herein, no assignment or
participation may be made to Macquarie Group Limited or any Subsidiary or
Affiliate thereof (including without limitation any fund managed or controlled
thereby or any investment scheme or similar vehicle or separate managed account
related thereto), except with the prior written consent of the Borrower in its
sole discretion.

 

(l)       Disqualified Institutions. (i) No assignment or participation shall be
made to any Person that was a Disqualified Institution as of the date (the
“Trade Date”) on which the applicable Lender entered into a binding agreement to
sell and assign or participate all or a portion of its rights and obligations
under this Agreement to such Person (unless the Borrower has consented to such
assignment as otherwise contemplated by this Section 10.6, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
assignment). For the avoidance of doubt, with respect to any assignee or
participant that becomes a Disqualified Institution after the applicable Trade
Date (including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”), (x) such assignee shall not retroactively be disqualified from
becoming a Lender or participant and (y) the execution by the Borrower of an
Assignment and Assumption with respect to such assignee will not by itself
result in such assignee no longer being considered a Disqualified Institution.
Any assignment in violation of this clause (l)(i) shall not be void, but the
other provisions of this clause (l) shall apply.

 

(ii)       If any assignment is made to any Disqualified Institution without the
Borrower’s prior consent in violation of clause (i) above, or if any Person
becomes a Disqualified Institution after the applicable Trade Date, the Borrower
may, at its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Revolving Commitment
of such Disqualified Institution and repay all obligations of the Borrower owing
to such Disqualified Institution in connection with such Revolving Commitment,
(B) in the case of outstanding Term Loans held by Disqualified Institutions,
prepay such Term Loan by paying the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Institution paid to acquire such Term
Loans, in each case plus accrued interest, accrued fees and all other amounts
(other than principal amounts) payable to it hereunder and under the other Loan
Documents and/or (C) require such Disqualified Institution to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in this Section 10.6), all of its interest, rights and obligations
under this Agreement and related Loan Documents to an Assignee that shall assume
such obligations at the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Institution paid to acquire such interests, rights
and obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and other the
other Loan Documents; provided that (i) the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section
10.6(b)(ii)(B), (ii) such assignment does not conflict with applicable Laws and
(iii) in the case of clause (B), the Borrower shall not use the proceeds from
any Loans to prepay Term Loans held by Disqualified Institutions.

 

143

 

 

(iii)       Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization, (2)
if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

 

(iv)       The Administrative Agent shall have the right, and the Borrower
hereby expressly authorizes the Administrative Agent, to provide the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) to each Lender requesting the same.

 

10.7       Adjustments; Set-off. (a) Except to the extent that this Agreement
provides for payments to be allocated to a particular Lender or to the Lenders
under a particular Facility, if any Lender (a “Benefited Lender”) shall at any
time receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by setoff, pursuant to events or proceedings of the nature referred to in
Section 8.1(f), or otherwise), other than in connection with assignments
hereunder, in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s
Obligations, such Benefited Lender shall purchase for cash from the other
Lenders a participating interest in such portion of each such other Lender’s
Obligations, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefited Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. 

 

144

 

 

(b)       In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) after
the expiration of any cure or grace periods, to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final but excluding trust accounts, employee benefit
accounts, payroll, petty cash, tax and withholding accounts and the like), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.23
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders and the Lenders and (ii) such Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

10.8        Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or by electronic mail in “portable document format” shall
be effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent. 

 

10.9        Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section,
if and to the extent that the enforceability of any provision of this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent or any Issuing Lender, as
applicable, then such provision shall be deemed to be in effect only to the
extent not so limited. 

 

10.10       Integration. This Agreement and the other Loan Documents represent
the entire agreement of Holdings, the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof. 

 

10.11       GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. 

 

145

 

 

10.12     Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally: 

 

(a)       agrees that it will not commence any action, litigation or proceeding
of any kind or description, whether in law or equity, whether in contract or
tort or otherwise, against the Administrative Agent, any Lender or any Issuing
Lender, any Related Party of any of the foregoing, in any way relating to this
Agreement or any other Loan Document or the Transactions relating hereto or
thereto, in a forum other than the courts of the State of New York sitting in
New York County, or of the United States District Court of the Southern District
of New York, and each of the parties hereto irrevocably and unconditionally
submits to the exclusive jurisdiction of such courts and agrees that all claims
in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, the Collateral
Agent, any Lender or any Issuing Lender may otherwise have to bring any action
or proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction;

 

(b)       waives, to the fullest extent permitted by applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in clause (a) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court;

 

(c)       agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;

 

(d)       agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)       waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages; provided,
however, that this Section 10.12(e) shall not limit indemnification obligations
to third parties under Section 10.5.

 

10.13      Acknowledgments. Each of Holdings and the Borrower hereby
acknowledges that: 

 

(a)       it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

146

 

 

(b)       (i) neither the Agents nor any Lender has any fiduciary relationship
with or duty to either of Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents; (ii) the
relationship between the Agents and Lenders, on one hand, and Holdings and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and (iii) it hereby waives, to the fullest extent
permitted by applicable law, any claims it may have against any Agent or Lender
in respect of any agency or fiduciary relationship claim; and

 

(c)       no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the Transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.

 

10.14      Confidentiality. The Agents and the Lenders agree to treat any and
all information, regardless of the medium or form of communication, that is
disclosed, provided or furnished, directly or indirectly, by or on behalf of
Holdings or any of its Affiliates, whether in writing, orally, by observation or
otherwise and whether furnished before or after the Closing Date (“Confidential
Information”), strictly confidential and not to use Confidential Information for
any purpose other than evaluating the Transactions and negotiating, making
available, syndicating and administering this Agreement (the “Agreed Purposes”).
Notwithstanding the foregoing, each Agent and each Lender shall be permitted to
disclose Confidential Information (a) to its directors, officers, employees,
counsel, trustees, agents and other advisors and each of its Affiliates
(collectively, the “Representatives”), to the extent necessary to permit such
Representatives to assist in connection with the Agreed Purposes, provided that
such Representatives are instructed to preserve the confidentiality of any
Confidential Information, (b)(i) to prospective Lenders and Participants in
connection with the syndication or secondary trading of the Facilities and
Commitments and Loans hereunder (and it is understood and agreed that the DQ
List may be provided to any such prospective Lender or Participant on a
confidential basis for the purpose of such prospective Lender or Participant to
determine whether it satisfies the requirements to be an assignee or Participant
hereunder and to make any related representation included in the applicable
Assignment and Assumption or participation agreement), and (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, in each case who are
informed of the confidential nature of the information and agree to observe and
be bound by standard confidentiality terms, (c) upon the request or demand of
any Governmental Authority having or purporting to have jurisdiction over it (in
which case the disclosing Agent or Lender agrees, to the extent practicable and
not prohibited by applicable Requirement of Law, to inform the Borrower promptly
thereof prior to such disclosure), (d) in response to any order of any
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law (in which case the disclosing Agent or Lender agrees, to the
extent practicable and not prohibited by applicable Requirement of Law, to
inform the Borrower promptly thereof prior to such disclosure, other than in
connection with any routine regulatory examinations), (e) in connection with any
litigation or similar proceeding relating to the Facilities, (f) that has been
publicly disclosed other than in breach of this Section, (g) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender (in which case the disclosing Agent or Lender agrees, to the extent
practicable and not prohibited by applicable Requirement of Law, to inform the
Borrower promptly thereof prior to such disclosure), (h) to the extent necessary
or customary for inclusion in league table measurements (in which case, the
disclosing Agent or Lender agrees to inform the Borrower promptly thereof prior
to such disclosure), (i) to market data collectors and service providers in
connection with the administration of the credit facility (in which case the
disclosing Agent or Lender agrees to inform the Borrower promptly thereof prior
to such disclosure), (j) to the extent reasonably required or necessary, in
connection with the exercise of any remedy under the Loan Documents or (k) with
the Borrower’s consent. Each of the Administrative Agent, the Lenders and the
Issuing Lenders acknowledges that (a) the Confidential Information may include
material non-public information concerning Holdings, the Borrower or any of its
Subsidiaries, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Laws, including
United States Federal securities laws. 

 

147

 

 

10.15       Release of Collateral and Guarantee Obligations; Subordination of
Liens. (a) Notwithstanding anything to the contrary contained herein or in any
other Loan Document, in connection with any Disposition permitted by the Loan
Documents or permitted by the Required Lenders, (i) the security interest in any
Collateral being Disposed of in such Disposition shall be automatically released
to the extent that such Disposition does not (A) pertain to Capital Stock of the
Borrower or any Subsidiary Guarantor or other Collateral in the possession of
the Collateral Agent or (B) involve the filing of amendments to or termination
of any financing statement or mortgage in favor of the Collateral Agent on
behalf of the Secured Parties and (ii) upon the request of the Borrower, the
Collateral Agent shall (without notice to, or vote or consent of, any Lender,
any Hedge Counterparty that is a party to any Specified Hedge Agreement or any
Cash Management Counterparty that is a party to any Cash Management Document or
contingent or indemnification obligations not then asserted or due) take such
actions as shall be required to release its security interest in any Collateral
being Disposed of in such Disposition, and, in the event that all the Capital
Stock of a Guarantor is being Disposed of in such Disposition or if such
Guarantor is being designated by the Borrower as an Unrestricted Subsidiary
pursuant to Section 6.14, to release any Guarantee Obligations under any Loan
Document of any Person being Disposed of in such Disposition, to the extent
necessary to permit consummation of such Disposition in accordance with the Loan
Documents (including, without limitation, returning any Capital Stock that is so
Disposed of and that is in possession of the Collateral Agent and delivering, or
authorizing the filing of, amendments or terminations of any financing
statements or mortgages in favor of the Collateral Agent covering the Collateral
so Disposed of). Any representation, warranty or covenant contained in any Loan
Document relating to any such Property so Disposed of (other than Property
Disposed of to the Borrower or any of its respective Subsidiaries) shall no
longer be deemed to be repeated once such Property is so Disposed of.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, in connection with any Indebtedness or Lien permitted to be incurred
by the Loan Documents or permitted by the Required Lenders, the Collateral Agent
shall (without notice to, or vote or consent of, any Lender, any Hedge
Counterparty that is a party to any Specified Hedge Agreement or any Cash
Management Counterparty that is a party to any Cash Management Document) deliver
or authorize the filing of an amendment to any financing statement in favor of
the Collateral Agent covering the Collateral to the extent necessary to permit
the incurrence of such Indebtedness or Lien and to the extent deemed reasonably
necessary by each of the Collateral Agent and the Borrower; provided that such
amendment shall not materially detract from the value of the Collateral. 

 

(b)       Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Obligations (other than (i) obligations in respect of
any Specified Hedge Agreement or Cash Management Document and (ii) any
contingent or indemnification obligations not then asserted or due) have been
paid in full, all Commitments have terminated or expired and no Letter of Credit
shall be outstanding that is not Cash Collateralized or backstopped, the
security interest in the Collateral and the Guarantee Obligations under the Loan
Document shall be automatically released and, upon request of the Borrower, the
Collateral Agent shall (without notice to, or vote or consent of, any Lender, or
any Affiliate of any Lender that is a party to any Specified Hedge Agreement or
Cash Management Document) take such actions as shall be required to evidence the
release of its security interest in all Collateral, and the release of all
Guarantee Obligations under any Loan Document (including delivering or
authorizing the filing of amendments or terminations of any financing statements
or mortgages in favor of the Collateral Agent covering the Collateral), whether
or not on the date of such release there may be outstanding Obligations in
respect of Specified Hedge Agreements or Cash Management Document or contingent
or indemnification obligations not then asserted or due. Any such release of
Guarantee Obligations shall be deemed subject to the provision that such
Guarantee Obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.

 

148

 

 

10.16       Accounting Changes. In the event that any Accounting Change (as
defined below) shall occur and such change results in a change in the method of
calculation of the financial ratios, standards or terms in this Agreement, then
Holdings, the Borrower and the Agents agree to enter into negotiations in order
to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Holdings’ financial condition shall be the same after such Accounting Changes as
if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by Holdings, the Borrower, the
Agents and the Required Lenders, the financial ratios and all standards and
terms in this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred. “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC. 

 

10.17       WAIVERS OF JURY TRIAL. EACH OF HOLDINGS, THE BORROWER, THE AGENTS
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN. 

 

10.18       PATRIOT ACT. Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with the PATRIOT Act. 

 

10.19       No Advisory or Fiduciary Responsibility. In connection with all
aspects of each Transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship among Holdings, the Borrower and its Subsidiaries and any Agent,
any Issuing Lender or any Lender is intended to be or has been created in
respect of the Transactions contemplated hereby or by the other Loan Documents,
irrespective of whether any Agent, any Issuing Lender or any Lender has advised
or is advising Holdings, the Borrower or any Subsidiary on other matters, (ii)
the arranging and other services regarding this Agreement provided by the
Agents, the Issuing Lenders and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Agents, the Issuing Lenders and the Lenders, on the other hand, (iii) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent that it has deemed appropriate and (iv) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
Transactions contemplated hereby and by the other Loan Documents; and (b) (i)
the Agents, the Issuing Lenders and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person; (ii)
none of the Agents, the Issuing Lenders and the Lenders has any obligation to
the Borrower or any of its Affiliates with respect to the Transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents, the Issuing Lenders and the
Lenders and their respective Affiliates may be engaged, for their own accounts
or the accounts of customers, in a broad range of Transactions that involve
interests that differ from those of the Borrower and its Affiliates, and none of
the Agents, the Issuing Lenders and the Lenders has any obligation to disclose
any of such interests to the Borrower or its Affiliates. The Borrower agrees
that it will not assert any claim against any Lender, Agent or Issuing Lender
based on an alleged breach of fiduciary duty by such Person in connection with
this Agreement and the transactions contemplated hereby.

 

149

 

 

10.20      Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: 

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

150

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  ATLANTIC AVIATION FBO INC.,     as Borrower         By: /s/ Louis T. Pepper  
  Name:  Louis T. Pepper     Title:    President and Chief Excutive Officer    
    Atlantic aviation fbo holdings llc,     as Holdings         By: /s/ Liam
Stewart     Name:  Liam Stewart     Title:    Treasurer

 

signature page to credit agreement

 

 

 

 



  JPMorgan Chase Bank, N.A.,     as Administrative Agent, Collateral Agent,
Issuing Lender and Lender         By: /s/ Kenneth J. Fatur     Name:  Kenneth J.
Fatur     Title:    Managing Director

 

signature page to credit agreement

 

 

 

 



  AMERICAN SAVINGS BANK, F.S.B.,     as Lender       By: /s/ Edward Chin    
Name:  Edward Chin     Title:    First Vice president

 

signature page to credit agreement

 

 

 

 

  BANK OF AMERICA, N.A.,     as Issuing Lender and Lender       By: /s/ Allison
W. Connally     Name:  Allison W. Connally     Title:    Senior Vice President

 

signature page to credit agreement

 

 

 

 

  BMO HARRIS BANK, N.A.,     as Lender       By: /s/ Andrew Berryman    
Name:  Andrew Berryman     Title:    Vice President

 

signature page to credit agreement

 

 

 

 

  CITIZENS BANK, N.A.,     as Lender       By: /s/ Karmyn Paul     Name:  Karmyn
Paul     Title:    Vice President

 

signature page to credit agreement

 

 

 

 

COMPASS BANK dba BBVA COMPASS,   as Issuing Lender and Lender         By: /s/
Heather H Allen   Name:  Heather H Allen     Title:    Senior Vice President

 

signature page to credit agreement

 

 

 

 

  CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,   as Lender       By: /s/
Thibault Rosset     Name:  Thibault Rosset     Title:    Managing Director      
  By: /s/     Name:       Title:    

 

signature page to credit agreement

 

 

 

 

  FIRST TENNESSEE BANK NATIONAL ASSOCIATION,     as Lender       By: /s/ Daniel
Faith     Name:  Daniel Faith     Title:    Vice President

 

signature page to credit agreement

 

 

 

 

  KEYBANK NATIONAL ASSOCIATION,     as Lender       By: /s/ Thomas A. Crandell  
  Name:  Thomas A. Crandell     Title:    Senior Vice President

 

signature page to credit agreement

 

 

 

 

  MIZUHO BANK, LTD.,     as Lender       By: /s/ Donna DeMagistris    
Name:  Donna DeMagistris     Title:    Authorized Signatory

 

signature page to credit agreement

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION,     as Lender       By: /s/ Divyang Shah    
Name:  Divyang Shah     Title:    Sr. Vice President

 

signature page to credit agreement

 

 

 

 

  REGIONS BANK,     as Issuing Lender (including in respect of the Existing
Letters of Credit issued by it) and Lender       By: /s/ Brian Walsh    
Name:  Brian Walsh     Title:    Director

 

signature page to credit agreement

 

 

 

 

  ROYAL BANK OF CANADA,     as Lender       By: /s/ Richard C. Smith    
Name:  Richard C. Smith     Title:    Authorized Signatory

 

signature page to credit agreement

 

 

 

 

  SUNTRUST BANK,     as Lender       By: /s/ Thomas F. Parrott     Name:  Thomas
F. Parrott     Title:    Managing Director

 

signature page to credit agreement

 

 

 

 

  U.S. BANK NATIONAL ASSOCIATION,     as Lender       By: /s/ Kara P. Van Duzee
    Name:  Kara P. Van Duzee     Title:    Vice President

 

signature page to credit agreement

 

 

 

 

  WELLS FARGO BANK, N.A.,     as Issuing Lender (including in respect of the
Existing Letters of Credit issued by it) and Lender       By: /s/ Boaz Slomowitz
    Name:  Boaz Slomowitz     Title:    Vice President

 

signature page to credit agreement

 



 

 

 



Appendix A-1

 

REVOLVING COMMITMENTS

 

Lender  Revolving Commitment  JPMORGAN CHASE BANK  $40,000,000.00  BANK OF
AMERICA, N.A.  $30,000,000.00  COMPASS BANK dba BBVA COMPASS  $30,000,000.00 
REGIONS BANK  $30,000,000.00  WELLS FARGO BANK, N.A.  $30,000,000.00  BMO HARRIS
BANK, N.A.  $25,000,000.00  KEYBANK NATIONAL ASSOCIATION  $25,000,000.00 
CITIZENS BANK, N.A.  $17,500,000.00  CRÉDIT AGRICOLE CORPORATE AND INVESTMENT
BANK  $17,500,000.00  MIZUHO BANK, LTD.  $17,500,000.00  ROYAL BANK OF CANADA 
$17,500,000.00  SUNTRUST BANK  $17,500,000.00  U.S. BANK NATIONAL ASSOCIATION 
$17,500,000.00  PNC BANK, NATIONAL ASSOCIATION  $15,000,000.00  AMERICAN SAVINGS
BANK, F.S.B.  $10,000,000.00  FIRST TENNESSEE BANK NATIONAL ASSOCIATION 
$10,000,000.00  TOTAL:  $350,000,000.00 

 

1

 

 

Appendix A-2

 

TERM COMMITMENTS

 

Lender  Term Commitment  JPMORGAN CHASE BANK, N.A.  $1,025,000,000.00  TOTAL: 
$1,025,000,000.00 

 



2

